



 


 


 
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
 
dated as of May 25, 2006
 
among,
 
SIMMONS BEDDING COMPANY,
as Company,
 
THL-SC BEDDING COMPANY AND CERTAIN SUBSIDIARIES OF COMPANY,
as Guarantors,
 
THE FINANCIAL INSTITUTIONS LISTED HEREIN,
as Lenders,
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Sole Bookrunner, Lead Arranger and as Syndication Agent,
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
 


GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent
 
and
 
CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent


________________________________________________________
 
TERM LOAN AND REVOLVING CREDIT FACILITIES
 
________________________________________________________
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS 
 

   Page
SECTION 1. DEFINITIONS; INTERPRETATION
2
1.1
Defined Terms
2
1.2
Accounting Terms
36
1.3
Interpretation, etc.
37
 
SECTION 2. CREDIT EXTENSIONS
 
37
2.1
Tranche D Term Loans
37
2.2
Revolving Loans and Swing Line Loans
38
2.3
Letters of Credit
40
2.4
Pro Rata Shares
45
2.5
Use of Proceeds
45
2.6
Notes; Register; Lenders’ Books and Records
46
2.7
Interest Payments
47
2.8
Conversion; Continuation
48
2.9
Post-Maturity Interest
49
2.10
Fees
49
2.11
Scheduled Payments
50
2.12
Voluntary Prepayments/Commitment Reductions
51
2.13
Mandatory Prepayments/Commitment Reductions
54
2.14
Application of Prepayments and Reductions of Commitments
 
55
2.15
Collateral Proceeds; Guaranty Payments
56
2.16
General Provisions Regarding Payments
57
2.17
Ratable Sharing
57
2.18
Making or Maintaining Eurodollar Rate Loans
58
2.19
Increased Costs; Capital Adequacy
60
2.20
Taxes; Withholding, Etc.
61
2.21
Capital Adequacy Adjustment
64
2.22
Obligation to Mitigate
64
2.23
Defaulting Lenders
65
2.24
Removal or Replacement of a Lender
66
2.25
Incremental Facilities
67
 
SECTION 3. CONDITIONS PRECEDENT
 
69
3.1
Effective Date
69
3.2
Conditions to Each Credit Extension
70
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
71
4.1
Organization and Powers
71
4.2
Qualification and Good Standing
71
4.3
Subsidiaries
72
4.4
Authorization of Borrowing; No Conflict
72
4.5
Governmental Consents
72
4.6
Binding Obligation
73
4.7
Valid Issuance of the Senior Subordinated Notes
73
4.8
Financial Condition
73
4.9
No Material Adverse Change
73
4.10
Litigation; Adverse Facts
73
4.11
Payment of Taxes
74
4.12
Title to Properties; Real Property
74
4.13
Collateral
74
4.14
Environmental
75
4.15
No Defaults
76
4.16
Governmental Regulation
76
4.17
Margin Stock
76
4.18
Employee Matters
76
4.19
Employee Benefit Plans
76
4.20
[Reserved]
77
4.21
Solvency
77
4.22
Certain Related Agreements
77
4.23
[Reserved]
77
4.24
Disclosure
77
4.25
Intellectual Property
77
4.26
Patriot Act
78
 
SECTION 5. AFFIRMATIVE COVENANTS
 
78
5.1
Financial Statements and Other Reports
78
5.2
Legal Existence, etc.
82
5.3
Payment of Taxes and Claims
82
5.4
Maintenance of Properties
82
5.5
Insurance
82
5.6
Inspection Rights; Lender Meeting
83
5.7
Compliance with Laws, Etc.
83
5.8
Environmental Matters
83
5.9
Subsidiaries
85
5.10
[Reserved]
86
5.11
[Reserved]
86
5.12
Matters Relating to Additional Real Property Collateral
86
5.13
Further Assurances
88
 
SECTION 6. NEGATIVE COVENANTS
 
88
6.1
Indebtedness
88
6.2
Liens
91
6.3
Investments
92
6.4
[Reserved]
95
6.5
Restricted Junior Payments
95
6.6
Financial Covenants
97
6.7
Fundamental Changes; Asset Sales
99
6.8
Consolidated Capital Expenditures
101
6.9
Sales and Lease-Backs
101
6.10
Transactions with Shareholders and Affiliates
101
6.11
Amendments or Waivers of Certain Documents
102
6.12
Conduct of Company Business
103
6.13
Special Covenants of Holdings
103
6.14
Fiscal Year
103
6.15
Securities of Company and Subsidiaries; Restrictions on Subsidiaries
 
103
6.16
Designated Senior Debt
103
 
SECTION 7. GUARANTY
 
104
7.1
Guaranty of the Obligations
104
7.2
Limitation on Amount Guarantied
104
7.3
Payment by Guarantors
105
7.4
Liability of Guarantors Absolute
105
7.5
Waivers by Guarantors
107
7.6
Guarantors’ Rights of Subrogation, Contribution, Etc.
108
7.7
Subordination of Other Obligations
108
7.8
Continuing Guaranty
109
7.9
Authority of Guarantors or Company
109
7.10
Financial Condition of Company and Guarantors
109
7.11
Bankruptcy, Etc.
109
7.12
Discharge of Guaranty Upon Sale of Guarantor
110
 
SECTION 8. EVENTS OF DEFAULT
 
110
8.1
Events of Default
110
8.2
Certain Option of Lenders
113
8.3
Company’s Right to Cure Financial Performance Covenants
 
114
 
SECTION 9. AGENTS
 
114
9.1
Appointment of Agents
114
9.2
Powers and Duties
115
9.3
General Immunity
115
9.4
Agent Entitled to Act as Lender
116
9.5
Lenders’ Representations and Warranties
116
9.6
Right to Indemnity
117
9.7
Successor Administrative Agent and Swing Line Lender
117
9.8
Collateral Documents and Guaranties
118
 
SECTION 10. MISCELLANEOUS
 
120
10.1
Notices
120
10.2
Expenses
120
10.3
Indemnity
121
10.4
Set-Off
122
10.5
Amendments and Waivers
122
10.6
Successors and Assigns; Participations
124
10.7
Independence of Covenants
127
10.8
Survival of Representations, Warranties and Agreements
127
10.9
No Waiver; Remedies Cumulative
127
10.10
Marshalling; Payments Set Aside
127
10.11
Severability
128
10.12
Obligations Several; Independent Nature of Lenders’ Rights
 
128
10.13
Headings
128
10.14
APPLICABLE LAW
128
10.15
CONSENT TO JURISDICTION AND SERVICE OF PROCESS
 
128
10.16
WAIVER OF JURY TRIAL
129
10.17
Confidentiality
129
10.18
Counterparts; Effectiveness
130
10.19
Maximum Amount
130
10.20
Reaffirmation and Grant of Security Interest
131
10.21
Amendment and Restatement
132
10.22
Patriot Act
132



 


--------------------------------------------------------------------------------




SCHEDULES:
 

 
1.1(b)
Term Loan Amounts, Revolving Loan Commitments and Pro Rata Shares

 
2.1(a)
Continuing Lenders

 
4.1
Subsidiaries of Holdings

 
4.12
Real Property Assets

 
6.1
Certain Existing Indebtedness

 
6.2
Certain Existing Liens

 
6.3
Certain Existing Investments





EXHIBITS:
 

 
A-1
Funding Notice

 
A-2
Conversion/Continuation Notice

 
A-3
Request for Issuance

 
B-1
Tranche D Term Loan Note

 
B-2
New Term Loan Note

 
B-3
Revolving Note

 
B-4
Swing Line Note

 
C
Compliance Certificate

 
D
Opinion of Weil, Gotshal & Manges LLP

 
E
Assignment Agreement

 
F
Certificate Re Non-Bank Status

 
G
Solvency Certificate

 
H
Effective Date Certificate

 
I
Counterpart Agreement

 
J
Pledge and Security Agreement

 
K
Mortgage

 
L
Certain Adjustments to EBITDA

 
M
Joinder Agreement







--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
 
 
    This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of
May 25, 2006, is entered into by and among SIMMONS BEDDING COMPANY (formerly
known as Simmons Company), a Delaware corporation (“Company”), THL-SC BEDDING
COMPANY, a Delaware corporation (“Holdings”),
CERTAIN SUBSIDIARIES OF COMPANY PARTY HERETO, as Guarantors,
GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as sole bookrunner, lead arranger
and syndication agent,
THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HERETO (together with
each such institution’s successors and permitted assigns, each a “Lender”),
DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as administrative agent for Lenders
(together with its permitted successors in such capacity,
“Administrative Agent”) and as collateral agent for Lenders (together with its
permitted successors in such capacity, “Collateral Agent”), GENERAL ELECTRIC
CAPITAL CORPORATION (“GE Capital”) as Co-Documentation Agent, and CIT LENDING
SERVICES CORPORATION (“CIT”) as Co-Documentation Agent.
 
R E C I T A L S
 
WHEREAS, capitalized terms used herein having the meanings assigned to those
terms in Section 1.1;
 
WHEREAS, reference is made to that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 27, 2004 by and among Company, Holdings,
certain subsidiaries of Company party thereto, GSCP, as sole bookrunner, joint
lead arranger and as co-syndication agent, the financial institutions listed on
the signature pages thereto (together with each such institutions successors and
assigns, the “Existing Lenders”), UBSS, as joint lead arranger and
co-syndication agent (“UBSS”), DBNY, as administrative agent and collateral
agent, GE Capital as co-documentation agent and CIT, as co-documentation agent
(as it may amended, restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”) which amended and restated that certain
Credit Agreement dated as of December 19, 2003 by and among THL Bedding Company,
a Delaware corporation (“THL Company”), Holdings, GSCP, as sole bookrunner,
joint lead arranger and as co-syndication agent, the financial institutions
listed on the signature pages thereto, UBSS, as joint lead arranger and
co-syndication agent, DBNY, as administrative agent and collateral agent, GE
Capital as co-documentation agent and CIT, as co-documentation agent (as it may
amended, restated, supplemented or otherwise modified from time to time, the
“Original Credit Agreement”);
 
WHEREAS, Company desires that certain Existing Lenders and other Lenders party
hereto agree to amend and restate the Existing Credit Agreement in its entirety
to (i) refinance the existing Tranche C Term Loans made under the Existing
Credit Agreement (the “Existing Tranche C Term Loans”) with the Tranche D Term
Loans made hereunder; (ii) to provide for additional Tranche D Term Loans to
refinance the Senior Unsecured Term Loans and (iii) make certain other changes
as more fully set forth herein, which amendment and restatement shall become
effective upon satisfaction of the conditions precedent set forth herein;
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, Company has agreed to secure all of the Obligations by reaffirming its
grant to Collateral Agent, on behalf of the Secured Parties, of a First Priority
Lien on certain of its real and substantially all of its personal property,
including a pledge of all of the capital stock of each of its Domestic
Subsidiaries and 65% of the capital stock of each of the Foreign Subsidiaries
which is directly owned by Company;
 
WHEREAS, Holdings and certain Subsidiaries of Company have agreed to guarantee
the Obligations and to secure their guaranties by reaffirming their grant to
Collateral Agent, on behalf of the Secured Parties, of a First Priority Lien on
certain of their real and substantially all of their respective personal
property, including (i) a pledge of all of the capital stock of Company and (ii)
a pledge of all of the capital stock of each Domestic Subsidiary which is a
Subsidiary Guarantor and 65% of the capital stock of each Foreign Subsidiary
which is directly owned by a Subsidiary Guarantor;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement; and
 
WHEREAS, it is the intent of the Credit Parties to confirm that all Obligations
of the Credit Parties under the other Credit Documents shall continue in full
force and effect and that, from and after the Effective Date, all references to
the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Holdings, Company, each of its Subsidiaries
party hereto, Lenders and Agents agree to amend and restate the Existing Credit
Agreement as follows:
 
SECTION 1.   DEFINITIONS; INTERPRETATION
 
1.1  Defined Terms
 
. The following terms used herein, including (except to the extent specifically
stated otherwise) the preamble, recitals, exhibits and schedules hereto, shall
have the following meanings:
 
“Acquisition” means the acquisition of 84% of the outstanding capital stock of
Simmons Holdco by THL Company on December 19, 2003.
 
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) the offered rate (rounded upward to the nearest 1/16 of
one percent) appearing on the Dow Jones/Telerate Monitor on Telerate Access
Service Page 3750 (British Bankers Association Settlement Rate) (or if such page
or service is not available, any page reasonably determined by Administrative
Agent to be the successor thereto) at or about 10:00 a.m. (New York time) on
such Interest Rate Determination Date for U.S. dollar deposits of amounts in
same day funds comparable to the principal amount of the Eurodollar Rate Loan
for which the Adjusted Eurodollar Rate is then being determined with maturities
comparable to such Interest Period, by (ii) the difference of (1) a percentage
equal to 100%, minus (2) the stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves)
applicable on such Interest Rate Determination Date to any member bank of the
Federal Reserve System in respect of “Eurocurrency liabilities” as defined in
Regulation D (or any successor category of liabilities under Regulation D). If
for any reason the portion of the Adjusted Eurodollar Rate determined by
reference to the mechanics of clause (i) of this definition is unavailable, as
determined by Administrative Agent, such portion of Adjusted Eurodollar Rate for
the applicable Interest Period shall mean the offered quotation (rounded upward
to the nearest 1/16 of one percent) to first class banks in the London interbank
market by DBNY for U.S. dollar deposits of amounts in same day funds comparable
to the principal amount of the Eurodollar Rate Loan of DBNY for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such Interest Period as of approximately 10:00 a.m. (New York time) on such
Interest Rate Determination Date.
 
 
2

--------------------------------------------------------------------------------

 
“Additional Mortgaged Policy” has the meaning assigned to that term in
Section 5.12.
 
“Additional Mortgaged Property” has the meaning assigned to that term in
Section 5.12.
 
“Adjusted Maximum Amount” has the meaning assigned to that term in
Section 7.2(b).
 
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
 
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (including any Environmental Claims), whether pending or, to the
knowledge of Company or its Material Subsidiaries, threatened in writing against
or affecting Company or any of its Subsidiaries or any property of Company or
any of its Subsidiaries.
 
“Affected Lender” has the meaning assigned to that term in Section 2.18(b).
 
“Affected Loans” has the meaning assigned to that term in Section 2.18(b).
 
“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,”“controlled by” and
“under common control with”), as applied to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise. Notwithstanding the foregoing, neither
any Agent or any Lender shall be deemed to be an Affiliate of any Credit Parties
or any Affiliate thereof.
 
“Agent” means each of the Syndication Agent, Lead Arranger, Administrative
Agent, Collateral Agent and Co-Documentation Agents.
 
“Aggregate Payments” has the meaning assigned to that term in Section 7.2(b).
 
 
3

--------------------------------------------------------------------------------

 
“Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Applicable Commitment Fee Percentage” means (i) 0.50% per annum and (ii) 0.375%
per annum if and for so long as the Leverage Ratio in effect from time to time
is less than 4.50:1.00; provided, (A) no change in the Applicable Commitment Fee
Percentage shall be effective until three Business Days after the date on which
Administrative Agent receives the financial statements and a Compliance
Certificate pursuant to Section 5.1(d) calculating the Leverage Ratio, and (B)
the Applicable Commitment Fee Percentage shall be 0.50% per annum, in each case
for so long (but only for so long) as Company has not submitted to
Administrative Agent the information described in clause (A) when required under
Section 5.1(d).
 
“Applicable Margin” means (i) for Tranche D Term Loans which are Base Rate
Loans, 1.25% per annum and for Tranche D Term Loans which are Eurodollar Rate
Loans, 2.25% per annum or (B) for Tranche D Term Loans which are Base Rate
Loans, 1.00% per annum and for Tranche D Term Loans which are Eurodollar Rate
Loans, 2.00% per annum upon the earlier of (and for so long as) (x) the Leverage
Ratio in effect is less than 4.50:1.00 or (y) the Loans are rated at least B1 or
better by Moody’s, (ii) for Swing Line Loans, 1.00% per annum, and (iii) for
Revolving Loans, the applicable percentage per annum determined by reference to
the Leverage Ratio in effect from time to time as set forth below:
 
Leverage Ratio
Applicable Margin for Revolving Loans which are Eurodollar Loans
Applicable Margin for Revolving Loans which are Base Rate Loans
³5.00:1.00
2.50%
1.50%
<5.00:1.00 and ³4.50:1.00
2.25%
1.25%
<4.50:1.00 and ³4.00:1.00
2.00%
1.00%
<4.00:1.00 and ³3.50:1.00
1.75%
0.75%
<3.50:1.00
1.50%
0.50%



; provided, (A) no change in the Applicable Margin shall be effective until
three Business Days after the date on which Administrative Agent receives the
financial statements and a Compliance Certificate pursuant to Section 5.1(d)
calculating the Leverage Ratio which as of the Effective Date shall be the
Leverage Ratio as of March 31, 2006 set forth in the Compliance Certificate
delivered pursuant to Section 5.1(d) of the Existing Credit Agreement, and (B)
the Applicable Margin for Revolving Loans shall be the applicable percentage per
annum amount set forth opposite the greatest Leverage Ratio above, in each case
for so long (but only for so long) as Company has not submitted to
Administrative Agent the information described in clause (A) when required under
Section 5.1(d). The Applicable Margin with respect to any Series of New Term
Loans shall be set forth in the Joinder Agreement for such Series.
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
transfer, conveyance or disposition to any Person of all or any part of
Company’s or any of its Subsidiaries’ businesses, properties or assets,
including, without limitation, a sale, transfer or other disposition of any
Security of Company or any of its Subsidiaries.
 
 
4

--------------------------------------------------------------------------------

 
“Assignment Agreement” means an Assignment and Assumption Agreement in the form
of Exhibit E.
 
“Authorized Officers” means, as applied to any Person, (i) its chairman of the
board (if an officer) or president or any vice president, and (ii) its chief
financial officer, treasurer or any assistant treasurer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Base Rate” means, at any time, the higher of (i) the Prime Rate, and (ii) the
rate equal to the sum of (a) 0.50%, plus (b) the Federal Funds Effective Rate.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Beneficiary” means Administrative Agent, each of the other Agents, each of the
Lenders, and each Lender Counterparty.
 
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
 
“Captive Insurance Subsidiary” has the meaning assigned to that term in
Section 6.3(i).
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency or
instrumentality of the United States the obligations of which are backed by the
full faith and credit of the United States, in each case maturing within one
year after such date; (ii) marketable general obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one year after
such date and having, at the time of the acquisition thereof, a rating of “A” or
better from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s;
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit, time
deposits, eurodollar time deposits or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that has capital and surplus in excess of
$500,000,000; (v) repurchase obligations for underlying securities of the types
described in clauses (i), (ii) and (iv) above entered into with any financial
institution meeting the qualifications specified in clause (iv) above; and
(vi) shares of any money market mutual fund that invests substantially all of
its assets in the types of investments referred to in clauses (i) through (iv)
above or in Dollars.
 
 
5

--------------------------------------------------------------------------------

 
“Certificate re Non-Bank Status” means a certificate in the form of Exhibit F.
 
“CFO Certification” means, with respect to the financial statements for which
such certification is required, the certification of the chief financial officer
of Company that such financial statements fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to (in the case of unaudited financial statements)
changes resulting from audit and normal year-end adjustments and, in the case of
monthly financial statements, the absence of footnotes.
 
“Change of Control” means the earlier to occur of (a) the Equity Investors shall
cease to have the power, directly or indirectly, to vote or direct the voting of
equity Securities having a majority of the ordinary voting power for the
election of directors of Holdings; provided, that the occurrence of the
foregoing event shall not be deemed a Change of Control if,
 

 
(i)
any time prior to the consummation of an initial public offering of either
Parent or Holdings, and for any reason whatsoever, (A) the Equity Investors
otherwise have the right to designate (and does so designate) a majority of the
board of directors of Holdings or (B) the Equity Investors own of record and
beneficially, directly or indirectly, an amount of common stock of Holdings
equal to an amount of more than fifty percent (50%) of the amount of common
stock of Holdings owned, directly or indirectly, by the Equity Investors of
record and beneficially as of the Closing Date and such ownership by the Equity
Investors represents the largest single block of voting securities of Holdings
held by any Person or related group for purposes of Section 13(d) of the
Securities and Exchange Act of 1934, as amended, or

 

 
(ii)
at any time after the consummation of an initial public offering of either
Parent or Holdings, and for any reason whatsoever, (A) no “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended, but excluding any employee benefit plan of such Person
and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Equity Investors, shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting stock of
Holdings or (y) the percentage of the then outstanding voting stock of Holdings
owned beneficially, directly or indirectly, by the Equity Investors, (B) during
any period of twelve (12) consecutive months, the board of directors of Holdings
shall consist of a majority of the Continuing Directors or (C) the Equity
Investors have the power, directly or indirectly, to vote or direct the voting
of at least thirty percent (30%) of the voting of securities having a majority
of the ordinary voting power for the election of directors of Holdings; or

 
 
6

--------------------------------------------------------------------------------

 
(b) any “Change of Control” (or any comparable term) in any document pertaining
to the Subordinated Indebtedness with an aggregate outstanding principal amount
in excess of $20,000,000; or
 
(c) Holdings shall cease to own 100% of the equity Securities of Company.
 
“CIT” has the meaning assigned to that term in the preamble hereto.
 
“Class” means (i) with respect to Lenders, each following class of Lenders: (a)
Lenders having Tranche D Term Loan Exposure, (b) Lenders having Revolving Credit
Exposure (including Swing Line Lender), and (c) Lenders having New Term Loan
Exposure of each Series, and (ii) with respect to Loans, each of the following
class of Loans: (a) Tranche D Term Loans, (b) Revolving Loans (including Swing
Line Loans) and (c) each Series of New Term Loans.
 
“Closing Date” means December 19, 2003, the date the loans made under the
Original Credit Agreement were made.
 
“Co-Documentation Agents” means each of, GE Capital and CIT in its capacity as a
co-documentation agent.
 
“Collateral” means all of the properties and assets (including capital stock) in
which Liens are purported to be granted by the Collateral Documents.
 
“Collateral Agent” has the meaning assigned to that term in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and any other documents, instruments or agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant or perfect Liens on any assets of such Credit Party as security for the
Obligations.
 
“Collateral Questionnaire” means a certificate of an Authorized Officer in a
form reasonably satisfactory to Collateral Agent that provides information with
respect to the personal or mixed property of each Credit Party.
 
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.
 
“Commitments” means, collectively, the Swing Line Loan Commitments, the
Revolving Loan Commitments, the New Revolving Loan Commitments and the New Term
Loan Commitments.
 
“Company” has the meaning assigned to that term in the preamble hereto.
 
 
7

--------------------------------------------------------------------------------

 
“Compliance Certificate” means a certificate executed by an Authorized Officer
in the form of Exhibit C.
 
“Consolidated Adjusted EBITDA” means, for any period, without duplication, the
sum of the amounts for such period of (i) Consolidated Net Income, plus to the
extent the following amounts were deducted in calculating Consolidated Net
Income: (ii) Consolidated Interest Expense, plus (iii) provisions for taxes
based on income, including but not limited to (without duplication) taxes
imposed in lieu of income-based taxes, such as those taxes based upon gross
receipts, net worth, equity, capital or property values (except normal real and
personal property taxes) and the like, to the extent that such alternative tax
provisions do not exceed $2,000,000 in the aggregate for any Fiscal Year,
plus (iv) total depreciation expense, plus (v) total amortization expense,
plus (vi) Management Fees, plus (vii) ESOP expenses, plus (viii) the aggregate
amount of the fees, costs and cash expenses paid by Company in connection with
the consummation of the Acquisition (including, without limitation, bonus and
option payments) for such period, plus (ix) other non-cash items reducing
Consolidated Net Income (including, without limitation, non-cash purchase
accounting adjustments and debt extinguishment costs but excluding accruals of
expenses and the establishment of reserves in the ordinary course of business),
plus (x) the Cure Amount, if any, received by Company in respect of such period,
plus (xi) any extraordinary, unusual or non-recurring gains or losses or charges
or credits, including, but not limited to, any expenses relating to the
Acquisition, the Mergers and the Related Agreements, plus (xii) any reasonable
expenses or charges related to any issuance of Securities, Investments permitted
under Section 6.3, Permitted Acquisitions, recapitalizations, Asset Sales
permitted by Section 6.7 or Indebtedness permitted to be incurred under
Section 6.1, less other non-cash items increasing Consolidated Net Income (other
than accruals of revenue or reversals of reserves in the ordinary course of
business), all of the foregoing as determined on a consolidated basis for
Company and its Subsidiaries in conformity with GAAP; provided, that for the
periods set forth on Exhibit L, Consolidated Adjusted EBITDA shall be the amount
set forth opposite such period on Exhibit L.
 
“Consolidated Capital Expenditures” means, for any period, the sum of (i) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Company and its
Subsidiaries; provided, however, that Consolidated Capital Expenditures shall
not include (i) any expenditures by Company or any of its Subsidiaries during
that period in connection with a Permitted Acquisition or, (ii) capital
expenditures arising from deployment of any Proposed Reinvestment Proceeds or
the Net Cash Proceeds of any issuance of Securities not otherwise required to
repay the Loans pursuant to Section 2.13(b) or (iii) any expenditures made with
respect to the original acquisition of any property that has been transferred
pursuant to a Permitted Sale/Lease-Back Transaction permitted by Section 6.9.
 
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period; provided, however, any (i) interest expense
not payable in Cash (including amortization of discount and amortization of debt
issuance costs), but excluding, however, any amounts referred to in Section 2.10
payable on or before the Effective Date and (ii) any costs associated with
mark-to-market changes in Interest Rate Agreements and any other charges or
payments related to any Interest Rate Agreements, in each case, shall be
excluded from the calculation of Consolidated Cash Interest Expense.
 
 
8

--------------------------------------------------------------------------------

 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding (i) Cash and
Cash Equivalents, (ii) assets (other than inventory) that are held for sale and
(iii) assets pertaining to the Retail Business (including inventory pertaining
to the Retail Business) that are held for sale.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding any current liabilities with respect to long-term Indebtedness,
excluding liabilities associated with the Retail Business that are held for
sale.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to the difference of (a) the sum, without duplication, of the amounts for
such period of (i) Consolidated Adjusted EBITDA, plus (ii) the Consolidated
Working Capital Adjustment (excluding any non-cash adjustments to Consolidated
Working Capital Adjustment), minus (b) the sum, without duplication, of the
amounts for such period of (i) voluntary prepayments (but excluding voluntary
prepayments of Term Loans pursuant to Section 2.12(a) and repurchases of Term
Loans made pursuant to Section 2.12), mandatory prepayments pursuant to
Section 2.13(d) and scheduled repayments of Consolidated Total Debt (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Loan Commitments are permanently reduced in connection with such
repayments), plus (ii) Consolidated Capital Expenditures (net of any proceeds of
any related financings with respect to such expenditures),
plus (iii) Consolidated Cash Interest Expense (without giving effect to the
proviso set forth in the definition thereof), plus (iv) the provision for
current taxes based on income of Company and its Subsidiaries and payable in
cash with respect to such period, plus (v) Management Fees actually paid in cash
during such period, plus (vi) the cash portion of any purchase price payments
made during such period by Company or any of its Subsidiaries in connection with
any Permitted Acquisition or Investments (net of the proceeds of any related
debt or equity financings with respect to such Investments), plus (vii) the cash
portion of any purchase price payments made during such period by Company or any
of its Subsidiaries in connection with the acquisition of any Intellectual
Property (net of any proceeds of any related financings with respect to such
expenditures), plus (viii) the cash portion of any Restricted Junior Payments
made by Company during such period pursuant to Section 6.5 (net of any proceeds
of any related financings with respect to such Restricted Junior Payments),
plus (ix) cash expenses and charges added to Consolidated Net Income for
purposes of determining Consolidated Adjusted EBITDA pursuant to clauses (xi)
and (xii) thereof plus, (x) the Cure Amount, if any.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, but
excluding net costs under Interest Rate Agreements. For purposes of greater
clarity, it is understood that “Consolidated Interest Expense” excludes interest
income.
 
 
9

--------------------------------------------------------------------------------

 
“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period determined
in conformity with GAAP; provided, there shall be excluded the sum of (i) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person during such
period; plus (ii) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of Company or is merged into or consolidated with
Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries; plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary; plus (iv) any after-tax gains or losses attributable to Asset Sales
or returned surplus assets of any Pension Plan; plus (v) (to the extent not
included in clauses (i) through (iv) above) any net non-cash extraordinary gains
or net non-cash extraordinary losses; plus (vi) for purposes of Section 6.5
only, any goodwill impairment charges; plus (vii) for purposes of Section 6.6
only, any gains, losses or charges associated with Interest Rate Agreements.
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the type specified in clauses
(a) or (b) of the definition thereof of Company and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets less Consolidated Current Liabilities.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period, excluding
any pro forma effects of changes in the classification of assets held for sale.
 
“Contingent Obligation” means, as to any Person, without duplication, any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.
 
 
10

--------------------------------------------------------------------------------

 
“Continuing Directors” shall mean the directors of Holdings on the Effective
Date, and each other director, if, in each case, such other directors’
nomination for election to the board of directors of Holdings is recommended by
a majority of the then Continuing Directors or such other director receives the
vote of the Equity Investors in his or her election by the stockholders of
Holdings.
 
“Continuing Lenders” means those lenders under the Existing Credit Agreement
identified as Continuing Lenders in Schedule 2.1(a).
 
“Contractual Obligation” means, as applied to any Person, any provision of any
equity Security issued by that Person or of any material indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
 
“Contributing Guarantors” has the meaning assigned to that term in
Section 7.2(b).
 
“Conversion/Continuation Notice” means a notice in the form of Exhibit A-2.
 
“Co-Op Subsidiary” means a Subsidiary formed by The Simmons Manufacturing Co.,
LLC, Simmons Caribbean Bedding, Inc. (or another Subsidiary of Company) and a
third Person formed to operate as a “T corporation” under the Internal Revenue
Code.
 
“Counterpart Agreement” means a counterpart agreement in the form of Exhibit I.
 
“Credit Document” means any of this Agreement, the Notes, any documents or
certificates executed by Company in favor of Issuing Bank relating to the
Letters of Credit, the Collateral Documents and all other documents, instruments
or agreements executed and delivered by a Credit Party for the benefit of
Agents, Issuing Bank or any Lender in connection herewith (in each case, as such
other documents, instruments or agreements may be amended, restated,
supplemented or otherwise modified from time to time).
 
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
 
“Credit Extension Date” means the date of a Credit Extension.
 
“Credit Party” means Holdings, Company and the Subsidiary Guarantors.
 
“Cure Amount” has the meaning assigned to that term in Section 8.3.
 
“Cure Right” has the meaning assigned to that term in Section 8.3.
 
 
11

--------------------------------------------------------------------------------

 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party
and which is designed to hedge against fluctuations in currency values and not
for speculative purposes.
 
“DBNY” has the meaning assigned to that term in the preamble hereto.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Revolving Loans) over the aggregate outstanding principal
amount of all Revolving Loans of such Defaulting Lender.
 
“Defaulting Lender” has the meaning assigned to that term in Section 2.23.
 
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Revolving Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Revolving Loans in accordance with the terms of
Section 2.12 or Section 2.13 or by a combination thereof) and (b) such
Defaulting Lender shall have delivered to Company and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitment, and (iii) the date on which Company, Administrative
Agent and Requisite Lenders waive all Funding Defaults of such Defaulting Lender
in writing.
 
“Defaulted Revolving Loan” has the meaning assigned to that term in
Section 2.23.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of Company organized under the laws
of any jurisdiction within the United States of America (but excluding any
Foreign Subsidiary).
 
“Effective Date” means the date upon which the conditions set forth in
Section 3.1 are satisfied.
 
“Effective Date Certificate” means a certificate in the form of Exhibit H.
 
“Eligible Assets” has the meaning assigned to that term in Section 2.13(a).
 
 
12

--------------------------------------------------------------------------------

 
“Eligible Assignee” means (i) a commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies and any investment fund that invests in commercial loans;
and (ii) any Lender, any Affiliate of any Lender and, with respect to any Lender
that is an investment fund that invests in commercial loans, any other
investment fund that invests in commercial loans and that is managed or advised
(other than any fund that is managed or advised by Highland Capital Management,
L.P. or any of its Affiliates or Subsidiaries) by the same investment advisor as
such Lender or by an Affiliate of such investment advisor; provided, Eligible
Assignee shall not include (a) any Affiliate of Company or Holdings or (b)
Highland Capital Management, L.P. or any of its Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is (currently or hereafter) or within the prior 6
years was maintained or contributed to by Company, any of its Subsidiaries or
any of their respective ERISA Affiliates.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
“Environmental Laws” means any and all federal or state (or any subdivision of
either of them), statutes, ordinances, orders, rules, regulations, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
governmental authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to Company or any of its
Subsidiaries or any Facility.
 
“Equity Investors” means Sponsor and the Management Investors.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Company or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Company or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Company or such Subsidiary and with respect to liabilities
arising after such period for which Company or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.
 
 
13

--------------------------------------------------------------------------------

 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
filing by the administrator of any Pension Plan pursuant to Section 4041(a)(2)
of ERISA of a notice of intent to terminate such plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the withdrawal by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that
could reasonably be expected to result in material liability therefor, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates of
material fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 406, 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.
 
“ESOP” means the Simmons Company Employee Stock Ownership Plan, as amended and
restated effective January 17, 1989 whereby the Simmons Company Employee Stock
Ownership Trust is the record and beneficial owner of the shares of Holdings
equity Securities pursuant to the terms thereof.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
 
14

--------------------------------------------------------------------------------

 
“Event of Default” means each of the events set forth in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Existing Credit Agreement” has the meaning assigned to that term in the
recitals hereto.
 
“Existing Lenders” has the meaning assigned to that term in the recitals hereto.
 
“Existing Notes” means the 10¼% of Series B Senior Subordinated Notes due 2009
of Company.
 
“Existing Tranche C Term Loans” has the meaning assigned to that term in the
recitals hereto.
 
“Facilities” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or (except with respect to
Section 5 and Section 6) heretofore owned, leased, operated or used by Company
or any of its Subsidiaries or any of their respective predecessors or
Affiliates.
 
“Fair Share” has the meaning assigned to that term in Section 7.2(b).
 
“Fair Share Shortfall” has the meaning assigned to that term in Section 7.2(b).
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.
 
“Fenway” means Fenway Partners Capital Fund II, L.P., a Delaware limited
partnership, FPIP, LLC, a Delaware limited liability company and FPIP Trust,
LLC, a Delaware limited liability company.
 
“Financial Performance Covenants” means the covenants of Company set forth in
Section 6.6.
 
“Financial Plan” has the meaning assigned to that term in Section 5.1(k).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien has priority
over any other Lien on such Collateral (other than Permitted Encumbrances and
Liens permitted pursuant to Section 6.2) and (ii) such Lien is the only Lien
(other than Permitted Encumbrances and Liens permitted pursuant to Section 6.2)
to which such Collateral is subject.
 
 
15

--------------------------------------------------------------------------------

 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
the last Saturday of each calendar year or, at the option of Company, December
31 of each calendar year.
 
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
 
“Floor Plan Sales” means sales by Company or any of is Subsidiaries of (i)
inventory (other than inventory classified as floor sample inventory) to any
Person for a discount not to exceed 2.5% and (ii) with respect to inventory
classified as floor sample inventory, for a discount not to exceed 5.0%;
provided that the discounts set forth in clauses (i) and (ii) above may be
increased by an additional 0.05% (up to a maximum amount of 10.0%) for every
0.50% increase to the Base Rate above 7.50% per annum.
 
“Foreign Subsidiary” means any Subsidiary of Company organized under the laws of
any jurisdiction outside the United States of America (and including any
Subsidiary of a Foreign Subsidiary that is organized under the laws of any
jurisdiction within the United States of America).
 
“Fraudulent Transfer Laws” has the meaning assigned to that term in Section
7.2(a).
 
“Funding and Payment Office” means (i) the office of Administrative Agent
located at the address set forth on the Administrative Agent’s signature page
hereto, or (ii) such other office of Administrative Agent as may from time to
time hereafter be designated as such in a written notice delivered by
Administrative Agent to Company and each Lender.
 
“Funding Default” shall have the meaning assigned to that term in Section 2.23.
 
“Funding Guarantor” has the meaning assigned to that term in Section 7.2(b).
 
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
 
“GAAP” means United States of America generally accepted accounting principles
in effect as of the date of determination thereof.
 
“GE Capital” has the meaning assigned to that term in the preamble hereto.
 
“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or governmental authority.
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any federal, state or
local governmental authority, agency or court.
 
“GSCP” has the meaning assigned to that term in the preamble hereto.
 
 
16

--------------------------------------------------------------------------------

 
“Guaranteed Obligations” has the meaning assigned to that term in Section 7.1.
 
“Guarantor” means Holdings and each Subsidiary Guarantor.
 
“Guaranty” means the Guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any persons in the vicinity of any Facility, or to the indoor or outdoor
environment as defined as such by, or regulated as such under, any Environmental
Law including Hazardous Substances, Oils, Pollutants or Contaminants as defined
in the National Oil and Hazardous Substances Pollution Contingency Plan, 40
C.F.R. § 300.5.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively and not for speculative purposes.
 
“Historical Financial Statements” means (i) the audited financial statements of
Pre-Merger Simmons and its Subsidiaries for the Fiscal Year ended December 28,
2002, consisting of a consolidated balance sheet and the related consolidated
statements of operations, changes in stockholders’ deficit and cash flows for
such Fiscal Year filed under form 8-K-A on September 16, 2003; and (ii)
unaudited financial statements of Pre-Merger Simmons and its Subsidiaries for
the third Fiscal Quarter of 2003, consisting of a consolidated balance sheet and
the related consolidated statements of operations, changes in stockholders’
deficit and cash flows for the period ending on such date, all in reasonable
detail and certified by the chief financial officer of Company that they fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and the absence of footnotes, in the case
of such unaudited financial statements.
 
“Holdco Notes” has the meaning assigned to that term in Section 6.1(p).
 
“Holdings” has the meaning assigned to that term in the preamble hereto;
provided that from and after the Holdings Merger Effective Date, all references
in this Agreement and the other Credit Documents to “Holdings” shall instead
automatically be deemed to refer to and mean Parent, as the surviving
corporation of the Holdings Merger.
 
“Holdings Merger” means the merger of Holdings with and into Parent, with Parent
as the surviving corporation.
 
 
17

--------------------------------------------------------------------------------

 
“Holdings Merger Effective Date” means the date upon which the Holdings Merger
becomes effective in accordance with the related merger agreement and Delaware
corporate law.
 
“Increased Amount Date” has the meaning assigned to that term in
Section 2.25(a).
 
“Indebtedness”, as applied to any Person, means, without duplication (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA or any
deferred compensation plan), which purchase price is (i) due more than six
months from the date of incurrence of the obligation in respect thereof (other
than trade payables which are due more than six months from the date of
incurrence in the ordinary course of business) or (ii) evidenced by a note or
similar written debt instrument, (e) all indebtedness secured by any Lien on any
property or asset owned by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, (f) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (g) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes; and (h) Contingent Obligations of such
Person in respect of any of the foregoing; provided, in no event shall
obligations under any Interest Rate Agreement and any Currency Agreement be
deemed “Indebtedness” for any purpose under Section 6.6. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be the
lesser of (X) the aggregate unpaid principal amount of such Indebtedness and (Y)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
actions, judgments, suits, claims (including Environmental Claims), costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct or indirect and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including Lenders’ agreement
to make Credit Extensions or the use or intended use of the proceeds thereof or
the use or intended use of any thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the statements
contained in the commitment letter delivered by any Lender to Company with
respect thereto; or (iii) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Company or any of
its Subsidiaries.
 
 
18

--------------------------------------------------------------------------------

 
“Indemnitee” has the meaning assigned to that term in Section 10.3.
 
“Installment” has the meaning assigned to that term in Section 2.11.
 
“Installment Date” has the meaning assigned to that term in Section 2.11.
 
“Intellectual Property” means all patents, trademarks, servicemarks, tradenames,
copyrights, mask works, trade secrets, technology, know-how and processes and
rights of publicity used in or necessary for the conduct of the business of
Company and its Subsidiaries as currently conducted that are material to the
condition (financial or otherwise), business or operations of Company and its
Subsidiaries, individually or in the aggregate.
 
“Interest Payment Date” means with respect to (i) any Base Rate Loan, each March
30, June 30, September 30 and December 30 of each year, commencing on the first
such date to occur after the Effective Date; and (ii) any Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three-, six-, nine- or twelve-months, as selected by
Company in the applicable Notice, (i) initially, commencing on the Credit
Extension Date or the date of any conversion or continuation thereof, as the
case may be (permitted pursuant to Section 2.8); and (ii) thereafter, commencing
on the day on which the immediately preceding Interest Period expires; provided,
(a) if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day
unless no further Business Day occurs in such month, in which case such Interest
Period shall expire on the immediately preceding Business Day; (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month;
(c) no Interest Period with respect to any portion of any Class of Term Loans
shall extend beyond the such Class’s Tranche D Term Loan Maturity Date or New
Term Loan Maturity Date, respectively; and (d) no Interest Period with respect
to any portion of the Revolving Loans shall extend beyond the Revolving Loan
Commitment Termination Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party and which is
designed to hedge against fluctuations in interest rates and not for speculative
purposes.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.
 
 
19

--------------------------------------------------------------------------------

 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (including any Subsidiary of Company); (b)
any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Company or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; (c) Interest Rate Agreements or Currency Agreements not
constituting Hedge Agreements; or (d) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of any other Person. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.
 
“Issuing Bank” means, with respect to any Letter of Credit, the Lender or any of
its Subsidiaries or Affiliates, which issues such Letter of Credit.
 
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit M.
 
“Lead Arranger” means GSCP, in its capacity as lead arranger.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture.
 
“Lender” has the meaning assigned to that term in the preamble hereto; provided,
the term “Lenders” shall include Swing Line Lender unless the context otherwise
requires.
 
“Lender Counterparty” means each Lender, Lead Arranger or any of their
respective Affiliates counterparty to a Hedge Agreement.
 
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Bank for the account
of Company pursuant to Section 2.3.
 
“Letter of Credit Sublimit” means the lesser of (i) $40,000,000 and (ii) the
aggregate amount of the Revolving Loan Commitments then in effect.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, plus (ii)
the aggregate amount of all drawings under Letters of Credit honored by Issuing
Bank and not theretofore reimbursed by or on behalf of Company.
 
 
20

--------------------------------------------------------------------------------

 
“Leverage Ratio” means the ratio, as of any date of determination, of
(i) Consolidated Total Debt as of such date minus, Cash and Cash Equivalents of
Company and its Subsidiaries as of such date not in excess of $30,000,000 to
(ii) Consolidated Adjusted EBITDA for the most recent four-Fiscal Quarter period
ended on or prior to such date.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
 
“Loan” means a Tranche D Term Loan, a Revolving Loan, a Swing Line Loan or a New
Term Loan.
 
“Management Agreement” means that certain Management Agreement dated as of the
Closing Date by and among Company and THL Managers V, LLC, a Delaware limited
liability company, as the same may be amended, restated, supplemented or
otherwise modified from time to time in a manner not prohibited by this
Agreement.
 
“Management Fees” means the fees payable pursuant to the Management Agreement.
 
“Management Investors” means the management officers and employees of Parent and
its Subsidiaries who are investors in Parent or Holdings on the Effective Date.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
 
“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Company
and its Subsidiaries, taken as a whole, or (ii) the impairment (other than as a
result of circumstances covered by clause (i) above) of the ability of Company
or any of its Subsidiaries to perform, or Administrative Agent or Lenders to
enforce, the Obligations in any material respect.
 
“Material Subsidiary” means each Subsidiary of Company now existing or hereafter
acquired or formed by Company or its Subsidiaries which, on a consolidated basis
for such Subsidiary and its Subsidiaries, (i) for the most recent Fiscal Year
accounted for more than 5% of the consolidated revenues of Company and its
Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner of more
than 5% of the consolidated assets of Company and its Subsidiaries.
 
“Maximum Amount” has the meaning assigned to that term in Section 10.19.
 
“Maximum Consolidated Capital Expenditures Amount” has the meaning assigned to
that term in Section 6.8.
 
“MD&A” means, with respect to financial statements to which it pertains,
management’s discussion and analysis of Company’s and its Subsidiaries’
financial performance for the period covered by such financial statements as
compared to projected financial performance for such period.
 
 
21

--------------------------------------------------------------------------------

 
“Mergers” means the mergers which occurred on December 19, 2003 of (i) THL
Company with and into Simmons Holdco, with Simmons Holdco being the surviving
corporation and (ii) Pre-Merger Simmons with and into Simmons Holdco, with
Simmons Holdco being the surviving corporation and changing its name to “Simmons
Company”.
 
“Monthly Reports” has the meaning assigned to that term in Section 5.1(a).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any
Credit Party, substantially in the form of Exhibit K annexed hereto or in such
other form as may be approved by Collateral Agent in its sole discretion, in
each case with such changes thereto as may be recommended by Collateral Agent’s
local counsel based on local laws or customary local mortgage or deed of trust
practices, or (ii) at Collateral Agent’s option, in the case of an Additional
Mortgaged Property (as defined in Section 5.12), an amendment to an existing
Mortgage, in form satisfactory to Administrative Agent, adding such Additional
Mortgaged Property to the Real Property Assets encumbered by such existing
Mortgage, in either case as such security instrument or amendment may be
amended, restated, supplemented or otherwise modified from time to time.
“Mortgages” means all such instruments, collectively.
 
“Mortgage Policy” means an Additional Mortgage Policy (as defined in
Section 5.12).
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“National Flood Insurance Program” means the National Flood Insurance Program
under the National Flood Insurance Act of 1968 and the Flood Disaster Protection
Act of 1973.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to the difference of (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received from such Asset Sale,
minus (ii) any bona fide direct costs incurred in connection with such Asset
Sale, including (a) income taxes reasonably estimated to be actually payable
within two years of the date of such Asset Sale as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is repaid as a result of such Asset Sale, (c) the
out-of-pocket expenses incurred by such Person in connection with such Asset
Sale and (d) any reserve for adjustment in respect of (x) the sale price of such
asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by such Person after such sale
or other disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction.
 
 
22

--------------------------------------------------------------------------------

 
“Net Insurance/Condemnation Proceeds” means the difference of (i) any Cash
payments or proceeds received by Company or any of its Subsidiaries (a) under
any business interruption or casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Company or any
of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus, in each case,
(ii)(a) any actual and reasonable documented costs incurred by Company or any of
its Subsidiaries in connection with the adjustment or settlement of any claims
of Company or such Subsidiary in respect thereof, (b) income taxes reasonably
estimated to be actually payable within two years of the date of such event
giving rise to such Net Insurance/Condemnation Proceeds as a result of any gain
recognized in connection with such event, (c) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the assets in
question and that is repaid as a result of such casualty or condemnation, (d)
the out-of-pocket expenses incurred by such Person in connection with such
casualty or condemnation and (e) any reserve for adjustment in respect of (x)
the sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by such
Person after such sale or other disposition thereof, including, without
limitation, liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, provided, however,
that the receipt by Company and its Subsidiaries from the Closing Date through
the date of determination of up to an aggregate of $10,000,000 in Net
Insurance/Condemnation Proceeds in respect of business interruption insurance
described in clause (a) above shall not be “Net Insurance/Condemnation Proceeds”
for purposes of Section 2.13(a).
 
“New Revolving Loan” has the meaning assigned to that term in Section 2.25(b).
 
“New Revolving Loan Commitments” has the meaning assigned to that term in
Section 2.25(a).
 
“New Revolving Loan Lender” has the meaning assigned to that term in
Section 2.25(a).
 
“New Term Loan Commitments” has the meaning assigned to that term in
Section 2.25(a).
 
“New Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
 
“New Term Loan Lender” has the meaning assigned to that term in Section 2.25(a).
 
“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
 
“New Term Loan Note” means a promissory note substantially in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified.
 
“New Term Loans” has the meaning assigned to that term in Section 2.25(c).
 
 
23

--------------------------------------------------------------------------------

 
“Non-Guarantor Subsidiary” means (i) each of the Subsidiaries identified as a
Non-Guarantor Subsidiary on Schedule 4.1 annexed hereto and (ii) each Person
that becomes a Subsidiary of Company after the date hereof and in accordance
with Section 5.9, and is not required to become a Subsidiary Guarantor;
provided, however, that any such Domestic Subsidiary shall cease to be a
Non-Guarantor Subsidiary if (x) it is or at any time becomes a Material
Subsidiary or (y) it otherwise ceases to be a Non-Guarantor Subsidiary pursuant
to Section 5.9. Notwithstanding the foregoing, each of Co-Op Subsidiary and any
Captive Insurance Subsidiary shall always be a Non-Guarantor Subsidiary.
 
“Nonpublic Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act.
 
“Note” means a Tranche D Term Loan Note, a New Term Loan Note, a Revolving Note
or a Swing Line Note.
 
“Notice” means a Funding Notice, a Request for Issuance or a
Conversion/Continuation Notice.
 
“Obligations” means, with respect to any Credit Party, obligations of such
Credit Party, whether now existing or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, whether due or not
due, and however arising under or in connection with this Agreement and any
other Credit Documents, including those arising under successive borrowing
transactions hereunder which shall either continue the Obligations of such
Credit Party from time to time or renew them after they have been satisfied and
including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding.
 
“Offer” has the meaning assigned to that term in Section 2.12.
 
“Offer Loans” has the meaning assigned to that term in Section 2.12.
 
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time but excluding any such lease
under which that Person is the lessor) of any property (whether real, personal
or mixed) that is not a Capital Lease.
 
“Parent” means Simmons Company (formerly known as THL Bedding Holding Company),
a Delaware corporation.
 
“Parent IPO” means an initial public offering of the Securities of Parent.
 
“Parent Notes” means those certain 10% Senior Discount Notes due 2014 issued by
Parent pursuant to that certain Indenture dated as of December 15, 2004 by and
between Parent and Wells Fargo Bank, National Association, as Trustee, as such
notes and Indenture may be amended, restated, supplemented or otherwise modified
from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
 
24

--------------------------------------------------------------------------------

 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.
 
“Permitted Acquisition” means an acquisition of Securities or assets made
pursuant to Section 6.3(e).
 
“Permitted Cure Security” means Securities of Holdings (or of Parent, the
proceeds of which have been contributed to Holdings) having no mandatory
redemption, repurchase, repayment or similar requirements prior to the date
which occurs six (6) months after the Tranche D Term Loan Maturity Date and upon
which all dividends or distributions, at the election of Holdings (or Parent, as
the case may be), may be payable in additional shares of such Security.
 
“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed by ERISA):
 
(a) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 5.3;
 
(b) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business which are not, at the time, required to be
paid by Section 5.3;
 
(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, old age pensions
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, insurance premiums, deductibles or co-insured amounts,
trade contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
 
(d) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);
 
(e) leases, subleases, licenses or sublicenses granted to third parties and not
interfering in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
 
(f) easements, rights-of-way, restrictions, encroachments, protrusions, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Company or any of its Subsidiaries;
 
(g) any (i) interest or title of a lessor, sublessor, licensor or sublicensor,
(ii) restriction, Lien or encumbrance that the interest or title of such lessor
or sublessor, licensor, sublicensor may be subject to, or (iii) subordination of
the interest of the lessee, sublessee, licensee or sublicensee under such lease
or license to any restriction, Lien or encumbrance referred to in the preceding
clause (ii);
 
 
25

--------------------------------------------------------------------------------

 
(h) Liens arising from filing UCC financing statements relating to operating
leases and in connection with consignment arrangements;
 
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
 
(k) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Company and its Subsidiaries;
and
 
(l) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of Company or such Subsidiary.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of Holdings or any
Subsidiary of Holdings issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund (collectively, to
“Refinance”) any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced, defeased or extended except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, defeasance or extension and by an
amount equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 6.1, (b) such modification, refinancing,
refunding, renewal or extension providing for a final maturity date of such
Indebtedness equal to or later than the final maturity date of, and has a
weighted average life equal to or greater than the weighted average life of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
defeased or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced, defeased
or extended, taken as a whole, (d) the terms, conditions (including, if
applicable, as to collateral) and interest rates of any such modified,
refinanced, refunded, renewed, defeased, replaced or extended Indebtedness are
not materially less favorable to the Credit Parties or the Lenders than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed, defeased, replaced or extended, taken as a whole, (e) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred only by the Person who is the obligor on the Indebtedness being
modified, refinanced, refunded, renewed, defeased, replaced or extended;
provided, that such Indebtedness may include any new or additional obligors so
long as (i) such new or additional obligors are Credit Parties or simultaneously
with the incurrence of such Permitted Refinancing Indebtedness become Credit
Parties pursuant to Section 5.9, and (ii) with respect to Indebtedness being
refinanced with Permitted Refinancing Indebtedness that is Subordinated
Indebtedness, the obligations of such new or additional obligors shall be
subordinated in right of payment to the Obligations on terms not materially less
favorable to the Lenders as those contained in the Senior Subordinated Note
Indenture, taken as a whole, and (f) at the time thereof and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
 
 
26

--------------------------------------------------------------------------------

 
“Permitted Sale/Lease-Back Transaction” has the meaning assigned to that term in
Section 6.9.
 
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of
Company that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions not materially less favorable to the
Lenders than the terms and conditions of the Senior Subordinated Notes or any
Permitted Refinancing Indebtedness pertaining thereto, taken as a whole, (b)
will not mature prior to the date that is six (6) months after the Tranche D
Term Loan Maturity Date, (c) has no scheduled amortization or payments of
principal prior to the date that is six (6) months after the Tranche D Term Loan
Maturity Date, and (d) has covenant, default and remedy provisions not
materially more restrictive, or mandatory prepayment, repurchase, defeasance or
redemption provisions no more onerous or expansive in scope, than those
contained in the Senior Subordinated Notes Indenture or any Permitted
Refinancing Indebtedness pertaining thereto, taken as a whole; provided any such
Indebtedness shall constitute Permitted Subordinated Indebtedness only if (i)
both before and after giving effect to the issuance or incurrence thereof, no
Default or Event of Default shall have occurred and be continuing, and (ii) the
chief financial officer of Company shall have delivered an officer’s certificate
demonstrating compliance with the covenants set forth in Section 6.6 on a Pro
Forma Basis as of the most recently ended Fiscal Quarter in form and substance
reasonably satisfactory to the Administrative Agent, it being understood that
any capitalized or paid-in-kind interest or accreted principal on such
Indebtedness shall not constitute an issuance or incurrence of Indebtedness for
purposes of this proviso.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
 
“Personal Property Collateral Documents” means such documents, certificates and
opinions required in order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid, perfected First Priority security interest
in the personal property Collateral, which include:
 
(i)  evidence reasonably satisfactory to Collateral Agent of the compliance by
each Credit Party of its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to execute and deliver UCC financing statements, originals of securities,
instruments, chattel paper and intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1);
 
 
27

--------------------------------------------------------------------------------

 
(ii)  a completed Collateral Questionnaire executed by an Authorized Officer of
the relevant Person, together with all attachments contemplated thereby,
including (A) the results of a recent search of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of the relevant Person in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens); and
 
(iii)  customary opinions of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to the creation and perfection of
the security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which the relevant
Person is located as Collateral Agent may reasonably request, in each case in
form and substance reasonably satisfactory to Collateral Agent.
 
“PF Asset Sale” means any Asset Sale pertaining to (x) an entire line of
business of Company or its Subsidiaries or (y) all of the equity Securities or
all or substantially all of the assets of any Subsidiary of Company. 
 
“Platform” as defined in Section 5.1(o).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement entered
into by and among Company, Guarantors and Collateral Agent dated as of the
Closing Date, substantially in the form of Exhibit J annexed hereto, as such
Pledge and Security Agreement may hereafter be amended, restated, supplemented
or otherwise modified from time to time.
 
“Pledged Collateral” means the “Pledged Collateral” as defined in the Pledge and
Security Agreement.
 
“Pre-Merger Simmons” means Simmons Company, a Delaware corporation, which
existed prior to the Mergers.
 
“Prime Rate” means the rate that the Administrative Agent announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.
 
“Pro Forma Basis” shall mean for purposes of this Agreement (but not for
determining the Applicable Commitment Fee Percentage or the Applicable Margin)
as to any Person, for any Permitted Acquisition, PF Asset Sale or incurrence of
Indebtedness which occurs subsequent to the commencement of a period for which
the financial effect of such events is being calculated (each, a “Referent
Event”), and giving effect to the Referent Event for which such calculation is
being made, such calculation as will give pro forma effect to such events as if
same had occurred at the beginning of such period of calculation; and
 
 
28

--------------------------------------------------------------------------------

 
(a) for purposes of the foregoing calculation, each Referent Event shall be
assumed to have occurred on the first day of the four consecutive Fiscal Quarter
period last ended on or before the occurrence of the Referent Event for which
such pro forma effect is being determined (the “Reference Period”); and
 
(b) (x) all Indebtedness (including Indebtedness incurred or assumed in
connection with the Referent Event, whether incurred under this Agreement or
otherwise, but including, with respect to revolving Indebtedness the average
amount of such Indebtedness outstanding during the Reference Period) incurred or
permanently repaid in connection with the Referent Event shall be deemed to have
been incurred or repaid at the beginning of such Reference Period and (y)
interest expense of such Person attributable to interest on any Indebtedness,
for which pro forma effect is being given as provided in preceding clause (x),
bearing floating interest rates shall be computed on a pro forma basis as if the
rates which would have been in effect during the period for which pro forma
effect is being given had been actually in effect during such periods.
 
Calculations made pursuant to the definition of Pro Forma Basis shall be
determined in good faith by an Authorized Officer of Company and may include
adjustments, in the reasonable determination of Company as set forth in an
officer’s certificate, to (i) reflect operating expense reductions reasonably
expected to result from any acquisition, merger or PF Asset Sale to the extent
(x) determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act or (y) reasonably acceptable to the
Administrative Agent and the Syndication Agent and (ii) eliminate the effect of
any extraordinary accounting event with respect to any acquired person or assets
on Consolidated Net Income.
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche D Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche D Term Loan Exposure of such Lender by (b)
the aggregate Tranche D Term Loan Exposure of all Lenders, (ii) with respect to
all payments, computations and other matters relating to the Revolving Loan
Commitment or Revolving Loans of any Lender or any Letters of Credit issued or
participations therein purchased by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by
dividing (a) the Revolving Credit Exposure of that Lender by (b) the aggregate
Revolving Credit Exposure of all Lenders, (iii) with respect to all payments,
computations, and other matters relating to New Term Loan Commitments or New
Term Loans of a particular Series, the percentage obtained by dividing (a) the
New Term Loan Exposure of that Lender with respect to that Series by (b) the
aggregate New Term Loan Exposure of all Lenders with respect to that Series, and
(iv) for all other purposes with respect to each Lender, the percentage obtained
by dividing (a) the sum of the Tranche D Term Loan Exposure of that Lender,
plus, the Revolving Credit Exposure of that Lender, plus, the New Term Loan
Exposure of that Lender by (b) the sum of the aggregate Tranche D Term Loan
Exposure of all Lenders, plus the aggregate Revolving Credit Exposure of all
Lenders, plus the aggregate New Term Loan Exposure of all Lenders in any such
case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 10.6. The initial Pro Rata Share of each Lender for purposes
of each of clauses (i) and (ii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 1.1(b) annexed hereto.
 
 
29

--------------------------------------------------------------------------------

 
“Projections” has the meaning assigned to that term in Section 4.24.
 
“Proposed Reinvestment Proceeds” has the meaning assigned to that term in
Section 2.13(a).
 
“RCRA” means the Resource Conservation and Recovery Act and any state
equivalents, as any of the same may be amended from time to time, and any
successors thereto.
 
“Real Property Asset” means, at any time of determination, any interest then
owned in fee simple by any Credit Party in any real property.
 
“Refinanced Term Loan” has the meaning assigned to that term in Section 10.5(f).
 
“Refunded Swing Line Loan” has the meaning assigned to that term in
Section 2.2(e).
 
“Refunding Notice” has the meaning assigned to that term in Section 2.2(e).
 
“Register” has the meaning assigned to that term in Section 2.6.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reimbursement Date” has the meaning assigned to that term in Section 2.3(d).
 
“Related Agreements” means, collectively, the Stock Purchase Agreement, the
Stockholders Agreement, the Management Agreement, the Senior Subordinated Note
Documents, the Tender Offer Documents, the Senior Unsecured Term Loan Agreement,
the indenture governing the Parent Notes, and all documents relating to any of
the foregoing.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Term Loans” has the meaning assigned to that term in
Section 10.5(f).
 
“Request for Issuance” means a notice in the form of Exhibit A-3.
 
“Requisite Class Lenders” means, at any time of determination (i) for the Class
of Lenders having Tranche D Term Loan Exposure, Lenders having or holding more
than 50% of the sum of the aggregate Tranche D Term Loan Exposure of all
Lenders, (ii) for the Class of Lenders having Revolving Credit Exposure, Lenders
having or holding more than 50% of the sum of the aggregate Revolving Credit
Exposure of all Lenders, and (iii) for each class of Lender having New Term Loan
Exposure, Lenders having or holding more than 50% of the aggregate New Term Loan
Exposure of that class.
 
 
30

--------------------------------------------------------------------------------

 
“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
(i) the aggregate Tranche D Term Loan Exposure of all Lenders, plus (ii) the
aggregate Revolving Credit Exposure of all Lenders, plus (iii) the aggregate New
Term Loan Exposure of all Lenders.
 
“Responsible Officer” means, as to any Person, any of the chairman of the board,
the president, the chief executive officer, the chief financial officer, any
senior or executive vice president, the general counsel, the treasurer or
assistant treasurer, secretary or assistant secretary, the principal financial
officer or principal accounting officer, of such Person.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any equity Securities of Holdings or its Subsidiaries
now or hereafter outstanding, except a dividend or other distribution payable
solely in shares of equity Securities, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any equity Securities of Holdings or its Subsidiaries now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
equity Securities of Holdings or its Subsidiaries now or hereafter outstanding,
and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, repurchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.
 
“Retail Business” means, the assets owned by, or the equity Securities of
collectively, SC Holdings, Inc., a Delaware corporation and Gallery Corp., a
Delaware corporation and each of their respective Subsidiaries.
 
“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
such Lender’s Revolving Loan Commitment; and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of such Lender, plus (b) in the case of Issuing
Bank, the aggregate Letter of Credit Usage in respect of all Letters of Credit
(net of any participations purchased by Lenders in such Letters of Credit or any
unreimbursed drawing thereunder), plus (c) the aggregate amount of all
participations purchased by such Lender in any outstanding Letters of Credit or
any unreimbursed drawing under any Letter of Credit, plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participation therein purchased by other Lenders), plus (e)
the aggregate amount of all participations purchased by such Lender in any
outstanding Swing Line Loans.
 
“Revolving Loan” means a Loan made by a Lender to Company pursuant to its
Revolving Loan Commitment.
 
 
31

--------------------------------------------------------------------------------

 
“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to Section 2.2(a)(i) and/or Section 2.25 and
“Revolving Loan Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Revolving Loan Commitment is initially as
set forth opposite the name of that Lender in Schedule 1.1(b) annexed hereto,
and may be adjusted or reduced pursuant to the terms and conditions hereof. As
of the Effective Date, the aggregate amount of the Revolving Loan Commitments
shall be $75,000,000.
 
“Revolving Loan Commitment Period” means the period from the Effective Date to
but excluding the Revolving Loan Commitment Termination Date.
 
“Revolving Loan Commitment Termination Date” means the earliest to occur of (i)
the sixth anniversary of the Closing Date, (ii) the date the Revolving Loan
Commitments are permanently reduced to zero pursuant to Section 2.12(b),
Section 2.13 or Section 2.14, and (iii) the date of the termination of the
Revolving Loan Commitments pursuant to Section 8.1.
 
“Revolving Loan Lender” means a Lender having a Revolving Loan Commitment.
 
“Revolving Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
 
“Secured Obligations” has the meaning assigned to that term in the Pledge and
Security Agreement.
 
“Securities” means, with respect to any Person, any stock, shares, partnership
or other similar interests, voting trust certificates, certificates of interest
or participation in any profit-sharing agreement or arrangement, options,
warrants, bonds, debentures, notes, or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing of such Person.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Sellers” means collectively, Simmons Holdings, LLC, a Delaware limited
liability company, Fenway, the Management Investors and the ESOP.
 
“Senior Unsecured Term Loan Agreement” means the Senior Unsecured Term Loan and
Guaranty Agreement dated as of the Closing Date among Company, Holdings, GSCP,
as sole bookrunner, joint lead arranger and co-syndication agent, UBSS as joint
lead arranger and co-syndication agent, DBNY, as administrative agent and the
other agents and lenders party thereto as it may be amended, modified, renewed,
refunded, replaced or refinanced or otherwise restructured in whole or in part
from time to time whether by the same or any other agent, lender or group of
lenders.
 
 
32

--------------------------------------------------------------------------------

 
“Senior Unsecured Term Loans” means the Senior Unsecured Term Loan and Guaranty
Agreement of Company due 2012 in an aggregate principal amount of $140,000,000
made on the Closing Date under the Senior Unsecured Term Loan Agreement.
 
“Senior Subordinated Note Documents” means the Senior Subordinated Note
Indenture, the Senior Subordinated Notes and each other document executed in
connection with the Senior Subordinated Notes, as each such document may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.11.
 
“Senior Subordinated Note Indenture” means the indenture dated December 19, 2003
pursuant to which the Senior Subordinated Notes are issued, as such indenture
may thereafter be amended, restated, supplemented or otherwise modified from
time to time to the extent permitted under Section 6.11 or replaced pursuant to
a refinancing permitted under Section 6.1.
 
“Senior Subordinated Notes” means the Senior Subordinated Notes of Company in
the aggregate principal amount not to exceed $200,000,000 and issued pursuant to
the Senior Subordinated Note Indenture, with such changes thereto when executed
as are permitted under Section 6.11, which principal amount may be increased by
amounts permitted to be incurred pursuant to Section 6.1 and as such notes may
thereafter be amended, restated, supplemented or otherwise modified from time to
time to the extent permitted under Section 6.11 or refinanced to the extent
permitted under Section 6.1.
 
“Series” has the meaning assigned to that term in Section 2.25.
 
“Simmons Holdco” means Simmons Holdings, Inc., a Delaware corporation, before
giving effect to the Mergers.
 
“Solvency Certificate” means a certificate in the form of Exhibit G.
 
“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“Sponsor” means Thomas H. Lee Partners, L.P. and its Affiliates.
 
 
33

--------------------------------------------------------------------------------

 
“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) workers’ compensation
liabilities of Company or any of its Subsidiaries, (ii) the obligations of third
party insurers of Company or any of its Subsidiaries arising by virtue of the
laws of any jurisdiction requiring third party insurers, (iii) performance,
payment, deposit or surety obligations of Company or any of its Subsidiaries, in
any case if required by law or governmental rule or regulation or in accordance
with custom and practice in the industry, and (iv) such other obligations of
Company and its Subsidiaries as may be reasonably acceptable to Administrative
Agent.
 
“Stock Purchase Agreement” means that certain Stock Purchase Agreement dated as
of November 17, 2003, by and among Simmons Holdco, THL Company, and the Sellers.
 
“Subordinated Indebtedness” means (i) the Indebtedness of Company under the
Senior Subordinated Note Documents; and (ii) any other Permitted Subordinated
Indebtedness and, in each case, any Permitted Refinancing Indebtedness with
respect thereto.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
 
“Subsidiary Guarantor” means any Domestic Subsidiary of Company that is a party
hereto as of the Effective Date and is not identified as a Non-Guarantor
Subsidiary on Schedule 4.1 or becomes a party to the Guaranty at any time after
the Effective Date pursuant to Section 5.9.
 
“Supplemental Collateral Agent” has the meaning assigned to that term in
Section 9.8(c).
 
“Swing Line Lender” means Deutsche Bank A.G., Cayman Islands branch, in its
capacity as Swing Line Lender hereunder, together with its permitted successors
and assigns in such capacity.
 
“Swing Line Loan” means a Loan made by Swing Line Lender to Company pursuant to
Section 2.2(a)(ii).
 
“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to Section 2.2(a)(ii).
 
“Swing Line Note” means a promissory note substantially in the form of Exhibit
B-4, as it may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Swing Line Sublimit” means the lesser of (i) $10,000,000, and (ii) the
aggregate amount of Revolving Loan Commitments then in effect.
 
 
34

--------------------------------------------------------------------------------

 
“Syndication Agent” means GSCP in its capacity as syndication agent.
 
“Tax” means any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature and whatever called, by a governmental
authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s principal office (and/or, in the
case of a Lender, its lending office) is located or in which that Person
(and/or, in the case of a Lender, its lending office) is deemed to be doing
business, on all or part of the net income, profits or gains (whether worldwide,
or only insofar as such income, profits or gains are considered to arise in or
to relate to a particular jurisdiction, or otherwise, including, franchise taxes
or taxes substantially similar to franchise taxes) of that Person (and/or, in
the case of a Lender, its lending office).
 
“Tender Offer” means the offer by Company to purchase at least 50% of the
outstanding Existing Notes pursuant to the Tender Offer Documents.
 
“Tender Offer Documents” means the Offer to Purchase and Consent Solicitation
Statement and the Consent of Company dated November 18, 2003.
 
“Term Loan” means a Tranche D Term Loan or a New Term Loan.
 
“Termination Date” means the date upon which all of the Commitments of the
Lenders hereunder have terminated, any Loan or any other non-contingent
Obligation which is accrued has been paid or satisfied in full in Cash and no
Letters of Credit are then outstanding.
 
“THL Company” has the meaning assigned to that term in the recitals hereto, a
predecessor to the Company.
 
“Title Company” means, collectively, First American Title Insurance Company
and/or one or more other title insurance companies reasonably satisfactory to
the Agents.
 
“Total Leverage Ratio” means the ratio, as of any date of determination of (i)
Consolidated Total Debt as of such date plus (A) any outstanding Indebtedness
incurred by Holdings pursuant to Section 6.1(p) minus (B) Cash and Cash
Equivalents of Company and its Subsidiaries as of such date not in excess of
$30,000,000 to (ii) Consolidated Adjusted EBITDA for the most recent four-Fiscal
Quarter period ended on or prior to such date.
 
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit but not yet so applied), plus (ii) the aggregate principal
amount of all outstanding Swing Line Loans, plus (iii) the Letter of Credit
Usage.
 
“Tranche D Term Loan” means a Loan made on the Effective Date by a Lender to
Company pursuant to Section 2.1.
 
 
35

--------------------------------------------------------------------------------

 
“Tranche D Term Loan Amount” means the amount of the Tranche D Term Loan to be
lent by a Lender to Company. The Tranche D Term Loan Amount of each Lender is
initially as set forth opposite the name of that Lender in Schedule 1.1(b)
annexed hereto, and may be adjusted or reduced pursuant to the terms and
conditions hereof. As of the Effective Date, the aggregate amount of the Tranche
D Term Loan Amounts shall be $492 million.
 
“Tranche D Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche D Term Loans
of such Lender; provided, at any time prior to the making of the Tranche D Term
Loans, the Tranche D Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche D Term Loan Amount.
 
“Tranche D Term Loan Maturity Date” means the earlier of (i) December 19, 2011,
and (ii) the date that all Tranche D Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.
 
“Tranche D Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Transaction Costs” means the fees, costs and expenses payable by Company on or
before the Closing Date in connection with the transactions contemplated by the
Credit Documents and the Related Agreements.
 
“Trustee” means State Street Bank & Trust Company as trustee of the ESOP.
 
“Type” means (i) with respect to either Term Loans or Revolving Loans, a Base
Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans,
a Base Rate Loan.
 
“UBSS” has the meaning assigned to that term in the preamble hereto.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Unfunded Benefit Liabilities” has the meaning assigned to that term in
Section 4.19.
 
“US Lender” has the meaning assigned to that term in Section 2.20(d).
 
1.2  Accounting Terms
 
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Company to Administrative Agent pursuant to Section 5.1(a), 5.1(b) and 5.1(c)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in Section 5.1(e), if applicable); provided, that all calculations in
connection with financial definitions and financial covenants set forth in
Section 6.6 shall utilize accounting principles and policies in conformity with
those used to prepare the Historical Financial Statements; provided, further, if
Company notifies the Administrative Agent that Company wishes to amend any
covenant in Section 2.13 or Section 6 or any related definition to eliminate the
effect of any change in GAAP occurring after the date of this Agreement on the
operation of such covenant (or if Administrative Agent notifies Company that the
Requisite Lenders wish to amend Section 2.13, Section 6 or any related
definition for such purpose), then (i) Company and Administrative Agent shall
negotiate in good faith to agree upon an appropriate amendment to such covenant
and (ii) Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective until such covenant is amended in a manner satisfactory to Company and
Requisite Lenders.
 
 
36

--------------------------------------------------------------------------------

 
1.3  Interpretation, etc.
 
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Exhibit or Schedule shall be to a Section, an Exhibit and
a Schedule, respectively, hereof unless otherwise specifically provided. The use
herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. Furthermore, when the performance of any covenant,
duty or other non-monetary obligation is stated to be required on a day which is
not a Business Day, the date of such performance shall extend to the immediately
succeeding Business Day. Except as otherwise set forth in this Agreement,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder, as the
case may be. For purposes of this Agreement and the other Credit Documents,
Letters of Credit which have been cash collateralized or otherwise backstopped
shall not be deemed to be outstanding Letters of Credit.
 
SECTION 2.   CREDIT EXTENSIONS
 
2.1  Tranche D Term Loans
 
(a)   Subject to and upon the terms and conditions herein set forth, each of the
Continuing Lenders agrees that the Existing Tranche C Term Loans made by such
Continuing Lender under the Existing Credit Agreement shall remain outstanding
on and after the Effective Date as “Tranche D Term Loans” made pursuant to this
Agreement in the same pro rata amount of such Continuing Lenders pro rata share
of the Existing Tranche C Term Loans and such Existing Tranche C Term Loans
shall on and after the Effective Date have all of the rights and benefits of
Tranche D Term Loans as set forth in this Agreement and the other Credit
Documents.
 
(b)  Subject to the terms and conditions hereof, each Lender (other than a
Continuing Lender) severally agrees to lend to Company on the Effective Date, a
Tranche D Term Loan in an amount equal to such Lender’s Tranche D Term Loan
Amount to be used for the purposes identified in Section 2.5.
 
(c)  Any amount borrowed under this Section 2.1, and subsequently repaid or
prepaid, may not be reborrowed.
 
 
37

--------------------------------------------------------------------------------

 
2.2  Revolving Loans and Swing Line Loans
 
(a)   During the Revolving Loan Commitment Period, subject to the terms and
conditions hereof, (i) each Lender severally agrees to make Revolving Loans to
Company in the aggregate amount up to but not exceeding such Lender’s Revolving
Loan Commitment, and (ii) Swing Line Lender hereby agrees to make Swing Line
Loans to Company in an aggregate amount up to but not exceeding the Swing Line
Sublimit, in each case to be used for the purposes identified in Section 2.5.
Amounts borrowed pursuant to this Section 2.2 may be repaid and reborrowed
during the Revolving Loan Commitment Period. Each Lender’s Revolving Loan
Commitment, and Swing Line Lender’s Swing Line Loan Commitment, shall expire on
the Revolving Loan Commitment Termination Date and all Revolving Loans and all
Swing Line Loans and all other amounts owed hereunder with respect to the
Revolving Loans, the Swing Line Loans, the Revolving Loan Commitments and the
Swing Line Loan Commitment shall be paid in full no later than such date.
 
(b)  Except pursuant to Section 2.2(e) or Section 2.3(d), (i) Revolving Loans
that are Base Rate Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount, (ii)
Eurodollar Rate Revolving Loans shall be made in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount, and
(iii) Swing Line Loans shall be made in an aggregate minimum amount of $250,000
and integral multiples of $100,000 in excess of that amount. Anything contained
herein to the contrary notwithstanding, in no event shall the Total Utilization
of Revolving Loan Commitments at any time exceed the Revolving Loan Commitments
then in effect.
 
(c)  Whenever Company desires that Lenders make Loans, Company shall deliver to
Administrative Agent a fully executed and delivered Funding Notice no later than
12:00 noon (New York City time) (i) at least three (3) Business Days in advance
of the proposed Credit Extension Date in the case of a Eurodollar Rate Loan; and
(ii) at least one (1) Business Day in advance of the proposed Credit Extension
Date in the case of a Base Rate Loan; provided, whenever Company desires that
Swing Line Lender make a Swing Line Loan, it shall deliver to Administrative
Agent a Funding Notice no later than 12:00 noon (New York City time) on the
proposed Credit Extension Date. Except as otherwise provided herein, a Funding
Notice for a Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall
be irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to make a borrowing in accordance therewith. Promptly
after receipt by Administrative Agent of a Funding Notice (or telephonic notice
in lieu thereof), Administrative Agent shall notify each Lender or Swing Line
Lender, as the case may be, of the proposed borrowing.
 
(d)  Each Lender shall make the amount of its Loan available to Administrative
Agent not later than 12:00 noon (New York City time) on the applicable Credit
Extension Date, and Swing Line Lender shall make the amount of its Swing Line
Loan available to Administrative Agent not later than 2:30 p.m. (New York City
time) on the applicable Credit Extension Date, in each case by wire transfer of
same day funds in Dollars, at the Funding and Payment Office (or, in the case of
Swing Line Loans, at such other place as Administrative Agent, Company and Swing
Line Lender may approve). Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, Administrative Agent shall make
the proceeds of such Loans available to Company on the applicable Credit
Extension Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders or
Swing Line Lender, as the case may be, to be credited to the account of Company
at the Funding and Payment Office (or, in the case of Swing Line Loans, at such
other place as Administrative Agent, Company and Swing Line Lender may approve).
 
 
38

--------------------------------------------------------------------------------

 
(e)  With respect to any Swing Line Loan that has not been voluntarily prepaid
by Company, Swing Line Lender may, at any time in its sole and absolute
discretion, deliver to Administrative Agent (with a copy to Company), no later
than 10:00 a.m. (New York City time) on the first Business Day in advance of the
proposed Credit Extension Date, a notice (the “Refunding Notice”) (which shall
be deemed to be a Funding Notice given by Company) requesting Lenders having
Revolving Credit Exposure to make Revolving Loans that are Base Rate Loans on
such Credit Extension Date in an amount equal to the amount of such Swing Line
Loans (each, a “Refunded Swing Line Loan”) outstanding on the date of such
Refunding Notice. Promptly after receipt by Administrative Agent of a Refunding
Notice, Administrative Agent shall notify each such Lender thereof. Anything
contained herein to the contrary notwithstanding, the proceeds of such Revolving
Loans made by Lenders shall be immediately delivered by Administrative Agent
solely to Swing Line Lender and applied to repay a corresponding amount of the
applicable Refunded Swing Line Loans. Company hereby authorizes Administrative
Agent and Swing Line Lender to charge Company’s accounts, if any (up to the
amount available in each such account) in order to immediately pay Swing Line
Lender the amount of the Refunded Swing Line Loans to the extent the proceeds of
such Revolving Loans made by Lenders are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any such amount paid to Swing Line
Lender should be recovered by or on behalf of Company from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders having
Revolving Credit Exposure in the manner contemplated by Section 10.4.
 
(f)  If for any reason (i) Revolving Loans are not made upon the request of
Swing Line Lender as provided in Section 2.2(e) in an amount sufficient to repay
any amounts owed to Swing Line Lender in respect of any outstanding Swing Line
Loans; or (ii) the Revolving Loan Commitments are terminated at a time when any
Swing Line Loans are outstanding, then, in either case, each Lender having
Revolving Credit Exposure shall be deemed to, and hereby agrees to, have
purchased a participation in such outstanding Swing Line Loans in an amount
equal to its Pro Rata Share (calculated, in the case of this clause (ii),
immediately prior to such termination of the Revolving Loan Commitments) of the
unpaid amount of such Swing Line Loans together with accrued interest thereon.
Upon one Business Day’s notice from Swing Line Lender, each such Lender shall
deliver to Swing Line Lender an amount equal to its respective participation in
same day funds at the Funding and Payment Office. In order to further evidence
such participation (and without prejudice to the effectiveness of the
participation provisions set forth above), each such Lender agrees to enter into
a separate participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
such Lender fails to make available to Swing Line Lender the amount of such
Lender’s participation as provided herein, Swing Line Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
at the rate customarily used by Swing Line Lender for the correction of errors
among banks for three (3) Business Days and thereafter at the Base Rate. In the
event Swing Line Lender receives a payment of any amount in which other Lenders
have purchased participations as provided herein, Swing Line Lender shall
promptly distribute to each such other Lender its Pro Rata Share of such
payment. In addition, in the case of each Lender that is deemed to have
purchased a participation in such outstanding Swing Line Loan as specified in
this Section 2.2(f), the Swing Line Lender (i) shall keep a register, meeting
the requirements of Temporary Treasury Regulation Section 5f.103-1(c), of each
such Lender, specifying such Lender’s entitlement to payments of principal and
interest with respect to such participation, and (ii) shall collect, prior to
the time such Lender receives payments, from each such Lender the appropriate
forms, certificates and statements described in Section 2.20 (and updated as
required by Section 2.20) as if such Lender were a Lender under Section 2.20.
 
 
39

--------------------------------------------------------------------------------

 
(g)  Anything contained herein to the contrary notwithstanding, each such
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans, and each such Lender’s obligation to purchase a
participation in any unpaid Swing Line Loans, shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (ii) the occurrence or continuation of an Event of Default or
a Default; (iii) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (iv) any breach hereof or any other Credit Document by any party
thereto; or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided, such obligations of each such
Lender are subject to the condition that (1) Swing Line Lender believed in good
faith that all conditions under Section 3 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, as the case may be,
were satisfied at the time such Refunded Swing Line Loans or unpaid Swing Line
Loans were made, or (2) the satisfaction of any such condition not satisfied had
been waived in accordance with Section 10.5 prior to or at the time such
Refunded Swing Line Loans or other unpaid Swing Line Loans were made.
 
2.3  Letters of Credit
 
(a)   During the Revolving Loan Commitment Period, subject to the terms and
conditions hereof, Company may request from time to time (but in no event later
than the date that is thirty (30) days prior to the Revolving Loan Commitment
Termination Date) that one or more Lenders issue Letters of Credit for the
account of Company for the purposes specified in the definitions of Commercial
Letters of Credit and Standby Letters of Credit; provided that all such Letters
of Credit shall provide for sight drawings. Subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties of
Company herein set forth, any one or more Lenders may, but (except as provided
herein) shall not be obligated to, issue such Letters of Credit in accordance
with the provisions hereof; provided, Company shall not request that any Lender
issue, and no Lender shall issue: (i) any Letter of Credit if, after giving
effect to such issuance, the Total Utilization of Revolving Loan Commitments
would exceed the Revolving Loan Commitments then in effect; (ii) any Letter of
Credit if, after giving effect to such issuance, the Letter of Credit Usage
would exceed the Letter of Credit Sublimit then in effect; (iii) any Standby
Letter of Credit having an expiration date later than the earlier of (1) the
10th Business Day prior to the Revolving Loan Commitment Termination Date and
(2) the date which is one year after the date of issuance of such Standby Letter
of Credit. Notwithstanding the foregoing, Issuing Bank may agree that the
expiration date of a Standby Letter of Credit will be automatically extended for
one or more successive periods not to exceed one year each unless the Issuing
Bank elects not to extend the expiration date for any such additional period and
further provided that no expiration date for a Standby Letter of Credit will be
extended beyond the 10th Business Day prior to the Revolving Loan Commitment
Termination Date; (iv) any Commercial Letter of Credit having an expiration date
(a) later than the earlier of (1) the 30th day prior to the Revolving Loan
Commitment Termination Date and (2) the date which is 180 days after the date of
issuance of such Commercial Letter of Credit (or such other date as shall be
agreed to by the Issuing Bank) or (b) that is otherwise unacceptable to the
Issuing Bank in its reasonable discretion; or (v) any Letter of Credit
denominated in a currency other than Dollars.
 
 
40

--------------------------------------------------------------------------------

 
(b)  Whenever Company desires the issuance of a Letter of Credit, it shall
deliver to Administrative Agent a Request for Issuance no later than 12:00 noon
(New York City time) at least three (3) Business Days (in the case of Standby
Letters of Credit) or five (5) Business Days (in the case of Commercial Letters
of Credit), or in each case such shorter period as may be agreed to by Issuing
Bank in any particular instance, in advance of the proposed date of issuance.
Issuing Bank, in its reasonable discretion, may require changes in the text of
the proposed Letter of Credit or any such documents. Upon receipt by
Administrative Agent of a Request for Issuance pursuant to this Section, in the
event Administrative Agent elects to issue such Letter of Credit, Administrative
Agent shall promptly so notify Company, and Administrative Agent shall be
Issuing Bank with respect thereto. In the event that Administrative Agent, in
its sole discretion, elects not to issue such Letter of Credit, Administrative
Agent shall promptly so notify Company, whereupon Company may request any other
Lender to issue such Letter of Credit by delivering to such Lender a copy of the
applicable Request for Issuance. Any Lender so requested to issue such Letter of
Credit shall promptly notify Company and Administrative Agent whether or not, in
its sole discretion, it has elected to issue such Letter of Credit, and any such
Lender which so elects to issue such Letter of Credit shall be the Issuing Bank
with respect thereto. In the event that all other Lenders shall have declined to
issue such Letter of Credit, notwithstanding the prior election of
Administrative Agent not to issue such Letter of Credit, Administrative Agent
shall be obligated to issue such Letter of Credit and shall be Issuing Bank with
respect thereto, notwithstanding the fact that the Letter of Credit Usage with
respect to such Letter of Credit and with respect to all other Letters of Credit
issued by Administrative Agent, when aggregated with Administrative Agent’s
outstanding Revolving Loans and Swing Line Loans, may exceed Administrative
Agent’s Revolving Loan Commitment then in effect. Upon satisfaction or waiver of
the conditions set forth in Section 3.2, Issuing Bank shall issue the requested
Letter of Credit. Upon the issuance or amendment of any Standby Letter of
Credit, Issuing Bank shall notify the Administrative Agent and the Company, in
writing of such issuance or amendment and such notice shall be accompanied by a
copy of such issuance or amendment. Promptly after the receipt of such notice,
the Administrative Agent shall notify each Lender, in writing, of such issuance
or amendment and in the event any Lender shall so request, the Administrative
Agent shall provide such Lender with copies of such issuance or amendment. With
regard to Commercial Letters of Credit, each Issuing Bank shall on the first
Business Day of each week furnish the Administrative Agent, by facsimile, with a
report detailing the daily aggregate outstanding Commercial Letters of Credit
for such Issuing Bank during the previous week.
 
 
41

--------------------------------------------------------------------------------

 
(c)  In determining whether to honor any drawing under any Letter of Credit by
the beneficiary thereof, Issuing Bank shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit. As between Company and Issuing Bank,
Company assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit issued by Issuing Bank by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit, except to the extent that such failure is the result of the gross
negligence or willful misconduct of the Issuing Bank, as determined by a final
and non-appealable judgment of a court of competent jurisdiction; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts,
and none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith (and without gross
negligence or willful misconduct, as determined by a final and non-appealable
judgment of a court of competent jurisdiction and in accordance with the
standard of care specified in the UCC with respect to Letters of Credit), shall
not put Issuing Bank under any resulting liability to Company. Notwithstanding
anything to the contrary contained in this Section 2.3(c), Company shall retain
any and all rights it may have against Issuing Bank for any liability arising
solely out of the gross negligence or willful misconduct of Issuing Bank, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or failure of such Issuing Bank to use the standard of care
specified in the UCC with respect to Letters of Credit.
 
 
42

--------------------------------------------------------------------------------

 
(d)  In the event Issuing Bank has determined to honor a drawing under a Letter
of Credit, it shall immediately notify Company and Administrative Agent, and
Company shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Company shall have notified Administrative Agent and
Issuing Bank prior to 11:00 a.m. (New York City time) on the date such drawing
is honored (or prior to 11:00 a.m. (New York City time) on the immediately
following Business Day if such drawing is made after 11:00 a.m. on the previous
Business Day) that Company intends to reimburse Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans,
Company shall be deemed to have given a timely Funding Notice to Administrative
Agent requesting Lenders having a Revolving Loan Commitment to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 3.2 (and Administrative Agent
shall promptly notify each such Lender of such deemed request), Lenders having a
Revolving Loan Commitment shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Company shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.3(d) shall be deemed to relieve any Lender having a Revolving Loan
Commitment from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Company shall retain any and all rights it may
have against any such Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.3(d).
 
(e)  Immediately upon the issuance of each Letter of Credit, each Lender having
a Revolving Loan Commitment shall be deemed to have irrevocably purchased, and
hereby agrees to irrevocably purchase, from Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Loan Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder. In the event that Company shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.3(d), Issuing Bank shall promptly notify
each such Lender of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Loan Commitments. Each such Lender shall make available to
Issuing Bank an amount equal to its respective participation, in Dollars and in
same day funds, at the office of Issuing Bank specified in such notice, not
later than 12:00 noon (New York City time) on the first Business Day (under the
laws of the jurisdiction in which such office of Issuing Bank is located) after
the date notified by Issuing Bank. In the event that any Lender having a
Revolving Loan Commitment fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
rate customarily used by Issuing Bank for the correction of errors among banks
for three (3) Business Days and thereafter at the Base Rate. Nothing in this
Section 2.3(e) shall be deemed to prejudice the right of any Lender to recover
from Issuing Bank any amounts made available by such Lender to Issuing Bank
pursuant to this Section in the event that it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of Issuing Bank or resulted
from Issuing Bank’s failure to use the standard of care specified in the UCC
with respect to Letters of Credit. In the event Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.3(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Company in reimbursement of such honored drawing promptly when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request. In addition, in the
case of each Lender that is deemed to have irrevocably purchased from Issuing
Bank a participation in such Letter of Credit as specified in this
Section 2.3(e), the Issuing Bank shall keep a register specifying such Lender’s
entitlement to payments with respect to such participation in accordance with
its normal business practice which is intended to meet the requirements of
Temporary Treasury Regulation Section 5f.103-1(c).
 
 
43

--------------------------------------------------------------------------------

 
(f)  The obligation of Company to reimburse Issuing Bank for drawings honored
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Lenders pursuant to Section 2.3(d) and the obligations of Lenders having
Revolving Credit Exposure under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit,
except where such payment constitutes gross negligence or willful misconduct on
the part of the Issuing Bank, as determined by a final and non-appealable
judgment of a court of competent jurisdiction or results from Issuing Bank’s
failure to use the standard of care specified in the UCC with respect to Letters
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (vi) any breach of this Agreement or any other Credit Document by
any party thereto; (vii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing; or (viii) the fact that an Event of
Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by Issuing Bank under the applicable Letter of Credit shall
not have constituted gross negligence or willful misconduct of Issuing Bank, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or failure of such Issuing Bank to use the standard of care
specified in the UCC with respect to Letters of Credit under the circumstances
in question.
 
(g)  In addition to amounts payable as provided herein, Company hereby agrees to
protect, indemnify, pay and save harmless Issuing Bank from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of outside counsel but
excluding, any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses relating to Taxes (and any liabilities relating thereto),
the indemnity for which shall be governed solely and exclusively by
Section 2.20) which Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by Issuing Bank,
other than as a result of (1) the gross negligence or willful misconduct of
Issuing Bank, as determined by a final and non-appealable judgment of a court of
competent jurisdiction or failure of such Issuing Bank to use the standard of
care specified in the UCC with respect to Letters of Credit, or (2) subject to
the following clause (ii), the wrongful dishonor by Issuing Bank of a proper
demand for payment made under any Letter of Credit issued by it, or (ii) the
failure of Issuing Bank to honor a drawing under any such Letter of Credit as a
result of any Governmental Act.
 
 
44

--------------------------------------------------------------------------------

 
2.4  Pro Rata Shares
 
All Loans made and all participations purchased pursuant to Section 2.1, 2.2 and
Section 2.3 shall be made or purchased, as the case may be, by Lenders
simultaneously and proportionately to their respective applicable Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall the Revolving
Loan Commitment or Term Loan amount of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Loan requested hereunder or purchase a participation required hereby.
Unless Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Extension Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Credit Extension Date, Administrative Agent may assume that such Lender has
made such amount available to Administrative Agent on such Credit Extension Date
and Administrative Agent may, in its sole discretion, but shall not be obligated
to, make available to Company a corresponding amount on such Credit Extension
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Extension Date until the date
such amount is paid to Administrative Agent, at the customary rate set by
Administrative Agent for the correction of errors among banks for three (3)
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Company and Company shall immediately
pay such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Credit Extension Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans. Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its Revolving Loan Commitments or its commitments to
make Term Loans hereunder or to prejudice any rights that Company may have
against any Lender as a result of any default by such Lender hereunder.
 
2.5  Use of Proceeds
 
The proceeds of (a) the Tranche D Term Loans made on the Effective Date shall be
applied by Company to repay in full the (i) Existing Tranche C Term Loans that
are not converting to Tranche D Term Loans on the Effective Date and (ii) Senior
Unsecured Term Loans, (b) the Existing Tranche C Term Loans that are converting
to Tranche D Term Loans as of the Effective Date shall remain outstanding on and
after the Effective Date as “Tranche D Term Loans” made pursuant to this
Agreement in accordance with the provisions of Section 2.1(a) and (c) the
Revolving Loans, Swing Line Loans and Letters of Credit made on and after the
Effective Date shall continue to be applied by Company for working capital and
general corporate purposes of Parent and its Subsidiaries and other purposes
permitted hereunder. The proceeds from any New Term Loans shall be applied by
Company for working capital, general corporate purposes and other purposes
permitted hereunder. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.
 
 
45

--------------------------------------------------------------------------------

 
2.6  Notes; Register; Lenders’ Books and Records
 
If so requested by any Lender by written notice to Company (with a copy to
Administrative Agent) at least two Business Days prior to the Effective Date, or
at any time thereafter, Company shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
a permitted assignee of such Lender pursuant to Section 10.6) on the Effective
Date (or, if such notice is delivered after the Effective Date, promptly after
Company’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche D Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as the
case may be. Each Continuing Lender who has a Note evidencing its Existing
Tranche C Term Loan shall promptly deliver to Company such Note in exchange for
its Tranche D Term Loan Note. Any Note delivered to a Lender to evidence such
Lender’s Revolving Loan or Swing Line Loan, as the case may be, under the
Existing Credit Agreement shall continue to be a Note hereunder and shall
evidence such Lender’s Revolving Loan or Swing Line Loan under this Agreement.
Administrative Agent shall maintain, at its address referred to in Section 10.1,
a register for the recordation of the names and addresses of Lenders and Issuing
Banks and the Revolving Loan Commitments and Loans of each Lender and Letters of
Credit, and drawings honored under the Letters of Credit, issued by each Issuing
Bank from time to time (the “Register”). The Register shall be available for
inspection by Company or any Lender at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record in the Register
the Revolving Loan Commitments and the Loans of each Lender and Letters of
Credit, and drawings honored under the Letters of Credit, issued by each Issuing
Bank, and each repayment or prepayment in respect of the principal amount of the
Loans (and related interest payments with respect to the Loans) and any
reimbursement amounts paid to each Issuing Bank pursuant to Section 2.3 (and
related interest payments), and any such recordation shall be conclusive and
binding on Company and each Lender, absent demonstrable error; provided, failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Loan Commitment or Company’s Obligations in respect of
any Loan. Company hereby designates the Administrative Agent to serve as
Company’s agent solely for purposes of maintaining the Register as provided in
this Section 2.6, and Company hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
Indemnitees for all purposes. Each Lender shall record on its internal records,
including its Notes, the amount of the Loans and Letters of Credit made or
issued, as the case may be, by it and each repayment and prepayment and interest
payment in respect thereof. Any such recordation shall be conclusive and binding
on Company, absent demonstrable error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Company’s Obligations in respect of any applicable Loans and
Letters of Credit; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Revolving Loan Commitments and Loans listed therein for all
purposes hereof.
 
 
46

--------------------------------------------------------------------------------

 
2.7  Interest Payments
 
(a)   Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at the sum of (x) the applicable
interest rate for the Type of Loan of such Class plus (y) the Applicable Margin
for such Type of Loan of such Class. The Type of any Loan (except a Swing Line
Loan), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Company and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which notice has not
been delivered to Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan. Notwithstanding anything contained
herein to the contrary, in connection with Eurodollar Rate Loans (i) there shall
be no more than 16 Interest Periods outstanding at any time; and (ii) in the
event Company fails to specify an Interest Period for any Eurodollar Rate Loan
in the applicable Funding Notice or Conversion/Continuation Notice, Company
shall be deemed to have selected an Interest Period of one month. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent demonstrable error, be final, conclusive and binding upon all
parties) the interest rate that shall apply to the Eurodollar Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Company and each Lender. The interest rates for the
Tranche D Term Loans on the Effective Date shall be determined in the same
manner and with the same Interest Periods as the Existing Tranche C Term Loans.
The interest rates for the Tranche D Term Loans on the Effective Date shall be
determined in the same manner and with the same Interest Periods as the Existing
Tranche C Term Loans. Each Tranche D Term Loan Lender shall be allocated its pro
rata share of Tranche D Term Loans set at the corresponding interest rates and
Interest Periods as the Existing Tranche C Term Loans. Upon expiration of the
applicable Interest Period for the Tranche D Term Loans on the Effective Date,
each Eurodollar Rate Loan shall either be converted to a Base Rate Loan or
continued as a Eurodollar Rate Loan at Company’s option pursuant to Section 2.8
hereof.
 
(b)  Company agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit honored by it, interest on the amount paid by Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
Company at a rate equal to (i) for the period from the date such drawing is
honored to but excluding one day after the applicable Reimbursement Date, (1)
the Base Rate, plus (2) the Applicable Margin for Revolving Loans that are Base
Rate Loans, and (ii) thereafter, a rate which is 2% per annum in excess of the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.
 
 
47

--------------------------------------------------------------------------------

 
(c)  Interest payable hereunder shall be computed (i) in the case of Base Rate
Loans, on the basis of a 365/6-day year, as the case may be, and (ii) in the
case of Eurodollar Rate Loans, on the basis of a 360-day year, in each case for
the actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
 
(d)  Except as otherwise set forth herein, interest on each Loan shall be
payable in arrears on and to (i) each Interest Payment Date applicable to that
Loan; (ii) any prepayment of that Loan, to the extent accrued on the amount
being prepaid; and (iii) at maturity, including final maturity; provided, in the
event any Swing Line Loan or any Revolving Loan that is a Base Rate Loan is
prepaid pursuant to Section 2.12(a), interest accrued on such Swing Line Loan or
Revolving Loan through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loan, or, if earlier,
at final maturity.
 
(e)  Interest payable pursuant to Section 2.7(b) shall be payable on demand or,
if no demand is made, on the date on which the related drawing honored under a
Letter of Credit is reimbursed in full. Promptly upon receipt by Issuing Bank of
any payment of interest pursuant to Section 2.7(b), (i) Issuing Bank shall
distribute to each Lender having Revolving Credit Exposure, out of the interest
received by Issuing Bank in respect of the period from the date such drawing is
honored to but excluding the date on which Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit, and (ii) in the event Issuing Bank shall have been
reimbursed by Lenders for all or any portion of such honored drawing, Issuing
Bank shall distribute to each Lender having Revolving Credit Exposure which has
paid all amounts payable by it under Section 2.3(e) with respect to such honored
drawing such other Lender’s Pro Rata Share of any interest received by Issuing
Bank in respect of that portion of such honored drawing so reimbursed by Lenders
for the period from the date on which Issuing Bank was so reimbursed by Lenders
to but excluding the date on which such portion of such honored drawing is
reimbursed by Company. Any such distribution shall be made to a Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.
 
 
48

--------------------------------------------------------------------------------

 
2.8  Conversion; Continuation
 
Company shall have the option (a) to convert at any time all or any part of any
Class of Loans from one Type of Loan to another Type of Loan, provided, that
partial conversions of Base Rate Loans shall be in the aggregate principal
amount of $1,000,000 and integral multiples of $100,000 in excess of that amount
and the aggregate principal amount of the resulting Eurodollar Rate Loans
outstanding in respect of any one (1) Interest Period shall be at least
$2,000,000 and integral multiples of $1,000,000 in excess of that amount; or (b)
upon the expiration of any Interest Period applicable to a Eurodollar Rate Loan,
to continue all or any portion of such Loan as a Eurodollar Rate Loan; provided,
(1) a Eurodollar Rate Loan may only be converted into a Base Rate Loan on the
expiration date of an Interest Period applicable thereto and (2) the aggregate
principal amount of the resulting Eurodollar Rate Loans outstanding in respect
of any one Interest Period shall be at least $2,000,000 and integral multiples
of $1,000,000 in excess of that amount. Company shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed conversion/continuation date
(in the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, a Eurodollar Rate Loan (or telephonic notice
in lieu thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith. After the occurrence of and during the
continuation of an Event of Default, unless the Requisite Lenders otherwise
consent, (i) Company may not elect to have a Loan be made or maintained as, or
converted to, a Eurodollar Rate Loan after the expiration of any Interest Period
then in effect for that Loan; and (ii) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be rescinded by Company.
 
2.9  Post-Maturity Interest
 
Any principal payments on the Loans not paid when due and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder not paid when due, in each case whether at stated
maturity, by notice of prepayment, by acceleration or otherwise, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans of the Class in question. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.
 
2.10  Fees
 
(a)   Company agrees to pay to Administrative Agent, for distribution to each
Lender having Revolving Credit Exposure in proportion to that Lender’s Pro Rata
Share (determined with respect to the Revolving Loan Commitments), commitment
fees for the Revolving Loan Commitment Period equal to the product of (i) the
average of the daily difference between (1) the Revolving Loan Commitments,
minus (2) the sum of (A) the aggregate principal amount of outstanding Revolving
Loans (but not any outstanding Swing Line Loans) plus (B) the Letter of Credit
Usage, multiplied by the (ii) Applicable Commitment Fee Percentage. All such
commitment fees shall be calculated on the basis of a 360-day year and the
actual number of days elapsed and shall be payable quarterly in arrears on March
30, June 30, September 30 and December 30 of each year, commencing on the first
such date to occur after the Effective Date, and on the Revolving Loan
Commitment Termination Date.
 
 
49

--------------------------------------------------------------------------------

 
(b)  Company agrees to pay (i) a fronting fee, payable directly to Issuing Bank
for its own account, equal to 0.25% per annum of the aggregate daily amount
available to be drawn under all Letters of Credit issued by it, and (ii) a
letter of credit fee, payable to Administrative Agent for the account of Lenders
having Revolving Credit Exposure, equal to the product of (1) the Applicable
Margin for Revolving Loans that are Eurodollar Rate Loans, multiplied by (2) the
daily amount available to be drawn under all such Letters of Credit, each such
fee to be payable in arrears on and to (but not including) the last Business Day
of each of January, April, July and October of each year and computed on the
basis of a 360-day year for the actual number of days elapsed. Without
duplication of the foregoing fees, Company agrees to pay documentary and
processing charges payable directly to Issuing Bank for its own account in
accordance with Issuing Bank’s standard schedule for such charges in effect at
the time of such issuance, amendment, transfer or payment, as the case may be.
For purposes of calculating any fees payable under this Section, the daily
amount available to be drawn under any Letter of Credit shall be determined as
of the close of business on any date of determination. Promptly upon receipt by
Administrative Agent of any amount described in clause (ii) above,
Administrative Agent shall distribute to each Lender having Revolving Credit
Exposure its Pro Rata Share (determined with respect to the Revolving Loan
Commitments) of such amount.
 
(c)  Company agrees to pay to the Agents such other fees in the amounts and at
the times separately agreed upon between Company and the Agents.
 
2.11  Scheduled Payments
 
    Company shall make principal payments on the Tranche D Term Loans in
installments (each an “Installment”) on the dates (each an “Installment Date”)
and in the amounts set forth below:
 
 
DATE
 
 
AMOUNT
 
June 30, 2006
$1,230,000.00
September 30, 2006
$1,230,000.00
December 31, 2006
$1,230,000.00
March 31, 2007
$1,230,000.00
June 30, 2007
$1,230,000.00
September 30, 2007
$1,230,000.00
December 31, 2007
$1,230,000.00
March 31, 2008
$1,230,000.00
June 30, 2008
$1,230,000.00
September 30, 2008
$1,230,000.00
December 31, 2008
$1,230,000.00
March 31, 2009
$1,230,000.00
June 30, 2009
$1,230,000.00
September 30, 2009
$1,230,000.00
December 31, 2009
$1,230,000.00
March 31, 2010
$1,230,000.00
June 30, 2010
$1,230,000.00
September 30, 2010
$1,230,000.00
December 31, 2010
$1,230,000.00
March 31, 2011
$117,157,500.00
June 30, 2011
$117,157,500.00
September 30, 2011
$117,157,500.00
December 19, 2011
$117,157,500.00



; provided, in the event any New Term Loans are made, such New Term Loans shall
be repaid on each Installment Date occurring on or after the applicable
Increased Amount Date in an amount equal to (i) the aggregate principal amount
of New Term Loans of the applicable Series of New Term Loans, times (ii) the
ratio (expressed as a percentage) of (y) the original Installment amount of the
Tranche D Term Loans to be repaid on such Installment Date and (z) the original
aggregate principal amount of the Tranche D Term Loans.
 
Notwithstanding the foregoing, (i) such scheduled installments shall be reduced
in connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12, 2.13 and 2.14; (ii) Tranche D Term Loans and all
other amounts owed hereunder with respect thereto shall be paid in full no later
than the Tranche D Term Loan Maturity Date, and the final installment payable by
Company in respect thereof on such date shall be in an amount sufficient to
repay all amounts owing by Company hereunder with respect to the Tranche D Term
Loans; and (iii) New Term Loans and all other amounts owed hereunder with
respect thereto shall be paid in full no later than the New Term Loan Maturity
Date, and the final installment payable by Company in respect thereof on such
date shall be in an amount sufficient to repay all amounts owing by Company
hereunder with respect to the New Term Loans.
 
 
50

--------------------------------------------------------------------------------

 
2.12  Voluntary Prepayments/Commitment Reductions
 
(a)   Company may, upon written or telephonic notice to Administrative Agent on
or prior to 12:00 noon (New York City time) on the date of prepayment, which
notice, if telephonic, shall be promptly confirmed in writing, at any time and
from time to time prepay any Swing Line Loan on any Business Day in whole or in
part in an aggregate minimum amount of $250,000 and integral multiples of
$100,000 in excess of that amount. Company may, upon not less than one (1)
Business Day’s prior written or telephonic notice, in the case of Base Rate
Loans, and three (3) Business Days’ prior written or telephonic notice, in the
case of Eurodollar Rate Loans, in each case given to Administrative Agent by
12:00 noon (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each Lender), at any time and from time to time prepay any Term
Loans or Revolving Loans on any Business Day in whole or in part in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount in the case of Term Loans and $100,000 and integral multiples of $500,000
in excess of that amount in the case of Revolving Loans; provided, however, that
a Eurodollar Rate Loan may only be prepaid on the expiration of the Interest
Period applicable thereto unless Company pays Lenders any amount required
pursuant to Section 2.18(c) on the date of such prepayment. Notice of prepayment
having been given as aforesaid, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein; provided that Company may rescind or postpone any such notice of
prepayment if such prepayment would have resulted from a refinancing of all of
the Loans and such refinancing shall not be consummated or otherwise shall be
delayed.
 
 
51

--------------------------------------------------------------------------------

 
(b)  Company may, upon not less than three (3) Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitments in an amount up to the amount by which the
Revolving Loan Commitments exceed the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Loan Commitments shall be in an
aggregate minimum amount of $2,000,000 and integral multiples of $1,000,000 in
excess of that amount. Company’s notice to Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Loan Commitments shall be effective on the date specified in Company’s
notice and shall reduce the Revolving Loan Commitment of each Lender having
Revolving Credit Exposure proportionately to its Pro Rata Share (determined with
respect to Revolving Loan Commitments); provided that Company may rescind or
postpone any such notice of termination of the Revolving Loan Commitments if
such termination would have resulted from a refinancing of all of the Loans and
such refinancing shall not be consummated or otherwise shall be delayed.
 
(c)  Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Agreement, so long as (i) there is no Default, (ii)
there is no Event of Default and (iii) no Default or Event of Default would
result therefrom, Company may repurchase outstanding Term Loans on the following
bases:
 
(i)  Company may repurchase on a non-pro rata basis all or any portion of the
Term Loans of one or more Lenders pursuant to an Assignment Agreement, between
Company and such Lender or Lenders in an aggregate principal amount not to
exceed 30% of the initial aggregate principal amount of Term Loans with respect
to all such repurchases pursuant to this clause (i); provided that, with respect
to such repurchases, Company shall simultaneously provide a copy of such
Assignment Agreement and any other agreements between Company and such Lender
with respect to such repurchase to Administrative Agent and GSCP;
 
 
52

--------------------------------------------------------------------------------

 
(ii)  In addition, Company may make one or more offers (each, an “Offer”) to
repurchase all or any portion of the Term Loans (such Term Loans, the “Offer
Loans”) of Lenders, provided, (A) Company delivers a notice of such Offer to
Administrative Agent (to be distributed to the Lenders) no later than 12:00
noon (New York City time) at least five (5) Business Days in advance of a
proposed consummation date of such Offer indicating (1) the last date on which
such Offer may be accepted, (2) the maximum dollar amount of the Offer, (3) the
repurchase price per dollar of principal amount of such Offer Loans at which
Company is willing to repurchase the Offer Loans and (4) the instructions,
consistent with this Section 2.12(c) with respect to the Offer (which shall be
reasonably acceptable to Company, Administrative Agent and GSCP), that a Lender
must follow in order to have its Offer Loans repurchased; (B) the maximum dollar
amount of the Offer shall be no less than an aggregate $1,000,000; (C) Company
shall hold the Offer open for a minimum period of two (2) Business Days; (D) a
Lender who elects to participate in the Offer may choose to tender all or part
of such Lender’s Offer Loans; and (E) the Offer shall be made to Lenders holding
the Offer Loans on a pro rata basis in accordance with their Pro Rata Shares;
provided, further that, if any Lender elects not to participate in the Offer,
either in whole or in part, the amount of such Lender’s Offer Loans not being
tendered shall be excluded in calculating the pro rata amount applicable to the
balance of such Offer Loans; 
 
(iii)  With respect to all repurchases made by Company pursuant to this
Section 2.12(c), (A) Company shall pay all accrued and unpaid interest, if any,
on the repurchased Term Loans to the date of repurchase of such Term Loans
(B) Company shall have provided to all Lenders all information that, together
with any previously provided information, would satisfy the requirements of Rule
10b-5 of the Exchange Act with respect to an offer by Company to repurchase
securities registered under the Securities Act (whether or not such securities
are outstanding) as if such offer was being made as of the date of such
repurchase of Term Loans from a Lender and (C) such repurchases shall not be
deemed to be voluntary prepayments pursuant to this Section 2.12, Section 2.13
or 2.16 hereunder except that the amount of the Loans so repurchased shall be
applied on a pro rata basis to reduce the scheduled remaining Installments of
principal on such Term Loan; 
 
(iv)  Following repurchase by Company pursuant to this Section 2.12(c), the Term
Loans so repurchased shall be deemed cancelled for all purposes and no longer
outstanding (and may not be resold by Company), for all purposes of this
Agreement and all other Credit Documents, including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document or (C) the determination of Requisite Lenders, or for any
similar or related purpose, under this Agreement or any other Credit Document.
Any payment made by Company in connection with a repurchase permitted by this
Section 2.12(c) shall not be subject to the provisions of either Section 2.16 or
Section 2.17. Failure by Company to make any payment to a Lender required by an
agreement permitted by this Section 2.12(c) shall not constitute an Event of
Default under Section 8.1(a); and
 
 
53

--------------------------------------------------------------------------------

 
(v)  Notwithstanding any of the provisions set forth in this Agreement to the
contrary, Company, the Lenders and Agents hereby agree that nothing in this
Agreement shall be understood to mean or suggest that the Term Loans constitute
“securities” for purposes of either the Securities Act or the Exchange Act.
 
2.13  Mandatory Prepayments/Commitment Reductions
 
(a)   No later than the first Business Day following the date of receipt by
Holdings, Company or any of its Subsidiaries of any Net Asset Sale Proceeds from
Asset Sales made in accordance with Sections 6.7(o), 6.7(p), and Section 6.9, or
of any Net Insurance/Condemnation Proceeds, Company shall prepay the Loans
and/or the Revolving Loan Commitments shall be permanently reduced in an
aggregate amount equal to such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as the case may be; provided, so long as Event
of Default shall have occurred and be continuing, Company may deliver to
Administrative Agent a certificate of an Authorized Officer of Company setting
forth (1) that portion of such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds (such portion being the “Proposed Reinvestment
Proceeds”) that Company or such Subsidiary intends to reinvest within 365 days
of the date of receipt, in non-current assets useful in the business of Company
and its Subsidiaries, which may include, in the case of any Proposed
Reinvestment Proceeds which related to Net Insurance/Condemnation Proceeds, the
repair, restoration or replacement of the applicable assets of Company or its
Subsidiaries (such assets being “Eligible Assets”) and (2) the proposed use of
such Proposed Reinvestment Proceeds and such other information with respect to
such reinvestment as Administrative Agent may reasonably request. In the event
Collateral Agent shall receive any Net Insurance/Condemnation Proceeds in its
capacity as loss payee pursuant to Section 5.5, Company hereby authorizes
Collateral Agent to apply an amount equal to all such amounts in accordance with
this Section 2.13(a); provided, if Company shall elect to exercise its option to
reinvest any such proceeds pursuant to the first sentence of this
Section 2.13(a), Company shall give notice to Administrative Agent of such
election and Administrative Agent shall pay over to Company such proceeds and
Company shall reinvest such proceeds in accordance with the terms of such
sentence.
 
(b)  On the date of receipt by Parent, Holdings or Company of the Cash proceeds
from the issuance of any equity Securities in a public offering or in a private
placement underwritten, placed or initially purchased by an investment bank (it
being understood that Sponsor is not an investment bank) of Parent, Holdings,
Company or any of its Subsidiaries, Company shall prepay the Loans and/or the
Revolving Loan Commitments shall be permanently reduced in an aggregate amount
equal to 50% of such proceeds, net of investment banking fees, underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses; provided, during any
period in which the Leverage Ratio as of the last day of the immediately
preceding Fiscal Quarter (determined for any such period by reference to the
most recent Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio) (i) shall be 4.00:1.00 or less, Company shall be
required to make the prepayment and/or reduction required hereby in an amount
equal to 25% of such net proceeds, and (ii) shall be 2.50:1.00 or less, Company
shall not be required to make any prepayment and/or reduction hereby; and
provided further that no such prepayment or commitment reduction shall be
required with respect to an amount equal to such proceeds that are received (w)
in a private offering or placement to the extent that such proceeds do not
exceed $25,000,000 in the aggregate and are utilized to finance Permitted
Acquisitions, (x) pursuant to any employee stock or stock option plan, (y) in
connection with sales or issuances of equity Securities to (A) the Equity
Investors, their Affiliates, related funds and limited partners and (B) other
Persons making additional equity investments together with the Equity Investors
after the Closing Date, and (z) in connection with any Permitted Cure
Securities. Notwithstanding the foregoing, in the event that Parent receives net
proceeds from the Parent IPO of at least $125,000,000, then Company shall not be
required to prepay the Loans hereunder to the extent such net proceeds are used
to repay the Senior Subordinated Notes and/or the Holdco Notes and/or, from and
after the Holdings Merger Effective Date, the Parent Notes.
 
 
54

--------------------------------------------------------------------------------

 
(c)  On the first Business Day following the date of receipt by Holdings,
Company or its Subsidiaries of the Cash proceeds from the issuance of any debt
Securities (other than the proceeds of Indebtedness permitted under Section 6.1
(unless indicated otherwise in Section 6.1)) of Holdings, Company or its
Subsidiaries, Company shall prepay the Loans and/or the Revolving Loan
Commitments shall be permanently reduced in an aggregate amount equal to equal
to 100% of such proceeds, net, in the case of any such issuance, of investment
banking fees, underwriting discounts and commissions and other reasonable costs
and expenses associated therewith, including reasonable legal fees and expenses.
 
(d)  In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with Fiscal Year ended 2006), Company shall, no later
than one hundred-five (105) days after the end of such Fiscal Year, prepay the
Loans and/or the Revolving Loan Commitments shall be permanently reduced in an
aggregate amount equal to 50% of such Consolidated Excess Cash Flow, minus a
dollar-for-dollar reduction in an amount equal to the amount of prepayments and
repurchases of Tranche D Term Loan made during such Fiscal Year or, without
duplication, the Fiscal Year in which such payment of Consolidated Excess Cash
Flow occurs, pursuant to Section 2.12(a) and/or 2.12(c); provided, during any
period in which the Leverage Ratio as of the last day of the last Fiscal Quarter
of such Fiscal Year (determined for any such period by reference to the most
recent Compliance Certificate delivered pursuant to Section 5.1(d) calculating
the Leverage Ratio) (i) shall be 4.00:1.00 or less, Company shall be required to
make the prepayment and/or reduction required hereby in an amount equal to 25%
of such Consolidated Excess Cash Flow, and (ii) shall be 2.50:1.00 or less,
Company shall not be required to make any prepayment and/or reduction hereby.
 
(e)  Company shall from time to time prepay first, the Swing Line Loans, and
second, the Revolving Loans to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitments then in effect.
 
(f)  Concurrently with any prepayment of the Loans and/or reduction of the
Commitments pursuant to Sections 2.13(a) through 2.13(e), Company shall deliver
to Administrative Agent a certificate by its Authorized Officer demonstrating
the calculation of the amount of the applicable net proceeds or Consolidated
Excess Cash Flow, as the case may be, that gave rise to such prepayment and/or
reduction.
 
 
55

--------------------------------------------------------------------------------

 
2.14  Application of Prepayments and Reductions of Commitments
 
(a)   Any voluntary prepayments made pursuant to Section 2.12 (other than clause
(c) thereof) shall be applied as specified by Company in the applicable notice
of prepayment; provided, in the event Company fails to specify the Loans to
which any such prepayment shall be applied, such prepayment shall be applied
first, to repay outstanding Swing Line Loans to the full extent thereof, second
to repay outstanding Revolving Loans to the full extent thereof, third to prepay
scheduled Installments of the Term Loans for the immediately succeeding
twelve-month period, and fourth, to prepay the Term Loans on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof) and
shall be further applied on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) to each scheduled installment of
principal of the Term Loans, that is unpaid at the time of such prepayment.
 
(b)  Any amount (the “Applied Amount”) required to be paid pursuant to
Section 2.13 shall be applied first, to prepay scheduled Installments of the
Term Loans for the immediately succeeding twelve-month period, second, to prepay
the Term Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and shall be further applied on a pro
rata basis (in accordance with the respective outstanding principal amounts
thereof) to each scheduled installment of principal of the Term Loans, that is
unpaid at the time of such prepayment, third, to the extent of any remaining
portion of the Applied Amount, to prepay the Swing Line Loans to the full extent
thereof and to permanently reduce the Revolving Loan Commitments by the amount
of such prepayment, fourth, to the extent of any remaining portion of the
Applied Amount, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Loan Commitments by the amount of such
prepayment, fifth, to the extent of any remaining portion of the Applied Amount,
to further permanently reduce the Revolving Loan Commitments to the full extent
thereof, and sixth, to cash-collateralize any Letters of Credit that are
outstanding.
 
(c)  Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.18(c); provided, so long as no Event of Default shall have occurred
and then be continuing, Company may elect that the remainder of such prepayments
(after application to all Base Rate Loans) be deposited in a cash collateral
account and applied thereafter to prepay any Eurodollar Rate Loans at the
earliest expiration of the Interest Periods applicable thereto. Company hereby
grants to Administrative Agent, for the benefit of such Lenders, a security
interest in all amounts in which Company has any right, title or interest which
are from time to time on deposit in such cash collateral account and expressly
waives all rights (which rights Company hereby acknowledges and agrees are
vested exclusively in the Administrative Agent) to exercise dominion or control
over any such amounts.
 
 
56

--------------------------------------------------------------------------------

 
2.15  Collateral Proceeds; Guaranty Payments
 
(a)   Except as otherwise provided herein, all proceeds received by Collateral
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral after the occurrence and during the continuance of
an Event of Default, may, in the discretion of Collateral Agent, be held by
Collateral Agent as Collateral for, and/or (then or at any time thereafter)
applied in full or in part by Collateral Agent against, the “Secured
Obligations” or “Obligations” (each as defined in the applicable Collateral
Documents) in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to Collateral Agent and its agents and counsel, and all
other expenses, liabilities and advances made or incurred by Collateral Agent in
connection therewith, and all amounts for which Collateral Agent is entitled to
indemnification under such Collateral Documents and hereunder and all advances
made by Collateral Agent thereunder for the account of the applicable Credit
Party, and to the payment of all costs and expenses paid or incurred by
Collateral Agent in connection with the exercise of any right or remedy under
such Collateral Document or hereunder, all in accordance with the terms hereof;
second, to the extent of any excess such proceeds, to the payment of all other
such Secured Obligations for the ratable benefit of the holders thereof; and
third, to the extent of any excess such proceeds, to the payment to or upon the
order of such Credit Party or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.
 
(b)  All payments received by Administrative Agent under the Guaranty shall be
applied promptly from time to time by Administrative Agent in the following
order of priority: first, to the payment of the costs and expenses of any
collection or other realization under the Guaranty, including reasonable
compensation to Collateral Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by Collateral Agent in connection
therewith, all in accordance with the terms of the Guaranty and this Agreement;
second, to the extent of any excess such payments, to the payment of all other
Obligations for the ratable benefit of the holders thereof; and third, to the
extent of any excess such payments, to the payment to the applicable Guarantor
or to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
 
2.16  General Provisions Regarding Payments
 
All payments by Company of principal, interest, fees and other Obligations shall
be made in Dollars in same day funds, without defense, set-off or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not
later than 12:00 noon (New York City time) on the date due at the Funding and
Payment Office for the account of Lenders; funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Company on the next succeeding Business Day. All payments in respect of the
principal amount of any Loan (other than voluntary prepayments of Revolving
Loans and Swing Line Loans) shall include payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on a date when interest is due and
payable with respect to such Loan) shall be applied to the payment of interest
before application to principal. Administrative Agent shall promptly distribute
to each Lender, at its primary address set forth on its signature page hereto or
at such other address as such Lender may request, its applicable Pro Rata Share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including, without limitation, all
fees payable thereto, received by Administrative Agent. Notwithstanding the
foregoing provisions hereof, if any Conversion/Continuation Notice is withdrawn
as to any Affected Lender or if any Affected Lender makes Base Rate Loans in
lieu of its applicable Pro Rata Share of any Eurodollar Rate Loans,
Administrative Agent shall give effect thereto in apportioning payments received
thereafter. Notwithstanding anything to the contrary herein, payments of amounts
deposited in the collateral account pursuant to Section 2.14(c) shall be deemed
to have been paid by Company on the later of (a) the date such amounts are so
deposited, and (b) if Company elects to apply such amounts in accordance with
Section 2.14(c), the applicable date or dates such amounts are applied to prepay
Eurodollar Rate Loans.
 
 
57

--------------------------------------------------------------------------------

 
2.17  Ratable Sharing
 
Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), by realization upon security, through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder directly by
Company.
 
2.18  Making or Maintaining Eurodollar Rate Loans
 
(a)   In the event that Administrative Agent shall have reasonably determined
(which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Company and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Company
and Lenders that the circumstances giving rise to such notice no longer exist,
which notice shall be given as soon as reasonably practicable and (ii) any
Funding Notice or Conversion/Continuation Notice given by Company with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by Company without the necessity of paying any amount under
Section 2.18(c), and any Funding Notice previously delivered by Company which
requested Eurodollar Rate Loans may be revoked by Company or, failing that,
shall be deemed to be converted into a request(s) for borrowing of Base Rate
Loans.
 
 
58

--------------------------------------------------------------------------------

 
(b)  In the event that on any date any Lender shall have reasonably determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with Company and Administrative
Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, or would cause such
Lender material hardship, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Affected Lender’s obligation to maintain its outstanding Eurodollar Rate Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Funding Notice or a Conversion/Continuation Notice, Company shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.
 
(c)  Company shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding (a) any loss
solely attributable to the failure to receive the Applicable Margin on a
Eurodollar Rate Loan for any period after (y) the date specified for such
Eurodollar Rate Loan in the case of clause (i) below and (z) the date such
Eurodollar Rate Loans are prepaid or converted in the case of clause (ii) below)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment or any conversion of any of its Eurodollar Rate Loans occurs
on a date prior to the last day of an Interest Period applicable to that Loan;
or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by Company and (b) any loss,
expense or liability with respect to Taxes (and any liabilities relating
thereto), the indemnity for which shall be governed solely and exclusively by
Section 2.20.
 
 
59

--------------------------------------------------------------------------------

 
(d)  Any Lender may make, carry or transfer Eurodollar Rate Loans at, to, or for
the account of any of its branch offices or the office of an Affiliate of such
Lender. In addition, in the case of each Lender that makes, carries or transfers
any Eurodollar Rate Loan at, to, or for the account of an office of an Affiliate
of such Lender pursuant to this Section 2.18(d), such Lender: (i) shall keep a
register, meeting the requirements of Temporary Treasury Regulation Section
5f.103-1(c), relating to each such Affiliate of such Lender, specifying such
Affiliate’s entitlement to payments of principal and interest with respect to
such Loan, and (ii) shall collect, prior to the time such Affiliate receives
payments, from each such Lender the appropriate forms, certificates and
statements described in Section 2.20 (and updated as required by Section 2.20)
as if such Affiliate were a Lender under Section 2.20.
 
(e)  Calculation of all amounts payable to a Lender under this Section 2.18 and
under Section 2.19 shall be made as though such Lender had actually funded each
of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, each Lender may fund each of its Eurodollar Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
 
2.19  Increased Costs; Capital Adequacy
 
Subject to the provisions of Section 2.20 (which shall be controlling with
respect to the Tax matters), in the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.19) shall reasonably
determine (which determination shall, absent demonstrable error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (a) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit (including letters of
credit) extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); or (b) imposes any other condition (other than with respect to
a Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the London interbank market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19, which statement
shall be conclusive and binding upon all parties hereto absent demonstrable
error.
 
 
60

--------------------------------------------------------------------------------

 
2.20  Taxes; Withholding, Etc.
 
 (a)   All sums payable by any Credit Party hereunder and the other Credit
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax (other than
a Tax on the overall net income of any Lender or any Agent), imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of any Credit
Party or by any federation or organization of which the United States of America
or any such jurisdiction is a member at the time of payment.
 
(b)  If any Credit Party or any other Person is required by law to make any
deduction or withholding on account of any such Tax from any sum paid or payable
by any Credit Party to Administrative Agent or any Lender under any of the
Credit Documents: (i) Company shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it; (ii) Company shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty (30) days after paying any sum from
which it is required by law to make any deduction or withholding, and within 30
days after the due date of payment of any Tax which it is required by clause
(ii) above to pay, Company shall deliver to Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, no such additional amount shall be required to be
paid to any Lender or any Agent under clause (iii) above with respect to any
deductions or withholding applicable as of the date hereof (in the case of each
Lender and each Agent listed on the signature pages hereof) or the effective
date of the Assignment Agreement pursuant to which such Lender became a Lender
or the date on which a successor Lender becomes a Lender, or the date a
successor Agent becomes an Agent (in the case of each other Lender or Agent) in
respect of payments to such Lender or such Agent.
 
 
61

--------------------------------------------------------------------------------

 
(c)  Each Lender and each Agent that is not a United States Person (as such term
is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall, unless previously delivered
pursuant to Section 2.20(c) of the Existing Credit Agreement or Original Credit
Agreement, deliver to Administrative Agent for transmission to Company, on or
prior to the Effective Date (in the case of each Lender and each Agent listed on
the signature pages hereof on the Effective Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender or on or prior to
the date a successor Lender becomes a Lender or on or prior to the date a
successor Agent becomes an Agent (in the case of each other Lender and each
Agent): (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or any successor forms), properly completed and duly executed by such
Non-U.S. Lender, and such other documentation required under the Internal
Revenue Code to establish that such Non-U.S. Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Non-U.S. Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, or (ii) if such Non-U.S. Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8BEN or W-8ECI
pursuant to clause (i) above, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Non-U.S. Lender, and such other
documentation required under the Internal Revenue Code to establish that such
Non-U.S. Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Non-U.S. Lender of
interest payable under any of the Credit Documents. Each Non-U.S. Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Non-U.S. Lender of such forms, certificates or other evidence to promptly
deliver to Administrative Agent for transmission to Company two new original
copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate re
Non-Bank Status and two original copies of Internal Revenue Service Form W-8BEN
(or successor forms or certificates as shall be adopted from time to time by the
relevant United States taxing authority), as the case may be, properly completed
and duly executed by such Non-U.S. Lender, and such other documentation required
under the Internal Revenue Code to confirm or establish that such Non-U.S.
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Non-U.S. Lender under the Credit
Documents, (i) on or before the date that any such previously provided forms,
certificates or evidence expires or becomes inaccurate, (ii) whenever a lapse in
time or change in circumstances renders such previously provided forms,
certificates or other evidence obsolete or inaccurate and (iii) from time to
time thereafter if reasonably requested by Company or Administrative Agent, or
to notify Administrative Agent and Company of its inability to deliver any such
forms, certificates or other evidence. Company and each other Credit Party shall
not be required to pay any additional amount to any Non-US Lender under
Section 2.20(b)(iii) if such Non-U.S. Lender shall have (x) failed to deliver
the forms, certificates or other evidence referred to in this Section 2.20(c),
or (y) notified Administrative Agent and Company of its inability to deliver any
such forms, certificates or other evidence, as the case may be; provided, if
such Non-U.S. Lender shall have satisfied the requirements of the first sentence
of this Section 2.20(c) on the Effective Date or on the date of the Assignment
Agreement or the date of succession pursuant to which it became a Lender or an
Agent, as applicable, nothing in this last sentence of Section 2.20(c) shall
relieve Company and each other Credit Party of its obligation to pay any
additional amounts pursuant to this Section 2.20 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Non-U.S. Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Non-U.S. Lender is not subject to withholding as described herein.
 
 
62

--------------------------------------------------------------------------------

 
(d)  Each Lender and each Agent that is not a Non-US Lender (a “US Lender”)
shall, unless previously delivered pursuant to Section 2.20(d) of the Existing
Credit Agreement or Original Credit Agreement, deliver to Administrative Agent
and Company two original copies of Internal Revenue Service Form W-9 properly
completed and duly executed by such US Lender on or prior to the Effective Date
(or on or prior to the date it becomes a party to this Agreement), certifying
that such US Lender is entitled to an exemption from United States backup
withholding tax, or any successor form. Each US Lender required to deliver any
forms, certificates or other evidence with respect to United States backup
withholding tax matters pursuant to this Section 2.20(d) hereby agrees, from
time to time after the initial delivery by such US Lender of such forms,
certificates or other evidence, that such US Lender shall promptly deliver to
Administrative Agent for transmission to Company two new original copies of
Internal Revenue Service Form W-9, properly completed and duly executed by such
US Lender, together with any other certificate or statement of exemption
required in order to confirm or establish that such US Lender is exempt from
United States backup withholding tax with respect to payments to such US Lender
under any of the Credit Documents (i) on or before the date that any such
previously provided forms, certificates or other evidence expires or becomes
obsolete, (ii) whenever a lapse in time or change in circumstances render such
previously provided forms, certificates or other evidence obsolete or
inaccurate, and (iii) from time to time thereafter if reasonably requested by
Company or Administrative Agent, or shall notify Administrative Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Company and each other Credit Party shall not be required to pay any
additional amount to any US Lender under Section 2.20(b)(iii) to the extent
deduction or withholding is a result of such US Lender’s failure to provide an
Internal Revenue Service Form W-9 establishing that such US Lender is exempt
from United States backup withholding tax; provided, if such US Lender shall
have satisfied the requirements of this Section 2.20(d) on the Effective Date or
on the date of the Assignment Agreement or on the date of the succession
pursuant to which it became a Lender or an Agent, as applicable, nothing in this
last sentence of Section 2.20(d) shall relieve Company and each other Credit
Party of its obligation to pay any additional amounts otherwise payable pursuant
to Section 2.20(b)(iii) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such US Lender is
no longer properly entitled to deliver forms, certificates or other evidence at
a subsequent date establishing the fact that such US Lender is not subject to
United States backup withholding tax as described herein. If such US Lender
fails to deliver such forms, then Company may withhold from any payment to such
US Lender an amount equal to the applicable backup withholding tax imposed by
the Internal Revenue Code.
 
(e)  If any Lender or any Agent determines that it has received a refund in
respect of any Taxes as to which additional amounts have been paid to it by
Company pursuant to Section 2.20(b)(iii), it shall promptly remit such refund
(including any interest included in such refund) to Company, net of all
out-of-pocket expenses of such Lender or such Agent, as the case may be;
provided however, that Company, upon request of such Lender or such Agent, as
the case may be, agrees to promptly return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or such Agent, as the case may be, shall, at Company’s
request, provide Company with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or such Agent, as the case may be,
may delete any information therein that such Lender or such Agent, as the case
may be, deems confidential).
 
 
63

--------------------------------------------------------------------------------

 
(f)  For purposes of this Section 2.20, the term “Lender” shall include Issuing
Bank.
 
2.21  Capital Adequacy Adjustment
 
If any Lender (which term shall include Issuing Bank for purposes of this
Section 2.21) shall have determined that the adoption, effectiveness, phase-in
or applicability after the date hereof of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such governmental authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five (5)
Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis of the calculation of such additional
amounts, which statement shall be conclusive and binding upon all parties hereto
absent demonstrable error.
 
2.22  Obligation to Mitigate
 
Each Lender (which term shall include Issuing Bank for purposes of this
Section 2.22) agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Loans or Letters of Credit, as the case
may be, becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.19, 2.20 or 2.21,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts (i) to make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (ii) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.19, 2.20 or 2.21 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Commitments, Loans or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise materially adversely affect such Commitments, Loans
or Letters of Credit or the interests of such Lender; provided, such Lender will
not be obligated to utilize such other office pursuant to this Section 2.22
unless Company agrees to pay all incremental expenses incurred by such Lender as
a result of utilizing such other office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.22 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent demonstrable error. With respect to any
Lender’s claim for compensation under Sections 2.19, 2.20 or 2.21, Company shall
not be required to compensate such Lender for any amount incurred more than
ninety (90) days prior to the date that such Lender becomes aware of the event
that gives rise to such claim.
 
 
64

--------------------------------------------------------------------------------

 
2.23  Defaulting Lenders
 
Anything contained herein to the contrary notwithstanding, in the event that any
Lender (a “Defaulting Lender”) defaults (a “Funding Default”) in its obligation
to fund any Revolving Loan (a “Defaulted Revolving Loan”) as a result of the
appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority, then (a) during any
Default Period with respect to such Defaulting Lender, such Defaulting Lender
shall be deemed not to be a “Lender” for purposes of voting on any matters
(including the granting of any consents or waivers) with respect to any of the
Credit Documents; (b) to the extent permitted by applicable law, until such time
as the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero, (i) any voluntary prepayment of the Revolving Loans shall, if
Company so directs at the time of making such voluntary prepayment, be applied
to the Revolving Loans of other Lenders as if such Defaulting Lender had no
Revolving Loans outstanding and the Revolving Credit Exposure of such Defaulting
Lender were zero, and (ii) any mandatory prepayment of the Revolving Loans
shall, if Company so directs at the time of making such mandatory prepayment, be
applied to the Revolving Loans of other Lenders (but not to the Revolving Loans
of such Defaulting Lender) as if such Defaulting Lender had funded all Defaulted
Revolving Loans of such Defaulting Lender, it being understood and agreed that
Company shall be entitled to retain any portion of any mandatory prepayment of
the Revolving Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (b); (c) such
Defaulting Lender’s Revolving Loan Commitment and outstanding Revolving Loans
and such Defaulting Lender’s applicable Pro Rata Share of the Letter of Credit
Usage shall be excluded for purposes of calculating the commitment fee payable
to Lenders pursuant to Section 2.10 in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any commitment fee pursuant to Section 2.10 with
respect to such Defaulting Lender’s Commitment in respect of any Default Period
with respect to such Defaulting Lender; and (d) the Total Utilization of
Revolving Loan Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Defaulted Revolving Loans of such
Defaulting Lender. No Revolving Loan Commitment of any Lender shall be increased
or otherwise affected, and, except as otherwise expressly provided in this
Section 2.23, performance by Company of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.23. The rights and remedies
against a Defaulting Lender under this Section 2.23 are in addition to other
rights and remedies which Company may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default.
 
 
65

--------------------------------------------------------------------------------

 
2.24  Removal or Replacement of a Lender
 
Anything contained herein to the contrary notwithstanding, in the event that:
(a) any Lender (an “Increased-Cost Lender”) shall give notice to Company that
such Lender is an Affected Lender or that such Lender is entitled to receive
payments under Section 2.19, Section 2.20 or Section 2.21, the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and such Lender shall
fail to withdraw such notice within five (5) Business Days after Company’s
request for such withdrawal; or (b) any Lender shall become a Defaulting Lender,
the Default Period for such Defaulting Lender shall remain in effect, and such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five (5) Business Days after Company’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b) or Section 10.5(c), the
consent of Requisite Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so: (i) (1) elect to
terminate the Commitment, if any, of such Terminated Lender upon receipt by such
Terminated Lender of such notice, and (2) prepay on the date of such termination
any outstanding Loans made by such Terminated Lender, together with accrued and
unpaid interest thereon and any other amounts payable to such Terminated Lender
hereunder pursuant to Section 2.18(c), 2.19, 2.20 or 2.21 or otherwise; or (ii)
elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Commitment, if any,
in full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6 (and no processing or recordation
fee shall be payable under Section 10.6); provided, (1) on the date of such
assignment, Company shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.18(c), 2.19, 2.20 or 2.21 or otherwise as if it were a
prepayment and (2) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender; provided, (A) Company may not make either of such elections with respect
to any Terminated Lender that is also Issuing Bank unless, prior to the
effectiveness of such election arrangements satisfactory to such Issuing Bank
(including the furnishing of a back-up standby letter of credit in form and
substance, and issued by an issuer reasonably satisfactory to such Issuing Bank
or the depositing of cash collateral into a cash collateral account in amounts
and pursuant to arrangements reasonably satisfactory to such Issuing Bank) have
been made with respect to each outstanding Letter of Credit issued by such
Issuing Bank (or such outstanding Letter of Credit has been cancelled) and (B)
the Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.7(a). Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Commitment, if any, (a) the definition of “Commitments”
shall be deemed modified to reflect any corresponding changes in the
Commitments, and (b) such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.
 
 
66

--------------------------------------------------------------------------------

 
2.25  Incremental Facilities
 
(a)  Company may by written notice to GSCP elect to request (A) prior to the
Revolving Commitment Termination Date, an increase to the existing Revolving
Loan Commitments (any such increase, the “New Revolving Loan Commitments”)
and/or (B) the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”), by an amount not in excess of $100,000,000 in the
aggregate and not less than $5,000,000 individually (or such lesser amount which
shall be approved by Administrative Agent and GSCP or such lesser amount that
shall constitute the difference between $100,000,000 and all such New Revolving
Loan Commitments and New Term Loan Commitments obtained prior to such date), and
integral multiples of $5,000,000 in excess of that amount. Each such notice
shall specify (A) the date (each, an “Increased Amount Date”) on which Company
proposes that the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than (ten) 10
Business Days after the date on which such notice is delivered to GSCP and (B)
the identity of each Lender or other Person that is an Eligible Assignee (each,
a “New Revolving Loan Lender” or “New Term Loan Lender”, as applicable) to whom
Company proposes any portion of such New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Revolving Loan Commitments or New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment or a
New Term Loan Commitment. Such New Revolving Loan Commitments or New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Revolving Loan Commitments or New
Term Loan Commitments, as applicable; (2) both before and after giving effect to
the making of any New Revolving Loan or Series of New Term Loans, each of the
conditions set forth in Section 3.2 shall be satisfied; (3)  Company and its
Subsidiaries shall be in compliance with each of the covenants set forth in
Section 6.6 on a Pro Forma Basis as of the last day of the most recently ended
Fiscal Quarter after giving effect to any Loans made pursuant to such New
Revolving Loan Commitments on the Increased Amount Date or New Term Loan
Commitments, as applicable and after giving effect to use of proceeds thereof;
(4) the Leverage Ratio on a Pro Forma Basis as of the last day of the most
recently ended Fiscal Quarter after giving effect to any Loans made pursuant to
such New Revolving Loan Commitments on the Increased Amount Date or New Term
Loan Commitments, as applicable and after giving effect to use of proceeds
thereof, shall be the Leverage Ratio as set forth for such Fiscal Quarter in
Section 6.6(b) minus 0.25; (5) the New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, shall be effected pursuant to one or more
Joinder Agreements executed and delivered by Company, and GSCP, Administrative
Agent, each of which shall be recorded in the Register and shall be subject to
the requirements set forth in Section 2.20(c) and Section 2.20(d); (6) Company
shall make any payments required pursuant to Section 2.18(c) in connection with
the New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
and (7) Company shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such transaction. Any New Term Loans made on an Increased Amount Date shall
be designated, a separate series (a “Series”) of New Term Loans for all purposes
of this Agreement.
 
 
67

--------------------------------------------------------------------------------

 
(b)  On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Loan Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and (c)
each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.
 
(c)  On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Company (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
 
(d)  Administrative Agent shall notify Lenders promptly upon receipt of
Company’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Revolving Loan Lender, the
respective interests in such Revolving Loan Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section 2.25.
 
(e)  The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Tranche D Term Loans. The terms and
provisions of the New Revolving Loans shall be identical to the Revolving Loans.
In any event (i) the weighted average life to maturity of all New Term Loans of
any Series shall be no shorter than the weighted average life to maturity of the
Tranche D Terms Loans, (ii) the applicable New Term Loan Maturity Date of each
Series shall be no shorter than the final maturity of the Tranche D Term Loans
and (iii) the interest rate margins applicable to the New Term Loans of each
Series shall be determined by Company and the applicable new Lenders and shall
be set forth in each applicable Joinder Agreement; provided however that the
interest rate applicable to the New Term Loans shall not be greater than the
highest interest rate that may, under any circumstances, be payable with respect
to Tranche D Term Loans plus 0.50% per annum unless the interest rate with
respect to the Tranche D Term Loan is increased so as to be equal to or be 0.50%
per annum lower than, the interest rate applicable to the New Term Loans.
 
 
68

--------------------------------------------------------------------------------

 
SECTION 3.   CONDITIONS PRECEDENT
 
3.1  Effective Date
 
The obligations of Lenders to make any Credit Extension to be made on the
Effective Date are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Effective Date:
 
(a)  This Agreement. Administrative Agent shall have received sufficient copies
of this Agreement, executed and delivered by (i) each applicable Credit Party,
for each Lender and its counsel; (ii) each Tranche D Term Loan Lender and
Continuing Lender; and (iii) Requisite Lenders as such term is defined in the
Existing Credit Agreement.
 
(b)  Organizational Documents, Etc. Administrative Agent shall have received a
copy of each of the following documents, originally executed (where applicable)
and delivered by each Credit Party, as applicable: (i) certified copies of the
Certificate or Articles of Incorporation (or equivalent charter document) of
such Person, together with a good standing certificate from the Secretary of
State of its jurisdiction of incorporation or formation, as applicable and, to
the extent generally available, a certificate or other evidence of good standing
as to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each such jurisdiction, each dated the Effective Date or a
recent date prior thereto; provided that in lieu of delivery of each of the
documents set forth in this Section 3.1(b)(i), the Company may deliver a
certificate executed by an Authorized Officer of such Credit Party certifying
that there have been no material amendments to those documents previously
delivered to the Administrative Agent on the Closing Date pursuant to
Section 3.1(b)(i) of the Original Credit Agreement; (ii) copies of the Bylaws
(or equivalent operative agreement) of such Person, certified as of the
Effective Date by such Person’s corporate secretary or an assistant secretary;
provided that in lieu of delivery of each of the documents set forth in this
Section 3.1(b)(ii), the Company may deliver a certificate executed by an
Authorized Officer of such Credit Party certifying that there have been no
material amendments to those documents previously delivered to the
Administrative Agent on the Closing Date pursuant to Section 3.1(b)(ii) of the
Original Credit Agreement; (iii) resolutions of the Board of Directors (or
similar governing body) of such Person approving and authorizing the execution,
delivery and performance of the Credit Documents to which it is a party,
certified as of the Effective Date by the corporate secretary or an assistant
secretary of such Person as being in full force and effect without modification
or amendment; and (iv) signature and incumbency certificates of the officers of
such Person executing the Credit Documents to which it is a party, dated the
Effective Date.
 
(c)  Governmental Authorizations and Consents. Each Credit Party shall have
obtained all material Governmental Authorizations and all material consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect. No action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
 
(d)  Opinions of Counsel to Credit Parties. Lenders shall have received executed
copies of the favorable written opinion of Weil, Gotshal & Manges LLP, in the
form of Exhibit D and as to such other matters as Agents may reasonably request,
and otherwise in form and substance reasonably satisfactory to Agents and Latham
& Watkins LLP, dated as of the Effective Date.
 
 
69

--------------------------------------------------------------------------------

 
(e)  Fees. Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Agents and Lenders, the fees payable on the Effective Date
referred to in Section 2.10(c) and all expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Effective Date.
 
(f)  Effective Date Certificate. Holdings and Company shall have delivered to
Administrative Agent an Effective Date Certificate.
 
(g)  No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
to the knowledge of Company, could reasonably be expected to have a Material
Adverse Effect.
 
(h)  Accrued Interest. All accrued and unpaid interest payable on the Tranche C
Term Loans outstanding immediately prior to the Effective Date and which are not
converted into Tranche D Term Loans and any amounts payable pursuant to Section
2.18 in respect thereof shall have been paid on the Effective Date to the
Administrative Agent for the benefit of the Lenders.
 
Each Agent and Lender, by delivering its signature page to this Agreement, to
the extent applicable, shall be deemed to have acknowledged receipt of, and
consented to and approved (as long as substantially in the form delivered to
such Agent or Lender, as applicable, including any changed pages thereto
delivered to such Agent or Lenders, as applicable), each Credit Document and
each other document required to be approved by Requisite Lenders or Lenders, as
applicable.
 
3.2  Conditions to Each Credit Extension
 
The obligation of each Lender to make any Credit Extension on any Credit
Extension Date, including the Effective Date, is subject to the following
further conditions precedent:
 
(a)  Administrative Agent, Issuing Bank and Swing Line Lender, as the case may
be, shall have received a fully executed and delivered Funding Notice or Request
for Issuance, as the case may be;
 
(b)  as of such Credit Extension Date, the representations and warranties
contained herein and in the other Credit Documents shall be true, correct and
complete in all material respects on and as of that Credit Extension Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date;
 
(c)  as of such Credit Extension Date, no event shall have occurred and be
continuing or would result from the consummation of the borrowing contemplated
by such Funding Notice or Letter of Credit contemplated by such Request for
Issuance that would constitute an Event of Default or a Default; and
 
 
70

--------------------------------------------------------------------------------

 
(d)  on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Request for Issuance, and such other documents or information as Issuing Bank
may reasonably require in connection with the issuance of such Letter of Credit.
 
Any Notice shall be executed by an Authorized Officer of Company or by the
executive officer thereof designated by an Authorized Officer of Company in a
writing delivered to Administrative Agent. In lieu of delivering a Funding
Notice or Request for Issuance, Company may give Administrative Agent telephonic
notice by the required time of any proposed borrowing, conversion/continuation
or issuance of a Letter of Credit, as the case may be; provided each such notice
or request shall be promptly confirmed in writing by delivery of the applicable
Funding Notice or Request for Issuance to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Company in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Company or for otherwise acting in good faith in
connection with any such notice. Upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans in
accordance with this Agreement or upon funding of Loans by Lenders in accordance
herewith, in either case pursuant to any such telephonic notice, Company shall
have effected a conversion or continuation (as the case may be) or shall have
effected Loans, respectively, hereunder. Company shall notify Administrative
Agent (or Issuing Bank, as the case may be) prior to the funding of any Loans or
the issuance of any Letter of Credit in the event that any of the matters to
which Company is required to certify in the applicable Notice is no longer true
and correct as of the applicable Credit Extension Date, and the acceptance by
Company of the proceeds of any Loans or the issuance of any Letter of Credit
shall constitute a re-certification by Company, as of the applicable Credit
Extension Date, as to the matters to which Company is required to certify in the
applicable Funding Notice or Request for Issuance.
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, Company represents and warrants
to each Lender as follows:
 
4.1  Organization and Powers
 
Each Credit Party is a corporation, limited liability company or limited
partnership, as applicable, duly organized or formed, as applicable, validly
existing and, to the extent such concept applies, in good standing under the
laws of its jurisdiction of incorporation or formation, as applicable. Each
Credit Party has all requisite corporate or other organizational power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby.
 
4.2  Qualification and Good Standing
 
 
71

--------------------------------------------------------------------------------

 
Each Credit Party is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had and could not be reasonably be
expected to have a Material Adverse Effect.
 
4.3  Subsidiaries
 
As of the Effective Date, all of the Subsidiaries of Holdings are identified in
Schedule 4.1. As of the Effective Date, the issued and outstanding capital stock
of each of the Subsidiaries of Holdings identified in Schedule 4.1 is duly
authorized, validly issued, fully paid and nonassessable and none of such
capital stock constitutes Margin Stock. Each of the Subsidiaries of Holdings is
a corporation, limited liability company or limited partnership, as applicable,
duly organized or formed, as applicable, validly existing, to the extent such
concept applies, and in good standing under the laws of its respective
jurisdiction of incorporation or formation, as applicable, has all requisite
corporate power and authority to own and operate its properties and to carry on
its business as now conducted and as proposed to be conducted, and is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such corporate power and authority has not had and could not be reasonably
expected to have a Material Adverse Effect. As of the Effective Date,
Schedule 4.1 correctly sets forth the ownership interest of Holdings and each of
its Subsidiaries in each of the Subsidiaries of Holdings identified therein.
 
4.4  Authorization of Borrowing; No Conflict
 
The execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary corporate, limited liability company or limited
partnership, as applicable, action on the part of each Credit Party that is a
party thereto. The execution, delivery and performance by Credit Parties of the
Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, the Certificate or Articles
of Incorporation or Bylaws (or equivalent constituent documents) of Holdings or
any of its Subsidiaries or any order, judgment or decree of any court or other
agency of government binding on Holdings or any of its Subsidiaries, except to
the extent such violation could not be reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Holdings or any of its Subsidiaries, (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent on behalf of the Secured Parties), or (d)
require any approval of stockholders or any approval or consent of any Person
under any Contractual Obligation of Holdings or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Effective
Date and disclosed in writing to Lenders and except for any such consents or
approvals the failure of which to obtain would not reasonably be expected to
have a Material Adverse Effect.
 
4.5  Governmental Consents
 
The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body except for (a) those with respect to the Collateral contemplated to be made
under the Credit Documents, (b) those otherwise delivered to the Collateral
Agent for filing and/or recordation, (c) such as have been obtained and are in
full force and effect and (d) any such consents or approvals the failure of
which to obtain would not reasonably be expected to have a Material Adverse
Effect.
 
 
72

--------------------------------------------------------------------------------

 
4.6  Binding Obligation
 
Each of the Credit Documents has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
4.7  Valid Issuance of the Senior Subordinated Notes
 
Company has the corporate power and authority to issue the Senior Subordinated
Notes. The Senior Subordinated Notes, when issued and paid for, will be the
legally valid and binding obligations of Company, enforceable against Company in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability. The
subordination provisions of the Senior Subordinated Note Documents will be
enforceable against the holders of the Senior Subordinated Notes, and the Loans
and all other monetary Obligations hereunder are and will be within the
definition of “Senior Debt” included in the Senior Subordinated Note Documents.
The Senior Subordinated Notes, when issued and sold, will either (a) have been
registered or qualified under applicable federal and state securities laws or
(b) be exempt therefrom.
 
4.8  Financial Condition
 
Company has heretofore delivered to Lenders the Historical Financial Statements
all of which were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments and, in the case of interim financial
statements, except for the absence of notes thereto.
 
4.9  No Material Adverse Change
 
Since December 31, 2005, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
 
4.10  Litigation; Adverse Facts
 
There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to result in a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
 
73

--------------------------------------------------------------------------------

 
4.11  Payment of Taxes
 
Except in accordance with Section 5.3, all Federal and material state and other
tax returns and reports of Holdings and its Subsidiaries required to be filed by
any of them have been timely filed, and all Federal and material state and other
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those (a) which are not
overdue by more than thirty (30) days or (b) which are being contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings or (c)
with respect to which the failure to make such filings or payment could not
reasonably be expected to have a Material Adverse Effect.
 
4.12  Title to Properties; Real Property
 
Company and its Subsidiaries have, subject to Permitted Liens, (a) good,
sufficient and legal title to (in the case of fee interests in real property);
(b) valid leasehold interests in (in the case of leasehold interests in real or
owned personal property); and (c) good title to (in the case of all other
personal property), all of their respective properties and assets except for
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes or where
failure to have such title in the aggregate could not reasonably be expected to
have a Material Adverse Effect. As of the Effective Date, Schedule 4.12 contains
a true, accurate and complete list of all (i) fee interests of any Credit Party
in real property, and (ii) all leases or subleases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting or comprising each real property asset of any Credit Party, regardless
of whether such Credit Party is the landlord or tenant (whether directly or as
an assignee or successor in interest) under such lease or sublease (other than
leases or subleases pertaining to the Retail Business). Except as specified in
Schedule 4.12, as of the Effective Date, (x) each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect, (y)
Company does not have knowledge of any default that has occurred and is
continuing thereunder, and (z) each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles in each
case, except to the extent any of the foregoing could not reasonably be expected
to have a Material Adverse Effect.
 
 
74

--------------------------------------------------------------------------------

 
4.13  Collateral
 
(a)   Except for the security interest created by the Collateral Documents, each
Credit Party owns the Collateral owned by such Credit Party free and clear of
any Lien other than Permitted Liens. (b) The execution and delivery of the
Collateral Documents by the Credit Parties, together with (i) the actions taken
on or prior to the Closing Date pursuant to Section 3 and Section 5 of the
Original Credit Agreement and (ii) the delivery to Collateral Agent of any
Pledged Collateral not delivered to Collateral Agent at the time of execution
and delivery of the applicable Collateral Document (all of which Pledged
Collateral has been so delivered in accordance with the requirements of the
applicable Collateral Documents) are effective to create in favor of Collateral
Agent for the benefit of the Secured Parties, as security for the respective
Secured Obligations (as defined in the applicable Collateral Document in respect
of any Collateral), a valid and perfected First Priority Lien on all of the
Collateral, and all filings and other actions necessary or desirable to perfect
and maintain the perfection and First Priority Lien status of such Liens have
been duly made or taken and remain in full force and effect, other than the
filing of any UCC financing statements and other filings contemplated to be made
on the Effective Date which have been delivered to Collateral Agent for filing
(but not yet filed), the filing of any Mortgages, the periodic filing of UCC
continuation statements in respect of UCC financing statements filed by or on
behalf of Collateral Agent and the entering into of any deposit account and
securities account control agreements. (c) No authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for either (i) the pledge or grant by any Credit
Party of the Liens purported to be created in favor of Collateral Agent, for the
benefit of Secured Parties, pursuant to any of the Collateral Documents or (ii)
the exercise by Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by this Section 4.13 and except for consents
referred to in Sections 4.4 and 4.5 and except as may be required, in connection
with the disposition of any Pledged Collateral, by laws generally affecting the
offering and sale of securities and except as may be required in connection with
the foreclosure of any Mortgage. (d) Except such as may have been filed in favor
of Collateral Agent, for the benefit of Secured Parties, as contemplated by this
Section 4.13 or have been filed in connection with Permitted Liens, (i) no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office and (ii) no effective filing covering all or any part of the
Collateral which is Intellectual Property is on file in the United States Patent
and Trademark Office or the United States Copyright Office or any similar
foreign or state office.
 
4.14  Environmental
 
Neither Holdings nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law which could reasonably be expected to have a
Material Adverse Effect. There are and, to Company’s knowledge, have been no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries nor, to Company’s knowledge, any predecessor of
Holdings or any of its Subsidiaries has treated, stored or disposed of any
hazardous waste at any Facility, and none of Holdings’ or any of its
Subsidiaries’ operations involves the treatment, storage or disposal of
hazardous waste that, in each case, would require a permit under RCRA.
Compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws will not, individually or in the
aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect. Notwithstanding anything in this Section 4.14 to the contrary, no event
or condition has occurred or is occurring with respect to Holdings or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had or could reasonably be expected to have a Material Adverse
Effect.
 
 
75

--------------------------------------------------------------------------------

 
4.15  No Defaults
 
Neither Holdings nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except, in either case, where the consequences, direct or indirect, of
such default or defaults, if any, could not be reasonably be expected to have a
Material Adverse Effect.
 
4.16  Governmental Regulation
 
Neither Holdings nor any of its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.
 
4.17  Margin Stock
 
Neither Holdings nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
 
4.18  Employee Matters
 
There is no strike or work stoppage in existence or threatened involving
Holdings or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.
 
4.19  Employee Benefit Plans
 
Company, each of its Subsidiaries and each of their respective ERISA Affiliates
are in compliance with all applicable provisions and requirements of ERISA and
the regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed in all material respects all their
obligations under each Employee Benefit Plan, except for such noncompliance
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code is so qualified or
will be qualified by admission of such Plan for an IRS determination in a timely
fashion, if not already submitted, and the timely making of such amendments as
may be required as a condition for issuance of a favorable determination. No
ERISA Event has occurred or as of the date hereof is reasonable expected to
occur where such Event individually or in the aggregate would have a Material
Adverse Effect. As of the most recent valuation date for any Pension Plan, any
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA “Unfunded Benefit Liabilities”), individually or in the aggregate for all
Pension Plans (except for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities), could not reasonably be
expected to have a Material Adverse Effect. Neither Company, its Subsidiaries
nor their respective ERISA Affiliates has completely or partially withdrawn from
any Multiemployer Plan, or incurred termination liability to the PBGC or
withdrawal liability to any Multiemployer Plan. As of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of Company, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA, could not reasonably be expected
to have a Material Adverse Effect.
 
 
76

--------------------------------------------------------------------------------

 
4.20  [Reserved]
 
4.21  Solvency
 
Each Credit Party is and, upon the incurrence of any Obligation by such Credit
Party on any date on which this representation and warranty is made, will be,
Solvent.
 
4.22  Certain Related Agreements
 
Holdings and Company have delivered to the Administrative Agent complete and
correct copies of the Stock Purchase Agreement and the Management Agreement and,
in each case, of all exhibits and schedules thereto as of the Closing Date.
 
4.23  [Reserved]
 
 
4.24  Disclosure
 
No written information, reports, financial statements, certificates or exhibits
(other than any Projections) furnished to Lenders by or on behalf of Company or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby, when taken as a whole, contained any untrue statement of a material fact
or omitted to state a material fact (known to Company, in the case of any
document not furnished by it) necessary in order to make the statements
contained herein or therein not materially misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information (collectively, the “Projections”) contained in such
materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Lenders that
such Projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known to Company (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 
4.25  Intellectual Property
 
Each of the Credit Parties owns or has the valid right to use all Intellectual
Property free and clear of any and all Liens other than Permitted Liens. All
registrations therefor are in full force and effect and are valid and
enforceable, except as could not be expected to have a Material Adverse Effect.
To each Credit Party’s knowledge, the conduct of the business of each Credit
Party as currently conducted, including, but not limited to, all products,
processes, or services, made, offered or sold by each such Credit Party, does
not infringe upon, violate, misappropriate or dilute any intellectual property
of any third party which infringement is likely to have a Material Adverse
Effect. To the Credit Parties’ knowledge, no third party is infringing upon the
Intellectual Property in any manner which could reasonably be expected to have a
Material Adverse Effect. There is no pending or, to each Credit Party’s
knowledge, threatened claim or litigation contesting any Credit Party’s right to
own or use any Intellectual Property or the validity or enforceability thereof
which could reasonably be expected to have a Material Adverse Effect.
 
 
77

--------------------------------------------------------------------------------

 
4.26  Patriot Act
 
To the extent applicable, each Credit Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the Untied States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 5.   AFFIRMATIVE COVENANTS
 
Until the Termination Date has occurred, each of Holdings and Company shall, and
shall (except in the case of the covenants set forth in Section 5.1) cause each
Subsidiary to:
 
5.1  Financial Statements and Other Reports
 
Company will deliver to Administrative Agent for further distribution (and which
Administrative Agent shall promptly distribute) to each Lender, in form and
detail reasonably satisfactory to Administrative Agent:
 
(a)  as soon as available and in any event within twenty-five (25) days after
the end of each of the first two (2) months of each Fiscal Quarter ending after
the Effective Date (such reports, the “Monthly Reports”), (i) the consolidated
balance sheet of Company and its Subsidiaries as at the end of such month and
the related consolidated statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for such month and (ii) for the period
from the beginning of the then current Fiscal Year to the end of such month,
setting forth beginning with the monthly financial statements for fiscal year
2005, in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a CFO Certification and an MD&A with respect to each of the
foregoing; provided, during any period in which the Leverage Ratio as of the
last day of the immediately preceding Fiscal Quarter (determined for any such
period by reference to the most recent Compliance Certificate delivered pursuant
to Section 5.1(d) calculating the Leverage Ratio) is 4.50:1.00 or less, Company
shall not be required to deliver any Monthly Reports required by this
Section 5.1(a) for such period;
 
(b)  as soon as available and in any event within forty-five (45) days after the
end of the first three (3) Fiscal Quarters of each Fiscal Year, the consolidated
balance sheet of Company and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with (i) a quarterly accounts receivable exposure
report for such Fiscal Quarter in the form prepared by management of Company in
the ordinary course of business and (ii) a CFO Certification and an MD&A with
respect thereto;
 
 
78

--------------------------------------------------------------------------------

 
(c)  as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, (i) the consolidated balance sheet of Company and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a CFO
Certification and an MD&A with respect thereto; and (ii) in the case of such
consolidated financial statements, a report thereon of PricewaterhouseCoopers
LLP or other independent certified public accountants of recognized national
standing selected by Company and in form and substance reasonably satisfactory
to Administrative Agent;
 
(d)  together with each delivery of financial statements of Company and its
Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly executed and
completed Compliance Certificate;
 
(e)  (i) if, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Company and its Subsidiaries delivered
pursuant to Section 5.1(a), 5.1(b) or 5.1(c) will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then together with the first delivery of such financial
statements after such change, one or more statements of reconciliation for all
such prior financial statements in form and substance satisfactory to
Administrative Agent; and (ii) promptly upon receipt thereof (unless restricted
by applicable professional standards), copies of all final management letters
submitted to Company by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Company and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;
 
(f)  together with each delivery of consolidated financial statements of Company
and its Subsidiaries pursuant to Section 5.1(c), a written statement by the
independent certified public accountants giving the report thereon stating (i)
that their audit examination has included a review of the terms of the Credit
Documents, (ii) whether, in connection therewith, any condition or event that
constitutes an Event of Default with regard to any of the Financial Performance
Covenants has come to their attention and, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof, it
being understood that such audit examination was directed primarily at
accounting matters; and (iii) that nothing has come to their attention that
causes them to believe either or both that the information contained in any
Compliance Certificate is not correct or that the matters set forth in such
Compliance Certificate are not stated in accordance with the terms hereof;
 
(g)  promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by Company to its public security holders in such capacity or by any
Subsidiary of Company to its security holders other than Company or another
Subsidiary of Company, and (ii) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority;
 
 
79

--------------------------------------------------------------------------------

 
(h)  promptly upon any Responsible Officer obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Company with respect thereto; (ii) that any Person has
given any notice to Company or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 8.1(b); or (iii) of
the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;
 
(i)  promptly upon any Responsible Officer obtaining knowledge of (i) the
institution of, or any written threat of, any Adverse Proceeding not previously
disclosed in writing by Company to Lenders, or (ii) any material development in
any Adverse Proceeding that, in the case of either (i) or (ii) is reasonably
likely to give rise to a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Company to enable Lenders and their counsel to evaluate such matters;
 
(j)  (i) promptly but in any event within twenty (20) days after Company, any of
its Subsidiaries or any of its ERISA Affiliates knows, or has reason to know,
that (1) any ERISA Event with respect to an Employee Benefit Plan has occurred
or will occur, or (2) Company, any of its Subsidiaries or any of their
respective ERISA Affiliates has applied for a waiver of the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, or (3) the
aggregate present value of the Unfunded Benefit Liabilities under all Pension
Plans has in any year increased by to an amount in excess of $1,000,000, or (4)
any ERISA Event occurs with respect to a Multiemployer Plan which presents a
material risk of a partial or complete withdrawal (as described in Section 4203
or 4205 of ERISA) by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan and such withdrawal is reasonably
expected to trigger withdrawal liability payments in any year in excess of
$5,000,000, or (5) Company, any of its Subsidiaries or any of their respective
ERISA Affiliates is in “default” (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan, or (6) the potential
withdrawal liability (as determined in accordance with Title IV of ERISA) of
Company, any of its Subsidiaries and their respective ERISA Affiliates with
respect to all Multiemployer Plans has in any year increased to an amount in
excess of $5,000,000, or (7) there is an action brought against Company, any of
its Subsidiaries or any of their respective ERISA Affiliates under Section 502
of ERISA with respect to its failure to comply with Section 515 of ERISA, a
certificate of the president or chief financial officer of Company setting forth
the details of each of the events described in clauses (1) through (7) above as
applicable and the action which Company, any of its Subsidiaries or their
respective ERISA Affiliates proposes to take with respect thereto, together with
a copy of any notice or filing from the PBGC or which may be required by the
PBGC or other agency of the United States government with respect to each of the
events described in clauses (1) through (7) above, as applicable;
 
 
80

--------------------------------------------------------------------------------

 
(ii)  As soon as possible and in any event within ten (10) Business Days after
the receipt by the Company (or to the knowledge of the Company, after receipt by
any of its Subsidiaries or any of their respective ERISA Affiliates) of a demand
letter from the PBGC notifying the Company, its Subsidiaries or their respective
ERISA Affiliates of its decision finding liability, a copy of such letter,
together with a certificate of the president or chief financial officer of the
Company setting forth the action which the Company, its Subsidiaries or their
respective ERISA Affiliates proposes to take with respect thereto;
 
(k)  as soon as practicable and in any event no later than sixty (60) days after
the beginning of each Fiscal Year, a consolidated plan and financial forecast
for such Fiscal Year (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Company and its Subsidiaries for such Fiscal Year, together with
an explanation of the assumptions on which such forecasts are based, (ii)
forecasted consolidated statements of income and cash flows of Company and its
Subsidiaries for each month of each Fiscal Year, together with an explanation of
the assumptions on which such forecasts are based, and (iii) such other
information and projections as any Lender may reasonably request;
 
(l)  with reasonable promptness, copies of any material amendment, restatement,
supplement or other modification to or waiver of the Stock Purchase Agreement
and the Management Agreement entered into after the date hereof;
 
(m)  in the event that (y) Credit Party acquires rights in Collateral that
requires delivery of a Pledge Supplement (as such term is defined in the Pledge
& Security Agreement) pursuant to Sections 4.2(b)(i), 4.3(c), 4.4.1(a)(i),
4.6(b), 4.7(b) and 4.8(b) of the Pledge & Security Agreement, then Company shall
deliver to the Collateral Agent such Pledge Supplement, within twenty-five (25)
days after the end of any month in which such Collateral was acquired; and (z)
any Credit Party changes its name, type of organization or jurisdiction of
organization, it shall comply with the requirements set forth in Section 4.1(b)
of the Pledge and Security Agreement;
 
(n)  with reasonable promptness, such other information and data with respect to
Company or any of its Subsidiaries as from time to time may be reasonably
requested by any Lender (through the Administrative Agent);
 
(o)  Electronic Delivery. Documents required to be delivered pursuant to clauses
(b), (c) and (g) of this Section 5.1 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which Company or Parent posts such documents, or provides a link
thereto at website www.simmons.com or (ii) on which such documents are posted on
Company’s or Parent’s behalf on Intralinks®, SyndTrak or other relevant website
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) (the “Platform”); and
 
 
81

--------------------------------------------------------------------------------

 
(p)  Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Company shall indicate in writing whether such document or notice contains
Nonpublic Information. Any document or notice required to be delivered pursuant
to this Section 5.1 shall be deemed to contain Nonpublic Information unless
Company specifies otherwise. Company and each Lender acknowledges that certain
of the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Holdings or its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that contains Nonpublic Information (or is deemed to contain
Nonpublic Information) shall not be posted on that portion of the Platform
designated for such public side Lenders.
 
5.2  Legal Existence, etc.
 
Except as permitted under Section 6.7, each Credit Party will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its legal existence and all rights and franchises material to its
business; provided, that neither any Credit Party nor any of its Subsidiaries
shall be required to preserve any such right or franchise if the preservation
thereof is no longer desirable in the conduct of the business of such Credit
Party or such Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to such Credit Party, such Subsidiary or
Lenders.
 
5.3  Payment of Taxes and Claims
 
Each Credit Party will, and will cause each of its Subsidiaries to, pay all
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, no such charge or claim need be paid (a) unless the
failure to pay the same could reasonably be expected to have a Material Adverse
Effect or (b) if it is being contested in good faith by appropriate proceedings
so long as (i) such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, and (ii) in the
case of a charge or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such charge or claim. Company will not,
nor will it permit any of its Subsidiaries to, file or consent to the filing of
any consolidated, combined or unitary income tax return with any Person (other
than Parent, Holdings or any of Company’s Subsidiaries).
 
5.4  Maintenance of Properties
 
Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear and casualty and condemnation excepted, all material properties
used or useful in the business of Company and its Subsidiaries and from time to
time during its useful life will make or cause to be made all appropriate
maintenance payments, repairs, renewals and replacements thereof in accordance
with prudent industry practice.
 
 
82

--------------------------------------------------------------------------------

 
5.5  Insurance
 
Each Credit Party will and will cause its Subsidiaries to maintain or cause to
be maintained, with financially sound and reputable insurers (including one or
more Captive Insurance Subsidiaries), insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Company
and its Subsidiary Guarantors as may customarily be carried or maintained under
similar circumstances by Persons engaged in similar businesses, in each case in
such amounts (giving effect to self-insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
Persons similarly situated in the industry. Each such policy of insurance so
insuring assets of any Credit Party shall (a) name Administrative Agent for the
benefit of Lenders as an additional insured thereunder as its interests may
appear and (b) in the case of each business interruption and casualty insurance
policy, contain a loss payable clause or endorsement, satisfactory in form and
substance to Administrative Agent, that names Administrative Agent for the
benefit of Lenders as the loss payee thereunder for any covered loss in excess
of $500,000 and provides for at least thirty (30) days prior written notice to
Administrative Agent of any cancellation of such policy.
 
5.6  Inspection Rights; Lender Meeting
 
Each Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of Company or of any of its Subsidiaries, to inspect, copy and
take copies of extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (subject to reasonable requirements
of confidentiality) (provided, Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided, that excluding any such visits and inspections during the
occurrence and continuation of an Event of Default, the Lenders shall not
exercise such rights more often than two (2) times during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at Company’s expense absent the existence of an Event of Default. Company will,
upon the request of Agents or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year or, during the
continuance of any Default or Event of Default, as reasonably requested by the
Agents or the Requisite Lenders, to be held at Company’s corporate offices (or
at such other location as may be agreed to by Company and Administrative Agent)
at such time as may be agreed to by Company and Administrative Agent.
 
5.7  Compliance with Laws, Etc.
 
Each Credit Party will comply, and shall cause each of its Subsidiaries and,
within its control, shall use its commercially reasonable efforts to cause all
other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to cause, individually or in the aggregate, a
Material Adverse Effect.
 
 
83

--------------------------------------------------------------------------------

 
5.8  Environmental Matters
 
(a)  Company agrees that Administrative Agent may, from time to time and in its
reasonable discretion, (i) retain, at Company’s expense, an independent
professional consultant to review any environmental audits, investigations,
analyses and reports relating to Hazardous Materials prepared by or for Company
which Administrative Agent has requested and which indicates conditions or
circumstances which Administrative Agent reasonably believes may have a
significant impact on the business and operations of Company or its Subsidiaries
and (ii) in the event (a) Administrative Agent reasonably believes that Company
has breached any representation, warranty or covenant contained in Section 4.10,
Section 5.7 (as each such section pertains to environmental matters) or
Section 4.14 or that there has been a material violation of Environmental Laws
at any Facility or by Company or any of its Subsidiaries at any other location
including the Linden, New Jersey site or (b) an Event of Default has occurred
and is continuing and the repayment of any amount due hereunder has been
accelerated, conduct its own investigation of any Facility or violation;
provided that, in the case of any Facility leased by Company or any of its
Subsidiaries, Company shall only be obligated to use its reasonable efforts to
obtain permission for Administrative Agent’s professional consultant to conduct
an investigation of such Facility. For purposes of conducting such a review
and/or investigation, Company hereby grants to Administrative Agent and its
agents, employees, consultants and contractors the right to enter into or onto
any Facilities currently owned, leased, operated or used by Company or any of
its Subsidiaries. Any such investigation of any Facility shall be conducted,
unless otherwise agreed to by Company and Administrative Agent, during normal
business hours, shall be subject to the terms and conditions of all applicable
lease and lease-related documents and to the requirements of landlords and, to
the extent reasonably practicable, shall be conducted so as not to interfere
with the ongoing operations at such Facility or to cause any damage or loss to
any property at such Facility. Administrative Agent and its agents, employees,
consultants and contractors shall not perform any subsurface investigations of
soil or ground water without the prior written authorization from Company, which
authorization shall not be unreasonably withheld, and, in the case of a leased
Facility, without the prior written authorization of the owner of such Facility.
Company and Administrative Agent hereby acknowledge and agree that any report of
any investigation conducted at the request of Administrative Agent pursuant to
this Section 5.8 will be obtained and shall be used by Administrative Agent and
Lenders solely for the purposes of Lenders’ internal credit decisions, to
monitor and police the Loans and to protect Lenders’ security interests, if any,
created by the Credit Documents. Administrative Agent agrees to deliver a copy
of any such report to Company with the understanding that Company acknowledges
and agrees that (x) it will indemnify and hold harmless Administrative Agent and
each Lender from any costs, losses or liabilities relating to Company’s use of
or reliance on such report, (y) neither Administrative Agent nor any Lender
makes any representation or warranty with respect to such report, and (z) by
delivering such report to Company, neither Administrative Agent nor any Lender
is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.
 
 
84

--------------------------------------------------------------------------------

 
(b)  Company will deliver to Administrative Agent and Lenders: (i) as soon as
practicable following receipt thereof, copies of all environmental audits,
investigations, analyses and reports of any kind or character, whether prepared
by personnel of Company or any of its Subsidiaries or by independent
consultants, governmental authorities or any other Persons, with respect to
significant environmental matters at any Facility which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
or with respect to any Environmental Claims which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws which could reasonably be expected to have a Material Adverse Effect, (2)
any remedial action taken by Company or any other Person in response to (x) any
Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (y) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Company’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that is reasonably likely to cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws; (iii) as
soon as practicable following the sending or receipt thereof by Company or any
of its Subsidiaries, a copy of any and all written communications of a material
nature with respect to (1) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect, (2) any Release required to be reported to any federal, state or local
governmental or regulatory agency which could reasonably be expected to have a
Material Adverse Effect, and (3) any request for information from any
governmental agency that suggests such agency is investigating whether Company
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity which could reasonably be expected to have a Material Adverse
Effect; (iv) prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Company or any of its
Subsidiaries that could reasonably be expected to (x) expose Company or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(y) affect the ability of Company or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (2) any proposed action
to be taken by Company or any of its Subsidiaries to modify current operations
in a manner that could reasonably be expected to subject Company or any of its
Subsidiaries to any material additional obligations or requirements under any
Environmental Laws that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and (v) with reasonable promptness,
such other documents and information as from time to time may be reasonably
requested by Administrative Agent in relation to any matters disclosed pursuant
to this Section 5.8.
 
 
85

--------------------------------------------------------------------------------

 
5.9  Subsidiaries
 
In the event that any Domestic Subsidiary which was a Non-Guarantor Subsidiary
ceases to be a Non-Guarantor Subsidiary or any Person becomes a Subsidiary of
Company after the date hereof, Company will promptly notify Administrative Agent
thereof and cause such Subsidiary to execute and deliver to Administrative Agent
a Counterpart Agreement and to take all such further actions and execute all
such further documents, instruments, agreements, opinions and certificates
(including those comparable to those described in Section 3.1(b) and in the
definition of Personal Property Collateral Documents) as may be necessary or, in
the reasonable opinion of Administrative Agent, desirable to create in favor of
Collateral Agent, for the benefit of Lenders, a valid and perfected First
Priority Lien on substantially all of the personal assets of (and the equity
Securities of) such Subsidiary required hereby and the other Credit Documents.
With respect to each such Subsidiary, Company shall send to Administrative Agent
written notice setting forth with respect to such Person (a) the date on which
such Person became a Subsidiary of Company, and (b) all of the data required to
be set forth in Schedule 4.1 with respect to all Subsidiaries of Company.
Notwithstanding the foregoing, Company shall not be required to deliver a
Counterpart Agreement or any of the other documents described in this Section
with respect to (w) any Domestic Subsidiary which is not a Material Subsidiary,
(x) any Captive Insurance Subsidiary, (y) the Co-Op Subsidiary or (z) any
Foreign Subsidiary; provided, however, that notwithstanding the foregoing at no
time shall (i) the aggregate amount of consolidated revenues of the
Non-Guarantor Subsidiaries (other than Persons referred to in clauses (x)
through (z) above) for the most recent Fiscal Quarter account for more than 5%
of the consolidated revenues of Company and its Subsidiaries for such Fiscal
Quarter or (ii) the aggregate amount of consolidated assets owned by the
Non-Guarantor Subsidiaries (other than Persons referred to in clauses (x)
through (z) above) at the end of the most recent Fiscal Quarter account for more
than 5% of the consolidated assets of Company and its Subsidiaries at the end of
such Fiscal Quarter, and if either such case shall occur, Company shall
immediately come into compliance with this Section 5.9 by notifying
Administrative Agent of the identity of a sufficient number of Non-Guarantor
Subsidiaries who are Domestic Subsidiaries (who shall cease to be Non-Guarantor
Subsidiaries) and causing such Domestic Subsidiaries to execute and deliver to
Administrative Agent a Counterpart Agreement and to take all such further
actions and execute all such further documents, instruments, agreements,
opinions and certificates (including those comparable to those described in
Section 3.1(b) and in the definition of Personal Property Collateral Documents)
as may be necessary or, in the opinion of Administrative Agent, desirable to
create in favor of Administrative Agent, for the benefit of Lenders, a valid and
perfected First Priority Lien on substantially all of the personal assets of
such Subsidiary required hereby and the other Credit Documents or (iii) with
respect to any Foreign Subsidiary that is in existence on the Closing Date or
hereafter acquired or formed, (x) more than 65% of the total outstanding voting
capital stock of any Foreign Subsidiary, the equity Securities of which are held
directly by a Credit Party, be required to be so pledged to secure the
Obligations of any Credit Party and (y) any Foreign Subsidiary be required to
pledge assets or provide guarantees under this Agreement or any other Credit
Document.
 
5.10  [Reserved]
 
5.11  [Reserved]
 
 
86

--------------------------------------------------------------------------------

 
5.12  Matters Relating to Additional Real Property Collateral
 
(a)  From and after the Effective Date, except with respect to any Real Property
Asset with a fair market value of less than $1,000,000 individually or
$5,000,000 in the aggregate from the Closing Date to the applicable date of
determination, in the event that (x) Company or any Subsidiary Guarantor
acquires any fee interest in real property or (y) at the time any Person becomes
a Subsidiary Guarantor, such Person owns or holds any fee interest in real
property, excluding any such Real Property Asset the encumbrancing of which
requires the consent of any applicable third party or (in the case of clause (y)
above) then-existing senior lienholder, where Company and its Subsidiaries are
unable after reasonably commercial efforts to obtain such third party’s consent
(any such non-excluded Real Property Asset described in the foregoing clause (x)
or (y) being an “Additional Mortgaged Property”), Company or such Subsidiary
Guarantor shall deliver to Collateral Agent, as soon as practicable after such
Person acquires such Additional Mortgaged Property or becomes a Subsidiary
Guarantor, as the case may be, the following: (i) a fully executed and notarized
Mortgage in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering the interest of such Credit Party in such
Additional Mortgaged Property; (ii) (a) a favorable opinion of counsel to such
Credit Party, in form and substance reasonably satisfactory to Collateral Agent
and its counsel, as to the due authorization, execution and delivery by such
Credit Party of such Mortgage and such other matters as Collateral Agent may
reasonably request, and (b) if required by Collateral Agent, an opinion of
counsel (which counsel shall be reasonably satisfactory to Collateral Agent) in
the state in which such Additional Mortgaged Property is located with respect to
the enforceability of the form of Mortgage to be recorded in such state and such
other matters (including any matters governed by the laws of such state
regarding personal property security interests in respect of any Collateral
located on such Additional Mortgaged Property) as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent; (iii) (a) if reasonably required by Collateral Agent, an
ALTA mortgagee title insurance policy or an unconditional commitment therefor
(an “Additional Mortgage Policy”) issued by the Title Company with respect to
such Additional Mortgaged Property, in an amount reasonably satisfactory to
Collateral Agent, taking into consideration the interest of the Credit Party in
such Additional Mortgaged Property, insuring Collateral Agent against loss or
damage due to title to such Additional Mortgaged Property being vested in a
Person other than such Credit Party and assuring Collateral Agent that such
Mortgage creates a valid and enforceable First Priority Lien on such Additional
Mortgaged Property, subject only to the standard exceptions, which Additional
Mortgage Policy (1) shall, to the extent available in such jurisdiction, include
an endorsement for mechanics’ liens, for future advances under this Agreement
and for any other matters reasonably requested by Collateral Agent and (2) shall
provide for affirmative insurance and such reinsurance as Collateral Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Collateral Agent; and (b) evidence satisfactory to Collateral
Agent that such Credit Party has (i) delivered to the Title Company all
certificates and affidavits required by the Title Company in connection with the
issuance of the Mortgage Policy and (ii) paid to the Title Company or to the
appropriate governmental authorities all expenses and premiums of the Title
Company in connection with the issuance of the Additional Mortgage Policy and
all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Mortgage in the appropriate real
estate records; (iv) if no Additional Mortgage Policy is required with respect
to such Additional Mortgaged Property, a title report issued by the Title
Company with respect thereto, dated not more than thirty (30) days prior to the
date such Mortgage is to be recorded (or if not possible to obtain a title
report dated less than thirty (30) days prior to such date, then dated as
closely as possible prior to such date, but in no event more than sixty (60)
days prior to such date) and satisfactory in form and substance to Collateral
Agent; (v) copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Additional Mortgage Policy or title report
delivered pursuant to clause (v) or (vi) above; and (vi) (a) evidence, which may
be in the form of a certificate from an insurance broker or a municipal
engineer, as to (1) whether such Additional Mortgaged Property is a Flood Hazard
Property and (2) if so, whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
(b) if such Additional Mortgaged Property is a Flood Hazard Property, such
Credit Party’s written acknowledgement of receipt of written notification from
Collateral Agent (1) that such Additional Mortgaged Property is a Flood Hazard
Property and (2) as to whether the community in which such Flood Hazard Property
is located is participating in the National Flood Insurance Program, and (c) in
the event such Additional Mortgaged Property is a Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, evidence that Company has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board of Governors of the Federal Reserve System.
 
 
87

--------------------------------------------------------------------------------

 
(b)  Company shall, and shall cause each of its Subsidiaries to, permit an
independent real estate appraiser satisfactory to Collateral Agent, upon
reasonable notice, to visit and inspect any Additional Mortgaged Property for
the purpose of preparing an appraisal of such Additional Mortgaged Property
satisfying the requirements of any applicable laws and regulations (in each case
to the extent required under such laws and regulations as determined by
Collateral Agent in its discretion).
 
5.13  Further Assurances
 
Each of Holdings and Company shall take, and cause each of its Subsidiaries to
take, such actions as Collateral Agent may reasonably request from time to time
(including, without limitation, the execution and delivery of guaranties,
security agreements, pledge agreements, Mortgages, stock powers, financing
statements and other documents, the filing or recording of any of the foregoing,
title insurance with respect to any of the foregoing that relates to an interest
in real property, and the delivery of stock certificates and other collateral
with respect to which perfection is obtained by possession) to ensure that the
Obligations are guarantied by Guarantors and are secured by substantially all of
the assets of Holdings and the Credit Parties. In the event that any Credit
Party creates a new Subsidiary, all of the equity Securities of such new
Subsidiary shall, to the extent required by Section 5.9, be duly and validly
pledged to Collateral Agent for the benefit of the Secured Parties pursuant to
the Collateral Documents, subject to no other Liens. Notwithstanding the
foregoing, the Collateral Agent shall not take a security interest in those
assets as to which the Collateral Agent shall determine, in its reasonable
discretion, that the cost of obtaining such Lien (including any mortgage, stamp,
intangibles or other tax) are excessive in relation to the benefit to the
Lenders of the security afforded thereby.
 
SECTION 6.   NEGATIVE COVENANTS
 
Until the Termination Date has occurred, Holdings and Company shall not, nor
shall they permit any of their Subsidiaries to, directly or indirectly:
 
6.1  Indebtedness
 
Create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness, except:
 
(a)  each of the Credit Parties may become and remain liable with respect to its
respective Obligations;
 
(b)  Company and its Subsidiaries, as applicable, may remain liable with respect
to Indebtedness described in Schedule 6.1 annexed hereto and any Permitted
Refinancing Indebtedness in respect thereof;
 
(c)  Permitted Subordinated Indebtedness incurred or issued in an aggregate
amount not to exceed $25,000,000 in any Fiscal Year, unless the proceeds of such
excess amounts are applied to prepay the Loans pursuant to Section 2.13(c), and
Permitted Refinancing Indebtedness in respect thereof (provided that the
proceeds of such Permitted Refinancing Indebtedness in excess of the amount
applied to repay or prepay such Indebtedness are likewise applied to prepay the
Loans pursuant to Section 2.13(c));
 
 
88

--------------------------------------------------------------------------------

 
(d)  Company and its Subsidiaries may become and remain liable with respect to
Indebtedness under Capital Leases and purchase money Indebtedness; provided,
that the aggregate amount of all Indebtedness outstanding under this clause (d)
at any time shall not exceed $20,000,000;
 
(e)  Indebtedness of (i) any Credit Party owing to any other Credit Party (other
than Indebtedness owed to Holdings), (ii) any Subsidiary of Holdings which is
not a Credit Party (1) to any other Subsidiary of Holdings which is not a Credit
Party and (2) to any other Subsidiary of Holdings which is a Credit Party;
provided, that any Indebtedness pursuant to this clause (2) shall have no
scheduled amortization or payments of principal prior to the date that is six
(6) months after the Tranche D Term Loan Maturity Date, (iii) any Credit Party
to any Subsidiary of Holdings which is not a Credit Party in respect of an
Investment permitted by Section 6.3(a)(iii); and (iv) Holdings owed to any of
its Subsidiaries in lieu of, and not in excess of the amount of Restricted
Junior Payments to the extent permitted to be made to Holdings in accordance
with Section 6.5; provided, that all such Indebtedness of any Credit Party
pursuant to this clause (e) must be expressly subordinated to the Obligations on
terms not materially less favorable than those set forth in the Senior
Subordinated Notes;
 
(f)  from and after the Holdings Merger Effective Date, Indebtedness of Parent
under the Parent Notes and any Permitted Refinancing Indebtedness in respect
thereof;
 
(g)  [Reserved];
 
(h)  Indebtedness incurred by Company with respect to the Senior Subordinated
Notes and any Permitted Refinancing Indebtedness in respect thereof;
 
(i)  (i) Indebtedness assumed in connection with Permitted Acquisitions (so long
as such Indebtedness was not incurred in anticipation of any such Permitted
Acquisitions), (ii) Indebtedness of newly acquired Subsidiaries acquired in such
Permitted Acquisitions (so long as such Indebtedness was not incurred in
anticipation of any such Permitted Acquisition); provided, that the aggregate
amount of the Indebtedness incurred pursuant to clauses (i) and (ii) shall not
exceed $25,000,000 in the aggregate at any time outstanding and Permitted
Refinancing Indebtedness in respect thereof, and (iii) Indebtedness owed to the
seller in any Permitted Acquisition constituting part of the purchase price
thereof in an aggregate amount not to exceed $50,000,000 at any time
outstanding; provided that such Indebtedness permitted pursuant to this clause
(iii) (1) does not provide for any prepayment or repayment of all or any portion
of the principal thereof prior to the date of the final scheduled installment of
principal of any of the Loans, (2) is subordinated in right of payment to the
Obligations and (3) upon the assumption or incurrence of Indebtedness permitted
pursuant to this clause (iii), Company and its Subsidiaries will be in
compliance with the covenants set forth in Section 6.6 on a Pro Forma Basis as
of the most recent Fiscal Quarter ended, after giving effect to such Permitted
Acquisition and the assumption or incurrence of such Indebtedness in connection
therewith;
 
 
89

--------------------------------------------------------------------------------

 
(j)  Indebtedness of Company and its Subsidiaries in connection with workmen’s
compensation obligations and insurance premiums of Company and its Subsidiaries;
 
(k)  Holdings and its Subsidiaries may incur and permit to remain outstanding
Indebtedness (other than for borrowed money) subject to Liens permitted by
Section 6.2;
 
(l)  Indebtedness of Holdings and its Subsidiaries representing deferred
compensation to employees of Holdings and its Subsidiaries;
 
(m)  Indebtedness incurred by Holdings and its Subsidiaries to current or former
directors, officers and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Capital Stock of Parent or
Holdings permitted by Section 6.5;
 
(n)  Indebtedness incurred by Holdings or its Subsidiaries in a Permitted
Acquisition or an Asset Sale with respect to the adjustment of the purchase
price or similar adjustments;
 
(o)  Indebtedness of Holdings or its Subsidiaries in respect of netting
services, overdraft protection and similar arrangements in each case in
connection with deposit accounts;
 
(p)  unsecured Indebtedness of Holdings (and any Permitted Refinancing
Indebtedness in respect thereof) that (i) is not supported by any Contingent
Obligations of or Liens granted by Company or any of its Subsidiaries, (ii) will
not mature prior to the date that is six (6) months after the Tranche D Term
Loan Maturity Date, (iii) does not permit any payments in cash in respect of the
principal thereof for at least five (5) years from the date of the issuance of
incurrence thereof, and (iv) has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event not materially more restrictive than those
contained in the Senior Subordinated Note Indenture, taken as a whole (the
“Holdco Notes”); provided, that an Authorized Officer of Company shall deliver
to Administrative Agent an officer’s certificate demonstrating (w) both before
and after giving effect to the incurrence of such Indebtedness and the
application of proceeds thereof, no Default or Event of Default shall have
occurred and be continuing; (x) Company and its Subsidiaries will be in
compliance on a Pro Forma Basis with the covenants set forth in Section 6.6 as
of the most recently ended Fiscal Quarter, (y) the Total Leverage Ratio and the
Leverage Ratio determined on a Pro Forma Basis as of the most recent Fiscal
Quarter ended shall be less than 6.75:1.00 and 5.50:1.00 respectively, and
(z) the ratings on the Loans shall be at least equal to the rating on the Loans
received by Company from Moody’s on the Closing Date, in the case of each of
clauses (x) through (z) above, after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof; provided, further,
that proceeds of such Indebtedness shall be applied by Holdings to refinance
such Debt or make Investments and/or Restricted Junior Payments to the extent
permitted by Section 6.3 and Section 6.5, respectively;
 
(q)  Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations under Hedge Agreements permitted hereunder;
 
 
90

--------------------------------------------------------------------------------

 
(r)  Indebtedness constituting Contingent Obligations if the incurrence of the
primary obligation is otherwise permitted by this Section 6.1 (other than
Contingent Obligations by Company and its Subsidiaries with respect to
Indebtedness of Holdings);
 
(s)  Company and its Subsidiaries may become and remain liable with respect to
repurchase obligations with respect to the Floor Plan Sales;
 
(t)  Foreign Subsidiaries may become and remain liable with respect to
Indebtedness in an aggregate principal amount at any time outstanding not
exceeding $30,000,000; and
 
(u)  Indebtedness of Company and its Subsidiaries not otherwise permitted by
this Section 6.1 in an aggregate principal amount at any time outstanding not
exceeding $40,000,000.
 
6.2  Liens
 
Create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind, whether now owned or hereafter acquired, or file
or authorize the filing of, any financing statement under the UCC of any State
or under any similar recording or notice statute, except:
 
(a)  Permitted Encumbrances;
 
(b)  Liens described in Schedule 6.2 annexed hereto and modifications,
replacements, renewals or extensions thereof; provided, that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed to or incorporated in the property covered by such Lien or
financed by Indebtedness permitted under Section 6.1(d) and (B) the proceeds and
products thereof and (ii) the modification, replacement, renewal or extension of
the obligations secured or benefited by such Liens is permitted by Section 6.1;
 
(c)  purchase money Liens (including mortgages, conditional sales, Capital
Leases and any other title retention or deferred purchase devices) in real or
tangible personal property of Company or any of its Subsidiaries existing or
created at the time of acquisition thereof or, in the case of tangible and
personal property, within sixty (60) days thereafter, or in the case of real
property, within one hundred twenty (120) days thereafter and the modification,
refinancing, refunding, renewal or extension of any such Liens; provided, that
the Indebtedness secured by or benefited by such Lien is permitted by
Section 6.1 hereof;
 
(d)  Liens granted pursuant to the Credit Documents;
 
(e)  Liens on property of any of Company’s Foreign Subsidiaries created solely
for the purpose of securing Indebtedness of any Foreign Subsidiary permitted by
Section 6.1;
 
(f)  Liens on property of Company or any of its Subsidiaries created solely for
the purpose of securing Indebtedness permitted by Section 6.1(i)(i) or (ii) and
the proviso to such clauses (so long as such Lien was not incurred in
anticipation of the related acquisition); provided that no such Lien incurred in
connection with such Indebtedness shall extend to or cover other property of
Company or such Subsidiary other than the respective property so acquired and
the proceeds and the products thereof;
 
 
91

--------------------------------------------------------------------------------

 
(g)  Liens on documents of title and the property covered thereby securing
Indebtedness in respect of commercial letters of credit;
 
(h)  Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted by Section 6.3 to be applied against the
purchase price thereof and (ii) consisting of a definitive agreement to dispose
of property in an Asset Sale permitted under Section 6.7;
 
(i)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Company and its
Subsidiaries in the ordinary course of business and permitted hereby;
 
(j)  Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.3;
 
(k)  Liens in connection with workmen’s compensation obligations and general
liability exposure of Company and its Subsidiaries; and
 
(l)  Liens on assets of Company and its Subsidiaries not otherwise permitted
under this Section 6.2, securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not in excess of $40,000,000.
 
Except with respect to (a) this Agreement, (b) specific property encumbered to
secure payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to an Asset Sale, (c) the agreements entered into with
Net Jet Sales, Inc. for the purchase of fractional interests in a corporate jet
by Company, (d) customary restrictions contained in leases, subleases, licenses
and sublicenses permitted hereunder and (e) documents evidencing any
Indebtedness permitted by Section 6.1, no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired to secure the Obligations.
 
6.3  Investments
 
Make or own any Investment in any Person, including any Joint Venture, except:
 
(a)  Investments by (i) Holdings or any of its Subsidiaries in any Credit Party
(but, in the case of Investments by a Credit Party in Holdings only to the
extent set forth in Section 6.1(e)), including any new Subsidiary which becomes
a Credit Party pursuant to Section 5.9, (ii) by any Subsidiary of Holdings which
is not a Credit Party (1) in any other Subsidiary of Holdings that is also not a
Credit Party and (2) in any Subsidiary of Holdings that is a Credit Party, and
(iii) Holdings and the other Credit Parties in any Subsidiary of Holdings that
is not a Credit Party in an aggregate amount pursuant to this clause (iii) not
to exceed $30,000,000 at any one time outstanding (net of any dividends or
distributions, or prepayments or payments of interest by such Subsidiaries);
 
(b)  Investments existing on the Effective Date and set forth on Schedule 6.3
and any modification, replacement, renewal or extension thereof; provided that
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this Section 6.3;
 
 
92

--------------------------------------------------------------------------------

 
(c)  Company and its Subsidiaries may make and own Investments in Cash
Equivalents;
 
(d)  Company and its Subsidiaries may make Consolidated Capital Expenditures
permitted hereunder;
 
(e)  Holdings and its Subsidiaries may acquire the Securities of any Person or a
line of business or division of, or all or substantially all of the business,
property or assets of any Person the Cash consideration for which constitutes
$100,000,000 in the aggregate from the Closing Date to the date of
determination; provided that (i) Company shall give Administrative Agent at
least five (5) days’ notice of the proposed transaction, (ii) Company and its
Subsidiaries shall have beneficial ownership of all of the equity Securities of
the Person acquired and shall comply with the provisions of Section 5.9, (iii)
any business acquired shall be located in the United States or if located
outside of the United States and acquired by a Foreign Subsidiary, such
Investment shall be made in compliance with the provisions of this Section 6.3
with respect to Investments in Foreign Subsidiaries and, unless the Leverage
Ratio determined on a Pro Forma Basis as of the most recent Fiscal Quarter
ended, is less than 5.00:1.00 at the time of such acquisition all acquisitions
of Foreign Subsidiaries, foreign properties and foreign assets shall together
not exceed $50,000,000 in the aggregate from the Closing Date to the date of
determination, (iv) Company shall deliver a certificate of an Authorized Officer
to Administrative Agent and Lenders in form and substance reasonably
satisfactory to Administrative Agent, together with the related financial
statements, demonstrating in reasonable detail that, after giving effect to the
acquisition of such Person or such business, property or assets (including any
Indebtedness incurred or assumed therein), Company and its Subsidiaries are
otherwise in compliance on a Pro Forma Basis with the covenants set forth in
Section 6.6 and (v) both before and after giving effect to the consummation of
such acquisition, no Default or Event of Default shall exist;
 
(f)  Holdings and its Subsidiaries may make loans and advances to directors,
officers and employees of Parent and its Subsidiaries in an aggregate amount not
to exceed $5,000,000 outstanding at any time;
 
(g)  Company and its Subsidiaries may make and own Investments consisting of
notes and other non-Cash consideration received in connection with any Asset
Sale permitted by Section 6.7(k), (o) and (p);
 
(h)  Company and its Subsidiaries may make and own Investments received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
and customers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to a secured Investment;
 
(i)  Company and its Subsidiaries may make and own Investments in Subsidiaries
created and operated as a captive insurance company (the “Captive Insurance
Subsidiary”) in an aggregate amount not to exceed $10,000,000 (net of any
dividends or distributions, or prepayments or payments of interest by the
Captive Insurance Subsidiary to Company or any of its Subsidiary Guarantors);
 
 
93

--------------------------------------------------------------------------------

 
(j)  Investments constituting Indebtedness permitted to be incurred under
Sections 6.1, 6.2, 6.5 and 6.7;
 
(k)  Investments in Hedge Agreements permitted hereunder;
 
(l)  [Reserved];
 
(m)  Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers;
 
(n)  loans and advances to Holdings (and by Holdings to Parent) in lieu of, and
not in excess of the amount of (after giving effect to any other loans,
advances, or Restricted Junior Payments in respect thereof) Restricted Junior
Payments to the extent permitted to be made to Holdings (and by Holdings to
Parent) in accordance with Section 6.5;
 
(o)  Holdings may repurchase Holdings’ Securities to the extent permitted by
Section 6.5;
 
(p)  Investments in Co-Op Subsidiary in an amount not to exceed $30,000,000 in
the aggregate from the Closing Date to the date of determination; and
 
(q)  Holdings and its Subsidiaries may make and own other Investments not
otherwise permitted under this Section 6.3 in an aggregate principal at any time
outstanding not exceeding $75,000,000; provided that if such Investment is
consummated by Holdings, Holdings shall, immediately following the closing
thereof, cause the assets or Securities acquired to be contributed to Company or
its Subsidiaries or the merger of Company or its Subsidiaries with the Person
formed to consummate or acquire such Investment; provided, further, that such
amount may be increased by an additional $25,000,000 at such time as the
Leverage Ratio is less than 4.50:1.00.
 
In addition to the Investments permitted pursuant to this Section 6.3, Holdings
and its Subsidiaries may make additional Investments (which shall not be counted
in the limitations set forth above) as follows: Investments consisting of (i)
the reinvestment of the proceeds of issuances of Securities by Holdings not
required to prepay Loans pursuant to Section 2.13(b) (other than Permitted Cure
Securities) or used to make Restricted Junior Payments, (ii) the reinvestment of
that portion of Consolidated Excess Cash Flow not required to be used to make
prepayments pursuant to Section 2.13(d) and (iii) the proceeds received by
Holdings in connection with any Indebtedness incurred by Holdings permitted
pursuant to Section 6.1(p) less any proceeds of such Indebtedness that are
applied to make Restricted Junior Payments permitted pursuant to Section 6.5(o);
provided that, if such Investment is consummated by Holdings, Holdings shall,
immediately following the closing thereof, cause the assets or Securities
acquired to be contributed to Company or its Subsidiaries or the merger of
Company or its Subsidiaries with the Person formed to consummate or acquire such
Investment (other than any promissory note of Parent received by Holdings in
connection with loans and advances by Holdings to Parent in lieu of, and not in
excess of, the amount of (after giving effect to any other loans, advances or
Restricted Junior Payments in respect thereof) Restricted Junior Payments to the
extent permitted to be made by Holdings pursuant to Section 6.5).
 
 
94

--------------------------------------------------------------------------------

 
6.4  [Reserved]
 
6.5  Restricted Junior Payments
 
Declare, order, pay, make or set apart any sum for any Restricted Junior
Payment, except:
 
(a)  each Subsidiary of Company may make Restricted Junior Payments to Company
and to Subsidiaries of Company and, in the case of a Restricted Junior Payment
by a non-wholly owned Subsidiary, to Company and any Subsidiary and to each
other owner of Securities of such Subsidiary based on their relative ownership
interests;
 
(b)  Company and its Subsidiaries may make regularly scheduled payments of
interest in respect of Subordinated Indebtedness, in each case in accordance
with the terms of, and only to the extent required by, and subject to the
subordination provisions contained in, the indenture or other agreement pursuant
to which such Subordinated Indebtedness was issued, as such indenture or other
agreement may be amended from time to time to the extent permitted under
Section 6.11;
 
(c)  Company may make Restricted Junior Payments to Holdings to permit the
payment of Management Fees; provided that, at the time of such Restricted Junior
Payment and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing under Section 8.1(a), 8.1(f) and 8.1(g);
provided, further that in the event such payment is prohibited by the preceding
proviso, such Management Fees shall continue to accrue and all accrued but
unpaid amounts shall be payable following the waiver of any such Event of
Default;
 
(d)  Company may make Restricted Junior Payments to Holdings, the proceeds of
which will be used (i) to permit Holdings to pay (or to make a Restricted Junior
Payment to Parent to enable it to pay) ordinary operating expenses (including,
without limitation, directors’ fees, indemnification obligations, professional
fees and expenses) in an aggregate amount not to exceed $2,000,000 in any Fiscal
Year; (ii) by Holdings to pay (or to make a Restricted Junior Payment to Parent
to enable it to pay) its tax liability for the relevant jurisdiction(s) in
respect of consolidated, combined, unitary or affiliated returns for the
relevant jurisdiction of Holdings or Parent, as applicable, determined as if
Company and its Subsidiaries filed separate returns; and (iii) by Holdings to
pay its (or to make a Restricted Junior Payment to Parent to enable it to pay
its) franchise or similar taxes;
 
(e)  Company may make Restricted Junior Payments to Holdings (and Holdings may
make Restricted Junior Payments to Parent) to the extent required for Holdings
to repurchase its capital stock from deceased or retired employees and from
employees whose employment with Parent or any of its Subsidiaries has terminated
for any other reason but only to the extent mandatorily required by the Internal
Revenue Code or ERISA;
 
 
95

--------------------------------------------------------------------------------

 
(f)  Company may make Restricted Junior Payments to Holdings to permit Holdings
to repurchase its securities (or to make a Restricted Junior Payment to Parent
to enable it to repurchase its Securities) from directors, officers, employees
or members of management of Parent or any Subsidiary (or their estate, family
members, spouse or former spouse); provided, that (i) at the time of such
Restricted Junior Payment and immediately after giving effect thereto, no Event
of Default shall have occurred and be continuing and (ii) the aggregate amount
of Restricted Junior Payments made pursuant to this clause (f) in any Fiscal
Year shall not exceed $3,000,000 plus the proceeds of any key-man life insurance
maintained by Parent or its Subsidiaries and the proceeds of any sale of
Securities to directors, officers, employees or members of management of Parent
or any Subsidiary; provided, that Company may carry-over and make in any
subsequent Fiscal Year or years, in addition to the amount for such Fiscal Year,
the amount not utilized in the prior Fiscal Year or years up to a maximum of
$12,000,000; provided, further that in the event Company or Holdings are not
permitted to not make such Restricted Junior Payments in cash pursuant to this
clause (f), Company may issue to Holdings (and Holdings may issue to Parent and
Parent may issue to the holder of such Securities), as consideration for such
repurchase, either (A) a promissory note payable to the holder of such
Securities or (B) preferred equity Securities (which if issued by Holdings, such
preferred stock shall otherwise be permitted by Section 6.11(c)), in each case
for the balance of any repurchase price which is not permitted to be paid in
cash, it being understood that no payment in cash may be permitted to be made by
Company to Holdings (and by Holdings to Parent) in respect of any such
promissory note or preferred equity Securities unless and until cash payments
are again permitted pursuant to this Section 6.5(f);
 
(g)  Company may make Restricted Junior Payments in respect of any repurchase,
redemption or repayment of the Senior Subordinated Notes; provided, that (x) at
the time of such Restricted Junior Payment and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, and (y) the
aggregate amount of such Restricted Junior Payments made pursuant to this clause
(g) shall not exceed $20,000,000;
 
(h)  Company may make Restricted Junior Payments to Holdings in order to allow
Holdings to make cash payments of interest with respect to the Holdco Notes, and
after the Holdings Merger Effective Date, the Parent Notes so long as (x) after
giving effect to such Restricted Junior Payment, Company’s minimum interest
coverage ratio is, on a Pro Forma Basis, 0.25% better than the minimum interest
coverage ratio then required to be maintained pursuant to Section 6.6(a) and (y)
at the time of such Restricted Junior Payment and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing;
 
(i)  Company may make Restricted Junior Payments to Holdings to finance any
Investment by Holdings to the extent permitted to be made pursuant to
Section 6.3; provided, that such Restricted Junior Payment shall be made
concurrently with the closing of such Investment;
 
(j)  to the extent they constitute Restricted Junior Payments, Company and its
Subsidiaries may enter into the transactions contemplated by Sections 6.7 and
6.10;
 
(k)  Holdings and its Subsidiaries may make repurchases of Securities deemed to
occur upon the non-cash exercise of stock options and warrants;
 
 
96

--------------------------------------------------------------------------------

 
(l)  [Reserved];
 
(m)  Restricted Junior Payments to Holdings (and by Holdings to Parent), the
proceeds of which will be used to make cash payments in lieu of issuing
fractional shares of Holdings (or Parent) in an aggregate amount not to exceed
$50,000;
 
(n)  so long as no Default or Event of Default shall have occurred and be
continuing or would be caused thereby, Company may make additional Restricted
Junior Payments to Holdings, the proceeds of which may be utilized by Holdings
to make additional Restricted Junior Payments, in an aggregate not to exceed 50%
of the Consolidated Net Income for the period (taken as one accounting period)
from the beginning of the first Fiscal Quarter commencing after the Closing Date
to the end of most recently ended Fiscal Quarter for which internal consolidated
financial statements of Company are available at the time of such Restricted
Junior Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit) less the amount of any Restricted Junior
Payments previously made pursuant to this Section 6.5(n); provided, that
notwithstanding the foregoing, until such time as the Leverage Ratio determined
on a Pro Forma Basis is less than 5.00:1.00 at any date of determination, all
such Restricted Junior Payments shall accumulate, but shall not be payable or
paid;
 
(o)  in addition to the foregoing, Restricted Junior Payments, so long as no
Default or Event of Default shall have occurred and be continuing or be caused
thereby, Holdings may make additional Restricted Junior Payments with the
proceeds of (y) the Holdco Notes less, any proceeds of such Indebtedness that
are applied to make Investments permitted pursuant to Section 6.3 and (z) with
the proceeds of any issuances of Securities not required to prepay the Loans
pursuant to Section 2.13(b) (other than Permitted Cure Securities) or used to
make Investments; and
 
(p)  in the event that the net proceeds of the Parent IPO are at least
$125,000,000, Company may make Restricted Junior Payments funded with such net
proceeds in respect of either (i) any repurchase, redemption or repayment of the
Senior Subordinated Notes and/or (ii) any repurchase, redemption or repayment of
any Holdco Notes or, from and after the Holdings Merger Effective Date, the
Parent Notes; and
 
Any Restricted Junior Payments by Company to Holdings permitted under this
Section 6.5 shall be applied by Holdings for the purposes specified in this
Section 6.5.
 
 
97

--------------------------------------------------------------------------------

 
6.6  Financial Covenants
 
(a)  Minimum Cash Interest Coverage Ratio. Permit the ratio of (i) Consolidated
Adjusted EBITDA to (ii) Consolidated Cash Interest Expense for any four-Fiscal
Quarter period ending on the dates set forth below to be less than the
correlative ratio indicated
 
Four Fiscal Quarter Period Ending
Minimum Cash Interest Charge Coverage Ratio
June 30, 2006
 
1.85:1.00
September 30, 2006
 
1.85:1.00
December 31, 2006
 
1.85:1.00
March 31, 2007
 
2.00:1.00
June 30, 2007
 
2.15:100
September 30, 2007
 
2.15:100
December 31, 2007
 
2.25:100
March 31, 2008
 
2.75:1.00
June 30, 2008
 
2.75:1.00
September 30, 2008
 
2.75:1.00
December 31, 2008
 
2.75:1.00
March 31, 2009
 
3.00:1.00
June 30, 2009
 
3.00:1.00
September 30, 2009
 
3.00:1.00
December 31, 2009
and each Fiscal Quarter ending thereafter
 
3.00:1.00



 
98

--------------------------------------------------------------------------------

 
(b)  Maximum Leverage Ratio. Permit the Leverage Ratio as of the last day of any
Fiscal Quarter ending on the dates set forth below to exceed the correlative
ratio indicated:
 
Date
Maximum Leverage Ratio
June 30, 2006
 
6.25:1.00
September 30, 2006
 
6.15:1.00
December 31, 2006
 
5.90:1.00
March 31, 2007
 
5.60:1.00
June 30, 2007
 
5.25:100
September 30, 2007
 
5.00:100
December 31, 2007
 
5.00:100
March 31, 2008
 
4.50:1.00
June 30, 2008
 
4.50:1.00
September 30, 2008
 
4.50:1.00
December 31, 2008
 
4.50:1.00
March 31, 2009
 
4.00:1.00
June 30, 2009
 
4.00:1.00
September 30, 2009
 
4.00:1.00
December 31, 2009
and each Fiscal Quarter ending thereafter
 
4.00:1.00



(c)  Certain Calculations. With respect to any period during which a Permitted
Acquisition or a PF Asset Sale has occurred, for purposes of determining
compliance with the financial covenants set forth in this Section 6.6 (but not
for purposes of determining the Applicable Commitment Fee Percentage or the
Applicable Margin), Consolidated Adjusted EBITDA shall be calculated with
respect to such period on a Pro Forma Basis giving effect to such Permitted
Acquisition or PF Asset Sale.
 
6.7  Fundamental Changes; Asset Sales
 
Except to the extent otherwise permitted under this Agreement, alter the
corporate, capital or legal structure (except in a way that does not have a
Material Adverse Effect) of Holdings, Company or any of its Subsidiaries,
consummate any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or consummate any
Asset Sale except:
 
(a)  any Subsidiary of Company may be merged with or into Company or any
Subsidiary of Company, or be liquidated, wound up or dissolved into, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Subsidiary of Company; provided that, (i) in the
case of such a merger involving Company, Company shall be the continuing or
surviving Person or the surviving Person shall be a Person organized under the
laws of the United States of America and expressly assume the obligations of
Company pursuant to documents reasonably acceptable to Administrative Agent,
(ii) when any Guarantor is merging with any other Subsidiary (A) Guarantor shall
be the surviving Person or (B) such transaction shall constitute an Investment
which Investment must otherwise be permitted under Section 6.3 and (iii) in the
case of any Asset Sale, such assets shall be transferred to Company or its
Subsidiaries or such transaction shall constitute an Investment which Investment
must otherwise be permitted under Section 6.3;
 
(b)  any Subsidiary may merge with any other Person in order to effect an
Investment permitted under Section 6.3; provided that (i) the surviving Person
shall be a Subsidiary which, to the extent required, shall have complied with
Section 5.9 or (ii) to the extent constituting an Investment, such Investment
must otherwise be permitted under Section 6.3;
 
(c)  any merger, consolidation, liquidation, wind-up or dissolution, the purpose
of which is to effect a disposition otherwise permitted by this Section 6.7;
 
(d)  inventory sold in the ordinary course of business;
 
 
99

--------------------------------------------------------------------------------

 
(e)  obsolete, worn out or surplus property sold in the ordinary course of
business or, properties which are no longer useful or necessary in Company’s or
its Subsidiaries’ business, whether now owned or hereafter acquired;
 
(f)  property sold, transferred or disposed of, to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such property is promptly applied
to the purchase price of such replacement property;
 
(g)  sales and transfers permitted by Section 6.5 with respect to issuances of
Securities of Holdings;
 
(h)  the sale, transfer or disposition of Cash Equivalents;
 
(i)  the sale, transfer or disposition of accounts in connection with the
collection or compromise thereof in the ordinary course of business;
 
(j)  the licensing or sublicensing of Intellectual Property in the ordinary
course of business on customary terms;
 
(k)  Asset Sales by and among Company and its Subsidiaries in the ordinary
course of business; provided, that with respect to any Asset Sale by a Credit
Party to a Subsidiary of Company that is not a Credit Party, not less than 75%
of the consideration received therefor shall be Cash;
 
(l)  leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
Holdings and its Subsidiaries;
 
(m)  consignment or similar arrangements for the sale of assets in the ordinary
course of business;
 
(n)  Floor Plan Sales;
 
(o)  Company and its Subsidiaries may make Asset Sales in any single Fiscal Year
of assets that have, in the aggregate, a fair market value not in excess of
$50,000,000; provided that (x) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof; (y) not less
than 75% of the consideration received therefor shall be Cash; and (z) the
proceeds of such Asset Sales shall be applied as required by Section 2.13(a);
 
(p)  In addition to the Asset Sales permitted pursuant to Section 6.7(o) Company
and its Subsidiaries may make Asset Sales with respect to the sale of the Retail
Business; provided, that (x) the consideration received for such Asset Sale
shall be in an amount at least equal to the fair market value thereof; (y) the
consideration received therefor shall be consideration that is permitted to be
received pursuant to the terms and provisions of the Senior Subordinated Note
Indenture; and (z) the proceeds of such Asset Sales shall be applied as required
by Section 2.13(a); and
 
 
100

--------------------------------------------------------------------------------

 
(q)  the Holdings Merger may be effected; provided that Parent shall (i)
expressly assume the obligations of, and be subject to the terms and conditions
applicable to, Holdings under and in connection with this Agreement and the
other Credit Documents to the same extent as Holdings and (ii) create in favor
of the Administrative Agent, for the benefit of Lenders, a valid and perfected
first priority Lien in the Capital Stock of the Company, and take all such
further action and execute all such further documents and instruments as may be
reasonably requested by the Administrative Agent in connection therewith.
 
6.8  Consolidated Capital Expenditures
 
Make or incur Consolidated Capital Expenditures during any Fiscal Year in an
aggregate amount in excess of (1) $30,000,000 (as adjusted in accordance with
the provisos hereto, the “Maximum Consolidated Capital Expenditures Amount”),
plus (2) the amount of any Consolidated Capital Expenditures made or incurred
during such Fiscal Year in connection with the construction and outfitting of
one new production facility in the United States (provided that the amount of
all Consolidated Capital Expenditures permitted by this clause (2) during the
term of this Agreement shall not exceed $10,000,000 in the aggregate); provided
that the Maximum Consolidated Capital Expenditures Amount for any such Fiscal
Year shall be increased by an amount equal to the excess, if any, of the Maximum
Consolidated Capital Expenditures Amount for the previous Fiscal Year (prior to
adjustment in accordance with this proviso) over the actual amount of
Consolidated Capital Expenditures for such previous Fiscal Year; provided,
further, that the Maximum Consolidated Capital Expenditures Amount for each
Fiscal Year shall be increased (1) with the proceeds of any issuances of
Securities not required to prepay the Loans (other than Permitted Cure
Securities) pursuant to Section 2.13(b) received by Company or any of its
Subsidiaries during such Fiscal Year or used to make Restricted Junior Payments;
and (2) by that part of Consolidated Excess Cash Flow calculated for the
immediately preceding Fiscal Year not required to be used to prepay the Loans
pursuant to Section 2.13(d); provided, further, that the Maximum Consolidated
Capital Expenditures Amount for any Fiscal Year shall be further increased upon
the consummation of a Permitted Acquisition by an amount equal to 5% of the
enterprise value of the assets acquired in connection with such Permitted
Acquisition.
 
6.9  Sales and Lease-Backs
 
Become or remain liable as lessee with respect to any lease, entered into after
the date hereof, whether an Operating Lease or a Capital Lease, of any property
(whether real, personal or mixed), which Company or any of its Subsidiaries has
sold or transferred or is to sell or to transfer to any other Person (other than
Company or any of its Subsidiaries) (a “Permitted Sale Lease-Back Transaction”);
provided, Company and its Subsidiaries may become and remain liable as lessee
with respect to any such lease if and to the extent that Company or any of its
Subsidiaries would be otherwise permitted to enter into (or not otherwise be
prohibited from), and remain liable under, such lease hereunder; provided,
further (i) the aggregate amount of all such Permitted Sale/Lease-Back
Transactions consummated after the date hereof shall not exceed $20,000,000 at
any time outstanding and (ii) the proceeds of such Permitted Sale Lease-Back
Transaction shall be applied as required by Section 2.13(a).
 
6.10  Transactions with Shareholders and Affiliates
 
Enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Company, on terms that are less favorable to Company or that
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not such an Affiliate; provided, the foregoing restriction
shall not apply, subject to the other covenants contained hereunder, (a) to any
transaction between Parent and any of its Subsidiaries or between any of its
Subsidiaries, (b) to the payment of reasonable and customary fees paid to
members of the Boards of Directors of Parent and its Subsidiaries and
reimbursement of reasonable out-of-pocket expenses of directors, (c) to the
payment of Management Fees, (d) to the consummation of the transactions
contemplated by the Related Agreements and the payment of Transaction Costs, and
(e) in respect of employment and severance arrangements with directors,
officers, employees and members of management of Parent or any of its
Subsidiaries in the ordinary course of business, (f) transactions between
Holdings and any of its Subsidiaries with Co-Op Subsidiary or any Captive
Insurance Subsidiary and (g) the transactions by Parent and its Subsidiaries to
the extent permitted under this Section 6.
 
 
101

--------------------------------------------------------------------------------

 
6.11  Amendments or Waivers of Certain Documents
 
(a)  Amendments of Organizational Documents, and Management Agreement. (i) Amend
any of the organizational or constituent documents of any Credit Party in a
manner materially adverse to the Administrative Agent or the Lenders; and (ii)
amend, modify or supplement the Management Agreement or waive or otherwise
consent to any change or departure from any of the terms or conditions of the
Management Agreement, in each case, in any manner that increases the fees or
other amounts payable thereunder.
 
(b)  Amendments of Documents Relating to Subordinated Indebtedness. Amend or
otherwise change the redemption, prepayment, repurchase or defeasance provisions
of any Subordinated Indebtedness, change the subordination provisions thereof
(or of any guaranty thereof), or amend or change any other term if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of such Subordinated Indebtedness (or
trustee or other representative on their behalf) which would be materially
adverse to Company or Lenders (other than the execution and delivery by Holdings
and/or any of its Subsidiaries of a supplemental agreement pursuant to which
such Subsidiary becomes a guarantor thereunder so long as such Subsidiary is
also a Guarantor hereunder).
 
(c)  Amendments of Documents Relating to Holdings Indebtedness. Amend or
otherwise change the redemption, prepayment, repurchase, defeasance, covenant,
default or remedy provisions of the Holdco Notes or, from and after the Holdings
Merger Effective Date, the Parent Notes (or any Permitted Refinancing
Indebtedness in respect thereof), or amend or change any other term if the
effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Indebtedness (or trustee or other representative on their behalf) that would be
materially adverse to Company or Lenders.
 
(d)  Preferred Stock. Without the prior written approval of Requisite Lenders,
issue any preferred stock or permit any of its Subsidiaries to issue any
preferred stock; provided, however, that Holdings or Company shall be permitted
to issue preferred stock which does not provide for any payment or redemption
with respect thereto prior to the date of the final payment in full in Cash of
all of the non-contingent Obligations under this Agreement, provided that
immediately prior to and immediately after the issuance of such preferred stock
no Event of Default or Default under Section 8.1(k) shall have occurred and be
continuing.
 
 
102

--------------------------------------------------------------------------------

 
6.12  Conduct of Company Business
 
. From and after the Closing Date, Company shall not, nor shall it permit any of
its Subsidiaries to, engage in any business other than the businesses engaged in
by Company and its Subsidiaries on the Closing Date and any businesses
reasonably related or ancillary thereto.
 
6.13  Special Covenants of Holdings
 
From and after the Closing Date, Holdings shall:
 
(a)  engage in no business or activities other than (i) owning 100% of the
issued and outstanding capital stock of Company, (ii) holding Cash and Cash
Equivalents, (iii) activities incidental thereto, (iv) as otherwise required by
mandatory provisions of law, (v) the transactions contemplated by the Related
Agreements, (vi) entering into the Related Agreements to which it is a party,
and (vii) as otherwise specifically permitted hereunder; and
 
(b)  not own or acquire any assets other than (i) 100% of the issued and
outstanding equity Securities of Company and (ii) as specifically permitted
hereunder.
 
6.14  Fiscal Year
 
Change its Fiscal Year-end from the final Saturday in the calendar year,
provided, however, that Company may change its Fiscal Year-end to December 31.
 
6.15  Securities of Company and Subsidiaries; Restrictions on Subsidiaries
 
(a)  Create, incur, assume or suffer to exist any Lien on any equity Securities
of Company (other than non-consensual Liens arising solely by operation of law)
and the Liens contemplated by the Credit Documents.
 
(b)  Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to (w) pay dividends or make any other distributions on any of such
Subsidiary’s equity Securities owned by Company or any other Subsidiary of
Company, (x) repay or prepay any Indebtedness owed by such Subsidiary to Company
or any other Subsidiary of Company, (y) make loans or advances to Company or any
other Subsidiary of Company, or (z) transfer any of its property or assets to
Company or any other Subsidiary of Company except for any agreement (A) in
effect on the Closing Date, (B) in existence at the time a Subsidiary becomes a
Subsidiary of Company so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary, (C) in existence at the time
any assets were acquired by Company or any Subsidiary of Company so long as such
agreement was not entered into solely in contemplation of the acquisition of
such assets, (D) representing Indebtedness which is permitted by Section 6.1;
(E) in connection with any Asset Sale or other sale of assets permitted
hereunder, or (F) customary restrictions contained in leases, subleases,
licenses and sublicenses permitted hereunder.
 
6.16  Designated Senior Debt
 
Designate any other Indebtedness of Company or any of its Subsidiaries as
“Designated Senior Debt” (or any comparable term) under, and as defined in, the
Senior Subordinated Note Indenture or any other applicable documentation
governing Subordinated Indebtedness.
 
 
103

--------------------------------------------------------------------------------

 
SECTION 7.   GUARANTY
 
7.1  Guaranty of the Obligations
 
Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty the due and punctual payment in
full of all Obligations (including Hedge Agreements) of Company when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, including amounts that would
become due but for the operation of the automatic stay under Section 362(a) or
any other provision of the Bankruptcy Code (the “Guaranteed Obligations”).
 
7.2  Limitation on Amount Guarantied
 
(a)   Anything contained herein to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
hereunder, such obligations of such Guarantor hereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to Company or other
affiliates of Company to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder and (y) under
any guaranty of Subordinated Indebtedness which guaranty contains a limitation
as to maximum amount similar to that set forth in this Section 7.2(a), pursuant
to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution hereunder).
 
(b)  Guarantors under this Guaranty, together desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share (as defined below) as of such date, that Funding Guarantor shall
be entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such date.
“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations guarantied. “Fair Share
Shortfall” means, with respect to a Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Guarantor over the Aggregate
Payments of such Guarantor. “Adjusted Maximum Amount” means, with respect to a
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Guarantor under this Guaranty determined as of such date, in
the case of any Guarantor, in accordance with Section 7.2(a); provided that,
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Guarantor for purposes of this Section 7.2(b), any assets or liabilities of
such Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including
in respect of this Section 7.2(b)) minus (ii) the aggregate amount of all
payments received on or before such date by such Guarantor from the other
Guarantors as contributions under this Section 7.2(b). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Guarantors of their obligations as set forth in this
Section 7.2(b) shall not be construed in any way to limit the liability of any
Guarantor hereunder.
 
 
104

--------------------------------------------------------------------------------

 
7.3  Payment by Guarantors
 
Subject to Section 7.2(a), Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of Company to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) or any other provision of the Bankruptcy Code), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for the filing of a petition in bankruptcy with respect to Company, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding) and all
other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
7.4  Liability of Guarantors Absolute
 
Each Guarantor agrees that, to the maximum extent permitted by applicable law,
its obligations hereunder are irrevocable, absolute, independent and
unconditional, and constitute primary obligations of such Guarantor and not a
contract of surety, and shall not be affected by any circumstance which
constitutes a legal or equitable discharge of a guarantor or surety other than
payment in full in Cash of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees
that, to the maximum extent permitted by applicable law,
 
(a)  this Guaranty is a guaranty of payment when due and not of collectibility;
 
(b)  the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
 
 
105

--------------------------------------------------------------------------------

 
(c)  payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
 
(d)  any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment of this
Guaranty or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations (provided that no Credit Document to which such Guarantor
is a party may be amended without its written consent); (v) enforce and apply
any security now or hereafter held by or for the benefit of such Beneficiary in
respect of this Guaranty or the Guaranteed Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent with this Agreement or the applicable
Hedge Agreement and any applicable security agreement, including foreclosure on
any such security pursuant to one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Company or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents or the applicable Hedge Agreements;
and
 
 
106

--------------------------------------------------------------------------------

 
(e)  this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in Cash of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of this Agreement, any of the other Credit
Documents, any of the Hedge Agreements or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed
Obligations, in each case whether or not in accordance with the terms of this
Agreement or such Credit Document, such Hedge Agreement or any agreement
relating to such other guaranty or security (provided that no Credit Document to
which such Guarantor is a party may be amended without its written consent);
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Company or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
 
7.5  Waivers by Guarantors
 
Each Guarantor hereby waives, for the benefit of Beneficiaries, to the maximum
extent permitted by applicable law: (a) any right to require any Beneficiary, as
a condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company including any defense based on or arising out of the
lack of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Company from any cause other than payment in full in Cash of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to gross negligence
or willful misconduct or bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default under
this Agreement, the Hedge Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Company and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof (other than
payment in full in Cash of the Guaranteed Obligations).
 
 
107

--------------------------------------------------------------------------------

 
7.6  Guarantors’ Rights of Subrogation, Contribution, Etc.
 
Each Guarantor hereby waives, until the Termination Date, any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any of its assets in connection herewith or the performance
by such Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Company, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Beneficiary. In addition, until the Termination
Date, each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations (including any such right of contribution under
Section 7.2(b)). Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when the Termination Date shall not have occurred, such amount shall be held in
trust for Administrative Agent on behalf of Beneficiaries and shall forthwith be
paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.
 
7.7  Subordination of Other Obligations
 
Any Indebtedness of Company or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
 
 
108

--------------------------------------------------------------------------------

 
7.8  Continuing Guaranty
 
This Guaranty is a continuing guaranty and shall remain in effect until the
Termination Date. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.
 
7.9  Authority of Guarantors or Company
 
It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or Company or the officers, directors or any agents acting or
purporting to act on behalf of any of them.
 
7.10  Financial Condition of Company and Guarantors
 
Any Credit Extension may be granted to Company or continued from time to time,
and any Hedge Agreements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Company or any other Guarantor at the time of
any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company or any other Guarantor. Each Guarantor has
adequate means to obtain information from Company and each other Guarantor on a
continuing basis concerning the financial condition of Company or such other
Guarantor and its ability to perform its obligations under the Credit Documents
and the Hedge Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Company and each other
Guarantor and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company or any other Guarantor now
known or hereafter known by any Beneficiary.
 
7.11  Bankruptcy, Etc.
 
 (a)   The obligations of Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Company or by any defense which
Company may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
 
(b)  Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of Guarantors and Beneficiaries that the Guaranteed Obligations which
are guarantied by Guarantors pursuant hereto should be determined without regard
to any rule of law or order which may relieve Company of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such
proceeding is commenced.
 
 
109

--------------------------------------------------------------------------------

 
(c)  In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder; provided that
interest or fees on any such reinstated Guaranteed Obligations shall not be
payable for the period during which the Beneficiaries were paid such funds until
the date such funds were returned.
 
7.12  Discharge of Guaranty Upon Sale of Guarantor
 
If all of the stock of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in an Asset Sale not prohibited by this Agreement or otherwise
consented to by Requisite Lenders, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
 
SECTION 8.   EVENTS OF DEFAULT
 
8.1  Events of Default
 
If any one or more of the following conditions or events shall occur:
 
(a)  failure by Company to pay (i) any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; (ii) when due any amount
payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit; or (iii) any interest on any Loan or any fee or any other amount due
hereunder within five (5) days after the date due; or
 
(b)  (i) failure of Holdings, Company or any of its Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) with an aggregate principal amount of $20,000,000 or more beyond
the end of any grace period provided therefor; or (ii) breach or default by
Holdings, Company or any of its Subsidiaries with respect to any other material
term of (1) one or more items of Indebtedness in the aggregate principal amount
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable prior to its stated
maturity (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or
 
(c)  failure of Company to perform or comply with any term or condition
contained in Section 2.5, Section 5.1(h), Section 5.2 (with respect to Holdings
or the Company only), Section 5.10 or Section 6 hereof; provided that any Event
of Default under Section 6.6 is subject to cure as contemplated by Section 8.3;
or
 
 
110

--------------------------------------------------------------------------------

 
(d)  any representation, warranty or certification made or deemed made by
Holdings, Company or any of its Subsidiaries in any Credit Document or in any
statement or certificate at any time given by Holdings, Company or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect on the date as of which made or
deemed made; or
 
(e)  any Credit Party shall default in the performance of or compliance with any
term contained herein or in any of the other Credit Documents, other than any
such term referred to in any other provision of this Section 8.1, and such
default shall not have been remedied or waived within thirty (30) days after
receipt by Company of notice from Administrative Agent or any Lender of such
default, provided that the failure to comply with the requirements of the first
sentence of Section 5.1(p) shall not constitute an Event of Default hereunder;
or
 
(f)  (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Holdings, Company or any of its Material
Subsidiaries (or any group of Company’s Subsidiaries that, taken as a whole,
would constitute a Material Subsidiary) in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Holdings, Company or any
of its Material Subsidiaries (or any group of Company’s Subsidiaries that, taken
as a whole, would constitute a Material Subsidiary) under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holdings, Company or any
of its Material Subsidiaries (or any group of Company’s Subsidiaries that, taken
as a whole, would constitute a Material Subsidiary), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings, Company or any of its Material Subsidiaries (or any group
of Company’s Subsidiaries that, taken as a whole, would constitute a Material
Subsidiary) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Holdings, Company or any of its Material
Subsidiaries (or any group of Company’s Subsidiaries that, taken as a whole,
would constitute a Material Subsidiary), and any such event described in this
clause (ii) shall continue for sixty (60) days unless dismissed, bonded or
discharged; or
 
(g)  (i) Holdings, Company or any of its Material Subsidiaries (or any group of
Company’s Subsidiaries that, taken as a whole, would constitute a Material
Subsidiary) shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property and
such appointment continues undischarged or unstayed for sixty (60) days; or
Holdings, Company or any of its Material Subsidiaries (or any group of Company’s
Subsidiaries that, taken as a whole, would constitute a Material Subsidiary)
shall make any assignment for the benefit of creditors; or (ii) Holdings,
Company or any of its Material Subsidiaries (or any group of Company’s
Subsidiaries that, taken as a whole, would constitute a Material Subsidiary)
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Board of Directors
of Holdings, Company or any of its Material Subsidiaries (or any group of
Company’s Subsidiaries that, taken as a whole, would constitute a Material
Subsidiary) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in this
Section 8.1(g); or
 
 
111

--------------------------------------------------------------------------------

 
(h)  any money judgment, writ or warrant of attachment or similar process
involving individually or in the aggregate at any time an amount in excess of
$20,000,000 (in either case not adequately covered by insurance as to which the
insurance company has not denied coverage) shall be entered or filed against
Holdings, Company or any of its Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty (60) days; or
 
(i)  any order, judgment or decree shall be entered against Holdings, Company or
any of its Subsidiaries decreeing the dissolution or split up of Holdings,
Company or that Subsidiary and such order shall remain undischarged or unstayed
for a period in excess of thirty (30) days; or
 
(j)  (i) the Company and any of its Subsidiaries or ERISA Affiliates are
required to contribute or pay during any year an aggregate amount to one or more
Multiemployer Plans which could reasonably be expected to have a Material
Adverse Effect; (ii) there shall occur one or more ERISA Events, other than any
ERISA Events with respect of Multiemployer Plans, which individually or in the
aggregate result in liability of Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $15,000,000 during the term
hereof; (iii) there shall exist an amount of Unfunded Benefit Liabilities
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
liabilities), which exceeds $15,000,000; or (iv) circumstances exist which may
reasonably give rise to a lien under ERISA with respect to any Pension Plan; or
 
(k)  a Change of Control shall have occurred; or
 
(l)  at any time after the execution and delivery thereof, (i) the Guaranty, for
any reason other than the satisfaction in full of all non-contingent Obligations
in Cash, ceases to be in full force and effect or is declared to be null and
void or any Credit Party denies in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party, or (ii) any Collateral Document shall cease to be in
full force and effect (other than by reason of a release of Collateral
thereunder in accordance with the terms hereof or thereof, the satisfaction in
full in Cash of the non-contingent Obligations or any other termination of such
Collateral Document in accordance with the terms hereof or thereof) or shall be
declared null and void; or the validity or enforceability thereof shall be
contested in writing by any Credit Party; or Collateral Agent shall not have or
shall cease to have a valid security interest in any Collateral purported to be
covered thereby, perfected and with the priority required by the relevant
Collateral Document subject to Permitted Liens, for any reason other than the
failure of Collateral Agent or any Lender to take any action within its control,
subject only to Permitted Liens;
 
 
112

--------------------------------------------------------------------------------

 
THEN (1) upon the occurrence of any Event of Default described in Section 8.1(f)
or 8.1(g), each of (A) the unpaid principal amount of and accrued interest on
the Loans, (B) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (C) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party, and the obligation of each Lender to make
any Loan, the obligation of Issuing Bank to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (2) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Company, declare
all or any portion of the amounts described in clauses (A) through (C) above to
be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Issuing Bank to
issue any Letter of Credit and the right of any Lender to issue any Letter of
Credit hereunder shall thereupon terminate; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3 or the
obligations of Lenders to purchase participations in any unpaid Swing Line Loans
as provided in Section 2.2(c).
 
Company shall at such time deposit any amounts described in clause (B) above in
one or more cash collateral accounts opened by the Administrative Agent. Company
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and each Lender with a participation in such Letters of Credit, a security
interest in such cash collateral to secure all Obligations. Any amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit issued for the account of
Company, and the unused portion thereof after all such Letters of Credit shall
have expired, been fully drawn upon or back-stopped, if any, shall (i) to the
extent an Event of Default then exists, be applied to repay the other
Obligations or (ii) shall otherwise be immediately returned to Company. After
all such Letters of Credit shall have expired, been fully drawn upon or
back-stopped and all non-contingent Obligations shall have been satisfied and
paid in full in Cash, the balance, if any, in such cash collateral account shall
be returned to Company. Company shall execute and deliver to the Administrative
Agent, for the account of the relevant Issuing Bank and the Lenders with
participations in such Letters of Credit, such further documents and instruments
as the Administrative Agent may request to evidence the creation and perfection
of the within security interest in such cash collateral account.
 
8.2  Certain Option of Lenders
 
Notwithstanding anything contained in Section 8.1, if at any time within sixty
(60) days after an acceleration of the Loans pursuant to such Section, Company
shall pay all arrears of interest and all payments on account of principal which
shall have become due otherwise than as a result of such acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of the principal of and accrued interest on the Loans, in each
case which is due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 10.5, then Requisite Lenders, by written
notice to Company, may at their option rescind and annul such acceleration and
its consequences; but such action shall not affect any subsequent Event of
Default or Default or impair any right consequent thereon. The provisions of
this Section 8.2 are intended merely to bind Lenders to a decision which may be
made at the election of Requisite Lenders and are not intended, directly or
indirectly, to benefit Company, and such provisions shall not at any time be
construed so as to grant Company the right to require Lenders to rescind or
annul any acceleration hereunder or to preclude Administrative Agent or Lenders
from exercising any of the rights or remedies available to them under any of the
Credit Documents, even if the conditions set forth in this Section 8.2 are met.
 
 
113

--------------------------------------------------------------------------------

 
8.3  Company’s Right to Cure Financial Performance Covenants
 
Notwithstanding anything to the contrary contained in Section 8.1, in the event
that Company fails to comply with the requirements of any Financial Performance
Covenant, until the 10th day subsequent to delivery of the related Compliance
Certificate, Holdings shall have the right, but in any event no more than (i)
two (2) times in any twelve-month period and (ii) four (4) times from the
Closing Date to the date of determination, to issue Permitted Cure Securities
for cash or otherwise receive cash contributions to the capital of Holdings, in
either case in an aggregate amount equal to the lesser of (a) the amount
necessary to cure the relevant failure to comply with all the Financial
Performance Covenants and (b) $20,000,000, and, in each case, to contribute any
such cash to the capital of Company (collectively, the “Cure Right”), and upon
the receipt by Company of such cash (the “Cure Amount”) pursuant to the exercise
by Holdings of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments:
 
(i)  Consolidated Adjusted EBITDA shall be increased, in accordance with the
definition thereof, solely for the purpose of measuring the Financial
Performance Covenants and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;
 
(ii)  if, after giving effect to the foregoing recalculations, Company shall
then be in compliance with the requirements of all Financial Performance
Covenants, Company shall be deemed to have satisfied the requirements of the
Financial Performance Covenants as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance
Covenants which had occurred shall be deemed cured for all purposes of the
Agreement; and
 
(iii)  to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the Leverage Ratio for the period with respect to which
such Compliance Certificate applies.
 
 
114

--------------------------------------------------------------------------------

 
SECTION 9.   AGENTS
 
9.1  Appointment of Agents
 
GSCP is hereby appointed Syndication Agent and Lead Arranger hereunder, and each
Lender hereby authorizes Syndication Agent and Lead Arranger to act as its agent
in accordance with the terms hereof and the other Credit Documents. Each of GE
Capital and CIT is hereby appointed a Co-Documentation Agent hereunder and each
Lender hereby authorizes such Documentation Agent to act as its agent in
accordance with the terms hereof and the other Credit Documents. DBNY is hereby
appointed Administrative Agent hereunder and under the other Credit Documents
and each Lender hereby authorizes Administrative Agent to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act upon the express conditions contained herein and in the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof, except as
provided in Sections 9.7 and 9.8. In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings, Company or any of their
respective Subsidiaries, except as provided in Section 2.6 as to Administrative
Agent with respect to maintaining the Register. Syndication Agent and
Co-Documentation Agents, without consent of or notice to any party hereto, may
assign any and all of their respective rights or obligations hereunder to any of
their respective Affiliates. As of the Effective Date, neither GSCP, in its
capacity as Syndication Agent and Lead Arranger, nor GE Capital and CIT as
Co-Documentation Agents shall have any obligations but shall be entitled to all
benefits of this Section 9.
 
9.2  Powers and Duties
 
Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto. Each Agent shall have only
those duties and responsibilities that are expressly specified herein and in the
other Credit Documents. Each Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. No Agent shall
have, by reason hereof or of any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or in any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect hereof or of any of the
other Credit Documents except as expressly set forth herein or therein.
 
9.3  General Immunity
 
(a)   No Agent shall be responsible to any Lender for the execution,
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency hereof or of any other Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to Lenders
or by or on behalf of Company to any Agent or any Lender in connection with the
Credit Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.
 
 
115

--------------------------------------------------------------------------------

 
(b)  None of Agents nor any of their respective officers, partners, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by any Agent under or in connection with any of the Credit Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct. Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or with any of
the other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Company and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or under any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).
 
9.4  Agent Entitled to Act as Lender
 
The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
and the Letters of Credit, each Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity. Any Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of banking, trust, financial advisory or other business with Company
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.
 
9.5  Lenders’ Representations and Warranties
 
(a)   Each Lender, by delivering its signature page to this Agreement or a
Joinder Agreement and funding its Tranche D Term Loan and/or Revolving Loans on
the Effective Date or by the funding of any New Loans, as the case may be, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Effective Date or as of the
date of funding of such New Loans.
 
 
116

--------------------------------------------------------------------------------

 
(b)  Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with the Credit Extensions thereof hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of Company and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
 
9.6  Right to Indemnity
 
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by
Company, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Credit Documents or otherwise in its capacity as such Agent in any way
relating to or arising out hereof or of the other Credit Documents; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.
 
9.7  Successor Administrative Agent and Swing Line Lender
 
(a)   Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to Lenders and Company, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Company and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent, provided that Company
shall have the right to approve any such successor Administrative Agent unless
an Event of Default then exists under Sections 8.1(a), 8.1(f) or 8.1(g). Upon
the approval by Company (if required hereunder) acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.
 
 
117

--------------------------------------------------------------------------------

 
(b)  Swing Line Lender may resign at any time by giving 30 days’ prior written
notice thereof to Lenders and Company. Upon any such notice of resignation
Administrative Agent shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Swing Line Lender from among the Lenders,
provided that Company shall have the right to approve any such successor
Administrative Agent unless an Event of Default then exists under
Sections 8.1(a), 8.1(f) or 8.1(g). Upon the acceptance of any appointment as
Swing Line Lender hereunder by a successor Swing Line Lender, that successor
Swing Line Lender shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Swing Line Lender and the
retiring Swing Line Lender shall be discharged from its duties and obligations
hereunder. In such event (i) Company shall prepay any outstanding Swing Line
Loans made by the retiring Swing Line Lender, (ii) upon such prepayment, the
retiring Swing Line Lender shall surrender the Swing Line Note held by it to
Company for cancellation, and (iii) Company shall issue a new Swing Line Note to
the successor Swing Line Lender, in the principal amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.
 
9.8  Collateral Documents and Guaranties
 
(a)   Each Lender hereby further authorizes Administrative Agent or Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to enter into each Collateral Document as secured party and to be the agent for
and representative of Lenders with respect to the Guaranty and the Collateral,
and each Lender agrees to be bound by the terms of each Collateral Document.
Subject to Section 10.5, without further written consent or authorization from
Lenders, Administrative Agent or Collateral Agent, as applicable, may execute
any documents or instruments necessary to (i) release any Lien encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented or
(ii) release any Subsidiary Guarantor from the Guaranty if any of the capital
stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Company) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented and
as a result such Person ceases to be a Subsidiary hereunder or (iii) subordinate
any Lien on any property granted to or held by Collateral Agent under the Credit
Documents to the holder of any Lien on such property that is permitted under
(x) Section 6.2(c), (y) Section 6.2(f) and (z) any other Section of Section 6.2,
so long as such Lien is granted in connection with the issuance or incurrence
Indebtedness permitted by Section 6.1 and the proceeds of such Indebtedness are
used to purchase assets (including by means of a Capital Lease) or to refinance
Indebtedness which was previously used to purchase assets (including any Capital
Lease); provided that such subordination shall only cover the respective
property so acquired and the proceeds and products thereof.
 
(b)  Anything contained in any of the Credit Documents to the contrary
notwithstanding, Company, Administrative Agent, Collateral Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by Administrative Agent for the benefit of
Lenders in accordance with the terms hereof, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale, Collateral Agent or any Lender may be the purchaser of any or all
of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.
 
 
118

--------------------------------------------------------------------------------

 
(c)  It is the purpose hereof and of the other Credit Documents that there shall
be no violation of any law of any jurisdiction denying or restricting the right
of banking corporations or associations to transact business as agent or trustee
in such jurisdiction. It is recognized that in case of litigation hereunder or
under any of the other Credit Documents, and in particular in case of the
enforcement of any of the Credit Documents, or in case Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Credit Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent or collateral co-agent (a “Supplemental Collateral
Agent”). In the event that Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended hereby or by any of the other Credit Documents to
be exercised by or vested in or conveyed to Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Collateral
Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Credit Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Collateral Agent or
such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of Sections 10.2 and 10.3 that refer to Collateral Agent shall inure to the
benefit of such Supplemental Collateral Agent and all references therein to
Collateral Agent shall be deemed to be references to Collateral Agent and/or
such Supplemental Collateral Agent, as the context may require. Should any
instrument in writing from Company or any other Credit Party be required by any
Supplemental Collateral Agent so appointed by Collateral Agent for more fully
and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, Company shall, or shall cause such Credit Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by Collateral Agent. In case any Supplemental Collateral Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Collateral
Agent, to the extent permitted by law, shall vest in and be exercised by
Administrative Agent until the appointment of a new Supplemental Collateral
Agent.
 
(d)  Company and each Guarantor hereby authorize the Collateral Agent to file
any financing statements or continuation statements, and amendments to financing
statements in any jurisdictions and with any filing offices as the Collateral
Agent may determine, in its sole discretion, are necessary or advisable to
perfect or to maintain the perfection of the first priority security interest
granted to Collateral Agent under any of the Credit Documents. Such financing
statements may describe the Collateral in the same manner as described in the
Pledge and Security Agreement or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent under any of the Credit Documents, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.” Collateral Agent will provide Company
with file-stamped copies of any such filings made by it.
 
 
119

--------------------------------------------------------------------------------

 
SECTION 10.   MISCELLANEOUS
 
10.1  Notices
 
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telexed or sent by telefacsimile (and confirmed by telephone)
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile
(and confirmed by telephone) or telex, or three (3) Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, notices to Agents shall not be effective until received.
For the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent and Company.
 
10.2  Expenses
 
Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (a) all the actual and reasonable costs and
expenses of Administrative Agent and Syndication Agent in connection with the
preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the costs of furnishing all opinions by
counsel for Company (including any opinions requested by Lenders as to any legal
matters arising hereunder) and of Company’s performance of and compliance with
all agreements and conditions on its part to be performed or complied with
hereunder and under the other Credit Documents including with respect to
confirming compliance with environmental, insurance and solvency requirements;
(c) the reasonable fees, expenses and disbursements of a single law firm acting
as counsel to Agents in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
Company; (d) all the actual costs and reasonable expenses of Collateral Agent in
connection with creating and perfecting Liens in favor of Collateral Agent on
behalf of the Secured Parties pursuant to the Collateral Documents and pursuant
hereto, including filing and recording fees, expenses and stamp or documentary
taxes or similar taxes, search fees, title insurance premiums and reasonable
fees, expenses and disbursements of counsel to Agents and of a single counsel
providing any opinions that Syndication Agent, Administrative Agent or Requisite
Lenders may reasonably request in respect of the Collateral Documents or the
Liens created pursuant hereto and thereto; (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements)
of any auditors, consultants, accountants, agents or appraisers retained by any
Agent with the prior consent of Company (not to be unreasonably withheld); (f)
all the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any consultants, advisors and agents employed or
retained by Collateral Agent and its counsel) of Agents in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by Syndication Agent or Administrative
Agent in connection with the syndication of the Commitments and the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; and (h) after the occurrence of an Event of Default, all costs and
expenses (including reasonable attorneys’ fees of a single counsel to Agents and
Lenders) and costs of settlement, incurred by Syndication Agent, Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy proceedings.
 
 
120

--------------------------------------------------------------------------------

 
10.3  Indemnity
 
(a)   In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, Company and
each Guarantor agree to defend (subject to Indemnitees’ selection of counsel,
which shall be reasonably satisfactory to Company), indemnify, pay and hold
harmless Agents and Lenders, and the officers, partners, directors, trustees,
employees, agents and affiliates of any of Agents and Lenders (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
neither the Company nor any Guarantor shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities (i) to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct or bad faith of that Indemnitee or (ii) to the extent such
Indemnified Liabilities relate to Taxes (and any liabilities relating thereto),
the indemnity for which shall be governed solely and exclusively by
Section 2.20. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company and the
Guarantors shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.
 
(b)  Company and each Guarantor agree that neither it nor any of its
Subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification or contribution could be sought under subsection (a) of this
section (whether or not any Indemnitee is an actual or potential party to such
claim, action or proceeding) without the prior written consent of the applicable
Indemnitees, unless such settlement, compromise or consent includes an
unconditional release of such Indemnitee from all liability arising out of such
claim, action or proceeding, which consent shall not be unreasonably withheld or
delayed.
 
(c)  If an Indemnitee is requested or required to appear as a witness in any
action brought by or on behalf of or against Company, any Guarantor or any
Affiliate thereof in which such Indemnitee is not named as a defendant, Company
agrees to reimburse such Indemnitee for all reasonable expenses incurred by it
in connection with such Indemnitee’s appearing and preparing to appear as such a
witness, including, without limitation, the reasonable fees and disbursements of
its legal counsel.
 
 
121

--------------------------------------------------------------------------------

 
10.4  Set-Off
 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent, without notice
to any Credit Party or to any other Person (other than Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender to or for the credit or the account of such Credit Party against
and on account of the obligations and liabilities of such Credit Party to such
Lender hereunder, the Letters of Credit and participations therein and the other
Credit Documents, including all claims of any nature or description arising out
of or connected herewith, the Letters of Credit and participations therein or
any other Credit Document, irrespective of whether or not (a) such Lender shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 2 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured. Each Lender agrees promptly to notify Company and Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. Each Credit Party hereby further grants to
Administrative Agent and each Lender a security interest in all deposits and
accounts (other than trust accounts) maintained with Administrative Agent or
such Lender as security for the Obligations.
 
10.5  Amendments and Waivers
 
(a)   Subject to Section 10.5(b), Section 10.5(c) and Section 10.5(d), no
amendment, modification, supplement or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Requisite Lenders.
 
(b)  No amendment, modification, supplement or waiver of any provision of the
Credit Documents, or consent to any departure by any Credit Party therefrom,
shall extend the scheduled final maturity of any Loan or Note, or waive, reduce
or postpone any scheduled repayment set forth in Section 2.11, or extend the
stated expiration date of any Letter of Credit beyond the Revolving Loan
Commitment Termination Date, or postpone the scheduled date of expiration of any
Commitment or reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.9) or any commitment fees or letter of credit fees payable hereunder,
or extend the time for payment of any such interest or fees, or reduce the
principal amount of any Loan or any reimbursement obligation in respect of any
Letter of Credit, or shall amend any provision of the Credit Documents providing
for pro rata treatment of Lenders in any such case without the written consent
of each Lender with Obligations affected thereby (it being understood that any
change to the definition of Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in any interest rate or any such fee).
 
 
122

--------------------------------------------------------------------------------

 
(c)  No amendment, modification, supplement or waiver of any provision of the
Credit Documents, or consent to any departure by any Credit Party therefrom,
shall (i) amend, modify, supplement or waive any provision of this Section 10.5,
(ii) reduce the percentage specified in the definition of “Requisite Lenders” or
the definition of “Pro Rata Share” (it being understood that, with the consent
of Requisite Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of “Requisite Lenders” and “Pro Rata Share”
on substantially the same basis as the Term Loan amounts, the Term Loans, the
Revolving Loan Commitments and the Revolving Loans are included on the Effective
Date), (iii) release all or substantially all of the Collateral or Holdings or
all or substantially all of the other Guarantors from the Guaranty except as
expressly provided in the Credit Documents, or (iv) consent to the assignment or
transfer by Company of any of its rights and obligations hereunder, in each case
without the written consent of each Lender.
 
(d)  No amendment, modification, supplement or waiver of any provision of the
Credit Documents, or consent to any departure by any Credit Party therefrom,
shall: (i) increase the Commitments of any Lender over the amount thereof then
in effect for such Lender without the consent of such Lender (it being
understood that no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default, and no increase in the available portion
of any Commitment of any Lender or the rescission of any acceleration pursuant
to Section 8.2, shall constitute an increase in the Commitment of any Lender);
(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Loan Commitment or the Swing Line Loans without the consent of Swing
Line Lender; (iii) reduce the percentage specified in the definition of
“Requisite Class Lenders” with respect to a particular Class without the consent
of each Lender of the affected Class, or otherwise amend the definition of
“Requisite Class Lenders” without the consent of Requisite Class Lenders of each
Class (it being understood that, with the consent of Requisite Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of “Requisite Class Lenders” on substantially the same basis
as the Term Loan amounts, the Term Loans, the Revolving Loan Commitments and the
Revolving Loans are included on the Effective Date); (iv) alter the required
application of any repayments or prepayments as between Classes pursuant to
Section 2.14 without the consent of Requisite Class Lenders of each Class which
is being allocated a lesser repayment or prepayment as a result thereof
(although Requisite Lenders may waive, in whole or in part, any mandatory
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered); (v) amend,
modify, terminate or waive any obligation of Lenders relating to the purchase of
participations in Letters of Credit as provided in Section 2.3(e) without the
written consent of Administrative Agent and of Issuing Bank; or (vi) amend,
modify, terminate or waive any provision of Section 9 as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent without the consent of such Agent.
 
(e)  Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party.
 
 
123

--------------------------------------------------------------------------------

 
(f)  Notwithstanding anything to the contrary contained herein, this Agreement
may be amended with the written consent of the Administrative Agent, Company,
the holders of not less than 50.0% of the Revolving Credit Exposure and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Tranche D Term Loans or any Series of New Term Loans (the
“Refinanced Term Loan”) with a replacement term loan tranche hereunder (the
“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loan, (b) the interest rate for such Replacement Term Loans
shall not be higher than the interest rate for such Refinanced Term Loan, (c)
the weighted average life to maturity of such Replacement Term Loans shall not
be shorter than the weighted average life to maturity of such Refinanced Term
Loan at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loan, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
 
10.6  Successors and Assigns; Participations
 
(a)   This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Neither any Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
 
(b)  No assignment or transfer of any Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by Administrative Agent and recorded
in the Register. Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
 
(c)  Each Lender shall have the right at any time to sell, assign or transfer,
in whole or in part, any Commitment, Loan, Letter of Credit or any other
Obligation: (i) upon the giving of notice to Administrative Agent, to another
Lender, or to an Affiliate of the assigning Lender (or if such assigning Lender
is a fund that invests in commercial or bank loans, another such investment fund
managed or advised by the same investment advisor or an Affiliate thereof) or
another Lender; or (ii) in the case of Term Loans (unless otherwise covered by
clause (i) hereof), with the consent of Company and Administrative Agent (which
consent of Company and Administrative Agent shall not be unreasonably withheld
or delayed) to any other Eligible Assignee (treating any two or more investment
funds that invest in commercial loans and that are managed or advised by the
same investment advisor or by an Affiliate of such investment advisor as a
single Eligible Assignee), in an aggregate amount of not less than $1,000,000
(or such lesser amount as shall constitute the aggregate amount of the Tranche D
Term Loan, New Term Loans and other Obligations of the assigning Lender); or
(iii) in each other case, with the consent of Company and Administrative Agent
(which consent of Company and Administrative Agent shall not be unreasonably
withheld or delayed) to any other Eligible Assignee (treating any two or more
investment funds that invest in commercial loans and that are managed or advised
by the same investment advisor or by an Affiliate of such investment advisor as
a single Eligible Assignee), in an aggregate amount of not less than $5,000,000
(or such lesser amount as shall constitute the aggregate amount of the
Commitments, Loans, Letters of Credit and participations therein, and other
Obligations of the assigning Lender); provided, however, that upon the
occurrence and during the continuance of an Event of Default with respect to
Sections 8.1(a), 8.1(f) and 8.1(g), the consent of Company shall not be required
under clauses (ii) and (iii) above. Notwithstanding the foregoing, the Swing
Line Loan Commitment and the Swing Line Loans of Swing Line Lender may not be
sold, assigned or transferred except to the extent contemplated by
Section 9.7(b).
 
 
124

--------------------------------------------------------------------------------

 
(d)  The assigning Lender and the assignee thereof shall execute and deliver to
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $2,000 (treating any two or more investment funds that invest
in commercial loans and that are managed or advised by the same investment
advisor or by an Affiliate of such investment advisor as a single Eligible
Assignee) and such forms, certificates or other evidence, if any, with respect
to United States federal income tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver to Administrative Agent
pursuant to Section 2.20(c) and Section 2.20(d); provided, that notwithstanding
the foregoing to the contrary, no processing fee shall be required to be paid
with respect to assignments made pursuant to clause (ii) of the definition of
“Eligible Assignee”. Subject to Section 10.6(b), upon its receipt of a duly
executed and completed Assignment Agreement, together with the processing and
recordation fee referred to herein and any forms, certificates or other evidence
that such assignee may be required hereunder to deliver to Administrative Agent,
Administrative Agent shall, if Administrative Agent and Company have consented
to the assignment evidenced thereby (in each case to the extent such consent is
required hereunder), (i) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to Company. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
Section 10.6(d). Anything contained herein to the contrary notwithstanding, in
the case of an assignment to an Affiliate of the assigning Lender, such
assignment shall be effective between such assigning Lender and its Affiliate
immediately without compliance with the conditions for assignment under Sections
10.6(b) through (d), but shall not be effective with respect to any Credit
Party, Administrative Agent, any other Agent, any Issuing Bank, any Swing Line
Lender or any Lender, and each Credit Party, Administrative Agent, each other
Agent, each Issuing Bank, each Swing Line Lender and each Lender shall be
entitled to deal solely and directly with such assigning Lender under any such
assignment, in each case, until the conditions for assignment under Sections
10.6(b) through (d) have been complied with.
 
(e)  Each Lender listed on the signature pages hereof hereby represents and
warrants, and each Lender executing and delivering an Assignment Agreement shall
be deemed to represent and warrant as of the effective date of such Assignment
Agreement, that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making or purchasing of loans such as the Loans; and (iii) it
will make or purchase, as the case may be, its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).
 
 
125

--------------------------------------------------------------------------------

 
(f)  Subject to the terms and conditions of this Section 10.6, as of the
effective date specified in such Assignment Agreement: (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent such rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement and shall thereafter be a party hereto and a
“Lender” for all purposes hereof; (ii) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned thereby
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto; provided,
anything contained in any of the Credit Documents to the contrary
notwithstanding, Issuing Bank shall continue to have all rights and obligations
as Issuing Bank with respect to Letters of Credit issued by it until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder); (iii) the Commitments shall be modified to
reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender; and (iv) if any such assignment occurs after the issuance of
the Notes hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon new Notes shall be
issued to the assignee and/or to the assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.
 
(g)  In addition to the assignments and participations permitted under the
provisions of this Section 10.6, any Lender may assign and pledge all or any
portion of its Loans, the other Obligations owed to such Lender, and its Notes
to any Federal Reserve Bank as collateral security pursuant to Regulation A of
the Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank, and any Lender which is an investment fund
may pledge all or any portion of its Notes or Loans to its trustee (unless such
trustee is Highland Capital Management, L.P. or any of its Affiliates or
Subsidiaries) in support of its obligations to such trustee or to its indenture
trustee in support of its obligations to noteholders on whose behalf such
indenture trustee is acting; provided, (i) no Lender shall, as between Company
and such Lender, be relieved of any of its obligations hereunder as a result of
any such assignment and pledge and (ii) in no event shall such Federal Reserve
Bank or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
 
 
126

--------------------------------------------------------------------------------

 
(h)  Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Highland Capital Management, L.P. or
any of its Affiliates or Subsidiaries) in, all or any part of its Commitments,
Loans or Letters of Credit or participations therein or any other interest
herein or in any other Obligation. The holder of any participation, other than
an Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly affecting (i) the extension of the regularly scheduled maturity of any
portion of the principal amount of or interest on any Loan or fees allocated to
such participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan or fees (other than any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 2.9) allocated to
such participation (it being understood that any change to the definition of
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in any interest rate), and all amounts payable by any Credit Party
hereunder (including amounts payable to such Lender pursuant to Section 2.18(c),
Section 2.19 or Section 2.20) shall be determined as if such Lender had not sold
such participation. Each Credit Party and each Lender hereby acknowledge and
agree that, solely for purposes of Sections 2.17 and Section 10.4, (1) any
participation will give rise to a direct obligation of each Credit Party to the
participant and (2) the participant shall be considered to be a “Lender”.
 
10.7  Independence of Covenants
 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
10.8  Survival of Representations, Warranties and Agreements
 
All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2
and 10.3 and the agreements of Lenders set forth in Sections 9.3, 9.6 and 2.17
shall survive the Termination Date.
 
10.9  No Waiver; Remedies Cumulative
 
No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to Beneficiaries hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents or
in any of the Hedge Agreements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
 
 
127

--------------------------------------------------------------------------------

 
10.10  Marshalling; Payments Set Aside
 
Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Credit Party or any other Person or against
or in payment of any or all of the Obligations. To the extent that any Credit
Party makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent for the benefit of Lenders), or Administrative Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred, provided that with respect to
calculating interest on any Obligation that is so reinstated, interest shall
accrue from the date that such Obligation is first reinstated and not from the
previous date of payment.
 
10.11  Severability
 
In case any provision herein or obligation hereunder or the Notes shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
10.12  Obligations Several; Independent Nature of Lenders’ Rights
 
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
 
10.13  Headings
 
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
 
10.14  APPLICABLE LAW
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401).
 
 
128

--------------------------------------------------------------------------------

 
10.15  CONSENT TO JURISDICTION AND SERVICE OF PROCESS
 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS UPON ANY CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE UPON SUCH CREDIT
PARTY BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; (e) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION; AND (f) AGREES THAT THE PROVISIONS OF THIS
SECTION RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO
THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1402 OR OTHERWISE.
 
10.16  WAIVER OF JURY TRIAL
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/COMPANY
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RESTATEMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. In the event of litigation, this Agreement may be
filed as a written consent to a trial by the court.
 
 
129

--------------------------------------------------------------------------------

 
10.17  Confidentiality
 
Each Lender, Issuing Bank and Agent shall hold all non-public information
obtained pursuant to the terms hereof in accordance with such Lender’s customary
procedures for handling confidential information of such nature and in
accordance with prudent lending or investing practices, it being understood and
agreed by Company that in any event a Lender may make disclosures to Affiliates
of such Lender and such Lender’s and Affiliates’ directors, officers, employees
and agents in connection with the administration of this Agreement and the
preservation, exercise or enforcement of the rights of the Agents and the
Lenders under this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or disclosures
reasonably required by any bona fide assignee, transferee or participant in
connection with the contemplated assignment or transfer by such Lender of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in swap agreements
(provided, any such potential assignee, transferee, participant or swap
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.17) or disclosures required or requested by any
governmental agency or representative thereof or by the National Association of
Insurance Commissioners or pursuant to legal process; provided, unless
specifically prohibited by applicable law or court order, each Lender shall use
reasonable efforts to notify Company of any request by any governmental agency
or representative thereof (other than any such request in connection with any
routine examination of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information; and
provided further, in no event shall any Lender be obligated or required to
return any materials furnished by Company or any of its Subsidiaries.
Notwithstanding anything to the contrary set forth herein (or in any Credit
Document), each party (and each of their respective employees, representatives
or other agents) may disclose to any and all persons, without limitations of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and the other Credit Documents and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors
officers, employees and agents to comply with applicable securities laws. For
this purpose, “tax structure” means any facts relevant to understanding the
federal income tax treatment of the transactions contemplated by this Agreement
and the other Credit Documents but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
 
10.18  Counterparts; Effectiveness
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. This Agreement shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by Company and Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.
 
 
130

--------------------------------------------------------------------------------

 
10.19  Maximum Amount
 
It is the intention of Company and the Lenders to conform strictly to the usury
and similar laws relating to interest from time to time in force, and all
agreements between the Credit Parties and their respective Subsidiaries and the
Lenders, whether now existing or hereafter arising and whether oral or written,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by acceleration of maturity hereof or otherwise, shall the amount paid
or agreed to be paid in the aggregate to the Lenders as interest (whether or not
designated as interest, and including any amount otherwise designated but deemed
to constitute interest by a court of competent jurisdiction) hereunder or under
the other Credit Documents or in any other agreement given to secure the
indebtedness of Company to the Lenders, or in any other document evidencing,
securing or pertaining to the indebtedness evidenced hereby, exceed the maximum
amount permissible under applicable usury or such other laws (the “Maximum
Amount”). If under any circumstances whatsoever fulfillment of any provision
hereof, or any of the other Credit Documents, at the time performance of such
provision shall be due, shall involve exceeding the Maximum Amount, then, ipso
facto, the obligation to be fulfilled shall be reduced to the Maximum Amount.
For purposes of calculating the actual amount of interest paid and/or payable
hereunder in respect of laws pertaining to usury or such other laws, all sums
paid or agreed to be paid hereunder or under any other Credit Document for the
use, forbearance or detention of the indebtedness of Company evidenced hereby or
by any other Credit Document, outstanding from time to time shall, to the extent
permitted by applicable law, be amortized, pro-rated, allocated and spread from
the date of disbursement of the proceeds of the Loans until payment in full of
all of such indebtedness, so that the actual rate of interest on account of such
indebtedness is uniform through the term hereof. The terms and provisions of
this subsection shall control and supersede every other provision of all
agreements between Holdings, Company, or any of their respective Subsidiaries or
any endorser of the Notes and the Lenders.
 
10.20  Reaffirmation and Grant of Security Interest
 
    (a)   Each Credit Party has (i) guarantied the Obligations and (ii) created
Liens in favor of Lenders on certain Collateral to secure its obligations under
Section 7 of the Existing Credit Agreement. Each Credit Party hereby
acknowledges that it has reviewed the terms and provisions of this Agreement and
consents to the amendment and restatement of the Existing Credit Agreement
effected pursuant to this Agreement. Each Credit Party hereby (i) confirms that
each Credit Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Documents,
the payment and performance of all Guaranteed Obligations under this Agreement
and the Secured Obligations (as such term is defined in the Pledge and Security
Agreement) under the Pledge and Security Agreement, as the case may be,
including without limitation the payment and performance of all such Guaranteed
Obligations under this Agreement and the Secured Obligations under the Pledge
and Security Agreement which are joint and several obligations of each grantor
now or hereafter existing, and (ii) grants to the Collateral Agent for the
benefit of the Secured Parties a continuing Lien on and security interest in and
to such Credit Party’s right, title and interest in, to and under all Collateral
as collateral security for the prompt payment and performance in full when due
of the Guaranteed Obligations under this Agreement and the Secured Obligations
under the Pledge and Security Agreement (whether at stated maturity, by
acceleration or otherwise).
 
(b)  Each Credit Party acknowledges and agrees that any of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of the
amendment and restatement of the Existing Credit Agreement. Each Credit Party
represents and warrants that all representations and warranties contained in the
Credit Documents to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.
 
 
131

--------------------------------------------------------------------------------

 
10.21  Amendment and Restatement
 
    It is the intention of each of the parties hereto that the Existing Credit
Agreement be amended and restated so as to preserve the perfection and priority
of all security interests securing indebtedness and obligations under the
Existing Credit Agreement and that all Indebtedness and Obligations of Company
and its Subsidiaries hereunder and thereunder shall be secured by the Collateral
Documents and that this Agreement does not constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement. In
addition, unless specifically amended hereby, each of the Credit Documents, the
Exhibits and Schedules to the Existing Credit Agreement shall continue in full
force and effect and that, from and after the Effective Date, all references to
the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.
 
10.22  Patriot Act
 
    Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Company that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies Company,
which information includes the name and address of Company and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
Company in accordance with the Act.
 
[The remainder of this page is intentionally left blank.]
 


 


--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
SIMMONS BEDDING COMPANY,




By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Chief Financial Officer


Notice Address:
Simmons Bedding Company
One Concourse Parkway
Suite 800
Atlanta, Georgia 30328
Attention: Chief Financial Officer
Telephone: 770-673-2625
Fax: 770-392-2608


With a copy to:


Thomas H. Lee Partners, LP
75 State Street, Suite 26
Boston, Massachusetts 02109
Attention: Todd Abbrecht
Telephone: 617-227-1050
Fax: 617-227-3514


And:


Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Angela L. Fontana, Esq.
Telephone: 214-746-7700
Fax: 214-746-7777

S-1

--------------------------------------------------------------------------------



THL-SC BEDDING COMPANY,






By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Chief Financial Officer


Notice Address:
c/o Simmons Company
One Concourse Parkway
Suite 800
Atlanta, Georgia 30328
Attention: Chief Financial Officer
Telephone: 770-673-2625
Fax: 770-392-2608


With a copy to:


Thomas H. Lee Partners, LP
75 State Street, Suite 26
Boston, Massachusetts 02109
Attention: Todd Abbrecht
Telephone: 617-227-1050
Fax: 617-227-3514




And:




Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Angela L. Fontana, Esq.
Telephone: 214-746-7700
Fax: 214-746-7777

S-2

--------------------------------------------------------------------------------





THE SIMMONS MANUFACTURING CO., LLC
WORLD OF SLEEP OUTLETS, LLC
SIMMONS CONTRACT SALES, LLC




By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Chief Financial Officer


Notice Address:
c/o Simmons Company
One Concourse Parkway
Suite 800
Atlanta, Georgia 30328
Attention: Chief Financial Officer
Telephone: 770-673-2625
Fax: 770-392-2608


With a copy to:


Thomas H. Lee Partners, LP
75 State Street, Suite 26
Boston, Massachusetts 02109
Attention: Todd Abbrecht
Telephone: 617-227-1050
Fax: 617-227-3514




And:




Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Angela L. Fontana, Esq.
Telephone: 214-746-7700
Fax: 214-746-7777



S-3

--------------------------------------------------------------------------------



WINDSOR BEDDING CO., LLC
SC HOLDINGS, INC.
SLEEP COUNTRY USA, INC.




By: /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President


Notice Address:
c/o Simmons Company
One Concourse Parkway
Suite 800
Atlanta, Georgia 30328
Attention: Chief Financial Officer
Telephone: 770-673-2625
Fax: 770-392-2608


With a copy to:


Thomas H. Lee Partners, LP
75 State Street, Suite 26
Boston, Massachusetts 02109
Attention: Todd Abbrecht
Telephone: 617-227-1050
Fax: 617-227-3514




And:




Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Angela L. Fontana, Esq.
Telephone: 214-746-7700
Fax: 214-746-7777

S-4

--------------------------------------------------------------------------------





DREAMWELL, LTD.
SIMMONS CAPITAL MANAGEMENT, LLC




By: /s/ David A. Liskow
Name: David A. Liskow
Title: Secretary and Controller


Notice Address:
c/o Simmons Company
One Concourse Parkway
Suite 800
Atlanta, Georgia 30328
Attention: Chief Financial Officer
Telephone: 770-673-2625
Fax: 770-392-2608


With a copy to:


Thomas H. Lee Partners, LP
75 State Street, Suite 26
Boston, Massachusetts 02109
Attention: Todd Abbrecht
Telephone: 617-227-1050
Fax: 617-227-3514




And:




Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Angela L. Fontana, Esq.
Telephone: 214-746-7700
Fax: 214-746-7777

S-5

--------------------------------------------------------------------------------



GOLDMAN SACHS CREDIT PARTNERS L.P.,
individually, as Sole Bookrunner, Lead Arranger, Syndication Agent and as Lender




By: /s/ Elizabeth Fischer
Authorized Signatory




Notice Address:


Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attn: Elizabeth Fischer
Telecopy: (212) 357-0932



S-6

--------------------------------------------------------------------------------



[Page intentionally left blank]
 





S-7

--------------------------------------------------------------------------------



DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent


 
By: /s/ Scottye Lindsey
      Name:  Scottye Lindsey
Title:  Director




By: /s/ David Mayhew
      Name:  David Mayhew
      Title:  Managing Director




Notice Address:
60 Wall Street, 2nd fl.
New York, New York 10005
Attn: Scottye Lindsey
Telecopy: (212) 797-5690




DEUTSCHE BANK A.G., CAYMAN ISLANDS
BRANCH,
individually as a Lender




By: /s/ Mary Kay Coyle
Name: Mary Kay Coyle
      Title:  Managing Director




By: /s/ David Mayhew
      Name:  David Mayhew
      Title:  Managing Director




Notice Address:
60 Wall Street, 2nd fl.
New York, New York 10005
Attn: Scottye Lindsey
Telecopy: (212) 797-5690


 



S-8

--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent and a Lender
 
By: /s/ Robert M. Kadlick
      Name: Robert Kadlick
      Title: Duly Authorized Signatory




Notice Address:
201 Merritt 7   
Norwalk, CT  06856
Attn: Eric Berwin
Facsimile: 203-956-4003

S-9

--------------------------------------------------------------------------------



CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent and a Lender
 
By: /s/ John D. Crawford
      Name:  John D. Crawford
      Title:  Vice President




Notice Address:
CIT/Global Sponsor Finance
1 CIT Drive, 2nd Floor
Livingston, New Jersey 07039
Attn: John D. Crawford, Director
Telephone: (973) 740-5554
Facsimile: (973) 740-5721


with a copy to:


CIT/Global Sponsor Finance Legal Dept.
505 Fifth Avenue
5th Floor
New York, NY 10017
Attn: Barbara Habhab,
Vice President 
Telephone: (212) 771-9507
Facsimile: (212) 771-9520

 
S-10

--------------------------------------------------------------------------------

 